Ex-10.1

 

EXECUTION VERSION

 

 

 

CREDIT AND GUARANTEE AGREEMENT

 

dated as of September 30, 2010

 

among

 

CLOPAY AMES TRUE TEMPER HOLDING CORP.,

as Borrower,

 

CLOPAY AMES TRUE TEMPER LLC

and

CERTAIN SUBSIDIARIES OF CLOPAY AMES TRUE TEMPER HOLDING CORP.,

as Guarantors,

 

THE LENDERS PARTY HERETO,

 

and

 

GOLDMAN SACHS LENDING PARTNERS LLC,

as Administrative Agent and Collateral Agent,

 

--------------------------------------------------------------------------------

 

GOLDMAN SACHS LENDING PARTNERS LLC

and

DEUTSCHE BANK SECURITIES INC.,

as Lead Arrangers, Lead Bookrunners and Syndication Agents,

 

--------------------------------------------------------------------------------

 

$375,000,000 Senior Secured Term Loan Facility

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

SECTION 1. DEFINITIONS AND INTERPRETATION

1

1.1.

Definitions

1

1.2.

Accounting Terms; GAAP

38

1.3.

Interpretation, Etc.

38

1.4.

Classification of Term Loans and Borrowings

39

 

 

SECTION 2. TERM LOANS

39

2.1.

Term Loans

39

2.2.

Pro Rata Shares; Availability of Funds

39

2.3.

Use of Proceeds

40

2.4.

Evidence of Debt; Register; Lenders’ Books and Records; Notes

40

2.5.

Interest on Term Loans

41

2.6.

Conversion/Continuation

42

2.7.

Default Interest

43

2.8.

Fees

43

2.9.

Scheduled Payments

44

2.10.

Voluntary Prepayments

44

2.11.

Mandatory Prepayments

46

2.12.

Application of Prepayments

49

2.13.

General Provisions Regarding Payments

49

2.14.

Ratable Sharing

50

2.15.

Making or Maintaining Eurodollar Rate Term Loans

51

2.16.

Increased Costs; Capital Adequacy

53

2.17.

Taxes; Withholding, Etc.

54

2.18.

Obligation to Mitigate

57

2.19.

Removal or Replacement of a Lender

57

 

 

SECTION 3. CONDITIONS PRECEDENT

58

3.1.

Closing Date

58

 

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

63

4.1.

Organization; Powers

63

4.2.

Authorization; Enforceability

63

4.3.

Governmental Approvals; No Conflicts

63

4.4.

Historical Financial Statements; Pro Forma Financial Statements; No Material
Adverse Effect

63

4.5.

Projections

64

4.6.

No Restricted Payments

64

4.7.

Properties

64

4.8.

Litigation and Environmental Matters

65

4.9.

Compliance with Laws and Contractual Obligations

65

4.10.

Investment Company Status

65

4.11.

Taxes

65

4.12.

ERISA; Employee Benefit Plans

66

 

--------------------------------------------------------------------------------


 

4.13.

Disclosure

66

4.14.

Use of Credit

66

4.15.

Burdensome Agreements

66

4.16.

Insurance

67

4.17.

Capitalization and Subsidiaries

67

4.18.

Labor Matters

67

4.19.

Security Interest in Collateral

67

4.20.

Holdings

68

4.21.

Certain Fees

68

4.22.

Solvency

68

4.23.

Related Agreements

68

4.24.

PATRIOT Act

68

 

 

SECTION 5. AFFIRMATIVE COVENANTS

69

5.1.

Financial Statements and Other Information

69

5.2.

Notices of Material Events

72

5.3.

Existence; Conduct of Business

73

5.4.

Payment of Obligations

73

5.5.

Maintenance of Properties

74

5.6.

Maintenance of Insurance

74

5.7.

Books and Records; Inspection Rights

74

5.8.

Lenders Meetings

74

5.9.

Compliance with Laws and Contractual Obligations

74

5.10.

Use of Proceeds

74

5.11.

Casualty and Condemnation

75

5.13.

Collateral; Further Assurances

75

 

 

SECTION 6. NEGATIVE COVENANTS

76

6.1.

Indebtedness; Guarantees

76

6.2.

Liens

79

6.3.

Mergers, Consolidations, Etc.

81

6.4.

Dispositions

81

6.5.

Lines of Business

83

6.6.

Investments and Acquisitions

83

6.7.

Restricted Payments

85

6.8.

Transactions with Affiliates

87

6.9.

Restrictive Agreements

88

6.10.

Hedge Agreements

89

6.11.

Financial Covenants

89

6.12.

Stock Issuance

90

6.13.

Modifications of Certain Documents

91

6.14.

Passive Holding Company Status

91

6.15.

Sale and Leaseback Transactions

91

6.16.

Capital Expenditures

91

6.17.

Fiscal Year

92

 

ii

--------------------------------------------------------------------------------


 

SECTION 7. GUARANTY

92

7.1.

Guarantee of the Obligations

92

7.2.

Contribution by Guarantors

92

7.3.

Payment by Guarantors

93

7.4.

Liability of Guarantors Absolute

93

7.5.

Waivers by Guarantors

95

7.6.

Guarantors’ Rights of Subrogation, Contribution, Etc.

96

7.7.

Subordination of Other Obligations

97

7.8.

Continuing Obligations Guarantee

97

7.9.

Authority of Guarantors or Borrower

97

7.10.

Financial Condition of Borrower

97

7.11.

Bankruptcy, Etc.

97

7.12.

Discharge of Obligations Guarantee upon Sale of Guarantor

98

 

 

SECTION 8. EVENTS OF DEFAULT

98

 

 

SECTION 9. AGENTS

101

9.1.

Appointment of Agents

101

9.2.

Powers and Duties

101

9.3.

General Immunity

102

9.4.

Agents Entitled To Act as Lender

103

9.5.

Lenders’ Representations, Warranties and Acknowledgment

103

9.6.

Right to Indemnity

104

9.7.

Successor Administrative Agent and Collateral Agent

104

9.8.

Collateral Documents and Obligations Guarantee

106

9.9.

Withholding Taxes

107

 

 

SECTION 10. MISCELLANEOUS

108

10.1.

Notices

108

10.2.

Expenses

110

10.3.

Indemnity

110

10.4.

Set-Off

111

10.5.

Amendments and Waivers

111

10.6.

Successors and Assigns; Participations

113

10.7.

Independence of Covenants

116

10.8.

Survival of Representations, Warranties and Agreements

117

10.9.

No Waiver; Remedies Cumulative

117

10.10.

Marshalling; Payments Set Aside

117

10.11.

Severability

117

10.12.

Obligations Several; Independent Nature of Lenders’ Rights

117

10.13.

Headings

118

10.14.

APPLICABLE LAW

118

10.15.

CONSENT TO JURISDICTION

118

10.16.

WAIVER OF JURY TRIAL

118

10.17.

Confidentiality

119

10.18.

Usury Savings Clause

120

10.19.

Counterparts

120

 

iii

--------------------------------------------------------------------------------


 

10.20.

Effectiveness; Entire Agreement

120

10.21.

PATRIOT Act

121

10.22.

Electronic Execution of Assignments

121

10.23.

No Fiduciary Duty

121

 

SCHEDULES:

2.1

Term Loan Commitments

 

3.1(h)

Collateral and Guarantee Requirement

 

4.7(a)

Real Property

 

4.7(b)

Intellectual Property

 

4.8

Litigation and Environmental Matters

 

4.15

Burdensome Agreements

 

4.16

Insurance

 

4.17

Capitalization and Subsidiaries

 

4.18

Labor Matters

 

4.19

Security Interest in Collateral

 

5.2

Material Amendments

 

6.1

Certain Indebtedness and Guarantees

 

6.2

Certain Liens

 

6.6

Certain Investments

 

6.9

Restrictive Agreements

 

6.15

Sale and Leaseback Transactions

 

10.1

Notices

 

 

 

EXHIBITS:

A-1

Funding Notice

 

A-2

Conversion/Continuation Notice

 

B

Compliance Certificate

 

C

Opinions of Counsel

 

D

Assignment Agreement

 

E

Certificate re: Non-Bank Status

 

F-1

Closing Date Certificate

 

F-2

Solvency Certificate

 

G

Counterpart Agreement

 

H

Pledge and Security Agreement

 

I

Intercreditor Agreement

 

J

Mortgage

 

K

Intercompany Note

 

L

Auction Procedures

 

iv

--------------------------------------------------------------------------------


 

CREDIT AND GUARANTEE AGREEMENT

 

This CREDIT AND GUARANTEE AGREEMENT, dated as of September 30, 2010, is entered
into by and among CLOPAY AMES TRUE TEMPER HOLDING CORP., a Delaware corporation
(“Borrower”); CLOPAY AMES TRUE TEMPER LLC, a Delaware limited liability company
(“Holdings”), and CERTAIN SUBSIDIARIES OF BORROWER, as Guarantors; the LENDERS
party hereto from time to time; and GOLDMAN SACHS LENDING PARTNERS LLC (“GSLP”),
as Administrative Agent and as Collateral Agent.

 

RECITALS:

 

WHEREAS, capitalized terms used in these recitals shall have the meanings set
forth for such terms in Section 1.1;

 

WHEREAS, Acquisition Sub entered into the Purchase Agreement, pursuant to which
Acquisition Sub has agreed to acquire the Acquired Business;

 

WHEREAS, Lenders have agreed to extend Term Loans to Borrower, in an aggregate
principal amount of $375,000,000;

 

WHEREAS, Borrower has agreed to secure the Obligations by granting to Collateral
Agent, for the benefit of Secured Parties, a First Priority Lien on all Term
Collateral held by it and a Second Priority Lien on all ABL Collateral held by
it; and

 

WHEREAS, each Guarantor has agreed to Guarantee the Obligations and to secure
the Obligations by granting to Collateral Agent, for the benefit of Secured
Parties, a First Priority Lien on all Term Collateral held by it and a Second
Priority Lien on all ABL Collateral held by it.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION 1.   DEFINITIONS AND INTERPRETATION

 

1.1.   Definitions.  The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

 

“ABL Collateral” as defined in the Intercreditor Agreement.

 

“Acquired Business” means CHATT Holdings Inc., a Delaware corporation, and its
Subsidiaries as of July 19, 2010, the date of the execution of the Purchase
Agreement (including the Acquired Company).

 

“Acquired Company” means Ames True Temper, Inc., a Delaware corporation.

 

--------------------------------------------------------------------------------


 

“Acquisition” means the purchase by Acquisition Sub of all outstanding Equity
Interests of CHATT Holdings Inc., a Delaware corporation, in accordance with and
pursuant to the terms of the Purchase Agreement.

 

“Acquisition Sub” means Clopay Acquisition Corp., a Delaware corporation that is
a subsidiary of Borrower and is a Guarantor.

 

“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by Holdings or any of its Subsidiaries in
exchange for, or as part of, or in connection with, any Permitted Acquisition,
whether paid in cash or by exchange of Equity Interests or of properties or
otherwise and whether payable at or prior to the consummation of such Permitted
Acquisition or deferred for payment at any future time, whether or not any such
future payment is subject to the occurrence of any contingency, and includes any
and all payments representing the purchase price and any assumptions of
Indebtedness, “earn-outs” and other agreements to make any payment the amount of
which is, or the terms of payment of which are, in any respect subject to or
contingent upon the revenues, income, cash flow or profits (or the like) of any
Person or business.

 

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Term Loan, the rate per
annum obtained by dividing (and rounding upwards, if necessary, to the next
1/100 of 1%) (i) (a) the rate per annum (rounded, if necessary, to the nearest
1/100 of 1%) equal to the rate determined by Administrative Agent to be the
offered rate that appears on the page of the Reuters Screen that displays an
average British Bankers Association Interest Settlement Rate (such
page currently being LIBOR01 page) for deposits (for delivery on the first day
of such Interest Period) with a term equivalent to such period in Dollars,
determined as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date, or (b) in the event the rate referenced in the
preceding clause (a) does not appear on such page or service or if the Reuters
Screen shall cease to be available, the rate per annum (rounded, if necessary,
to the nearest 1/100 of 1%) equal to the rate determined by Administrative Agent
to be the offered rate on such other page or other service that displays an
average British Bankers Association Interest Settlement Rate for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (c) in the
event the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum (rounded, if necessary, to the nearest 1/100 of
1%) equal to the offered quotation rate to first class banks in the London
interbank market by Goldman Sachs Bank USA for deposits (for delivery on the
first day of such Interest Period) in Dollars of amounts in same day funds
comparable to the principal amount of the applicable Term Loan of Administrative
Agent, in its capacity as a Lender, for which the Adjusted Eurodollar Rate is
then being determined with maturities comparable to such Interest Period as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, by (ii) an amount equal to (a) one minus (b) the Applicable
Reserve Requirement; provided, however, that notwithstanding the foregoing, the
Adjusted Eurodollar Rate shall at no time be less than 1.75% per annum.

 

2

--------------------------------------------------------------------------------


 

“Administrative Agent” means GSLP, in its capacity as administrative agent for
the Lenders hereunder and under the other Credit Documents, and its successors
in such capacity as provided in Section 9.

 

“Adverse Proceeding” means any action, suit, proceeding, hearing or
investigation, in each case, whether administrative, judicial or otherwise, by
or before any Governmental Authority or arbitrator, that is pending or, to the
knowledge of Holdings or any of its Subsidiaries, threatened against or
affecting Holdings or any of its Subsidiaries or any property of Holdings or any
of its Subsidiaries.

 

“Affected Lender” as defined in Section 2.15(b).

 

“Affected Loans” as defined in Section 2.15(b).

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.

 

“Agent” means each of (a) Administrative Agent, (b) Collateral Agent, (c) each
Syndication Agent and (d) any auction manager appointed in connection with a
repurchase by Borrower of Term Loans pursuant to Section 2.10(c).

 

“Aggregate Amounts Due” as defined in Section 2.14.

 

“Aggregate Payments” as defined in Section 7.2.

 

“Agreement” means this Credit and Guarantee Agreement, dated as of September 30,
2010, as it may be amended, restated, supplemented or otherwise modified from
time to time.

 

“Alternative Currency” means any currency other than Dollars that is freely
available, freely transferable and freely convertible into Dollars and in which
dealings in deposits are carried on in the London interbank market.

 

“Applicable Margin” means, for any day, (i) 5.00% per annum, in the case of a
Base Rate Term Loan and (ii) 6.00% per annum, in the case of a Eurodollar Rate
Term Loan.

 

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Term Loan, the maximum rate, expressed as a decimal, at which reserves
(including any basic marginal, special, supplemental, emergency or other
reserves) are required to be maintained with respect thereto against
“Eurocurrency liabilities” (as such term is defined in Regulation D) under
regulations issued from time to time by the Board of Governors or other
applicable banking regulator.  Without limiting the effect of the foregoing, the
Applicable Reserve Requirement

 

3

--------------------------------------------------------------------------------


 

shall reflect any other reserves required to be maintained by such member banks
with respect to (i) any category of liabilities which includes deposits by
reference to which the applicable Adjusted Eurodollar Rate or any other interest
rate of a Term Loan is to be determined, or (ii) any category of extensions of
credit or other assets which include Eurodollar Rate Term Loans.  A Eurodollar
Rate Term Loan shall be deemed to constitute Eurocurrency liabilities and as
such shall be deemed subject to reserve requirements without benefit of credit
for proration, exceptions or offsets that may be available from time to time to
the applicable Lender.  The rate of interest on Eurodollar Rate Term Loans shall
be adjusted automatically on and as of the Closing Date of any change in the
Applicable Reserve Requirement.

 

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein that is distributed to Agents or Lenders by means of
electronic communications pursuant to Section 10.1(b).

 

“Arrangers” means GSLP and DBSI, in their capacities as joint lead arrangers for
the term loan facility established hereunder.

 

“Asset Sale” means any sale, transfer, lease (other than operating leases
entered into in the ordinary course of business) or other disposition of assets
made in reliance on Section 6.4(e), other than any such disposition resulting in
aggregate Net Asset Sale Proceeds not exceeding $2,000,000 in a single
transaction or a series of related transactions and not exceeding $5,000,000
when aggregated with the Net Asset Sale Proceeds of other such dispositions
during any Fiscal Year.

 

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D, with such amendments or modifications
thereto as may be approved by Administrative Agent.

 

“Assignment Effective Date” as defined in Section 10.6(b).

 

“Authorized Officer” means, with respect to any Person, any individual holding
the position of chairman of the board (if an officer), chief executive officer,
president, vice president (or the equivalent thereof), chief financial officer
or treasurer of such Person; provided that the secretary or assistant secretary
of such Person shall have delivered an incumbency certificate to the
Administrative Agent as to the authority of such Authorized Officer.

 

“Availability” has the meaning assigned to such term in the Revolving Credit
Agreement.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended from time to time, or any successor statute.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus ½ of 1% and (iii) the sum of (a) the Adjusted
Eurodollar Rate that would be applicable to a Eurodollar Rate Term Loan with an
Interest Period of one month commencing on such day and

 

4

--------------------------------------------------------------------------------


 

(b) the excess of the Applicable Margin with respect to Eurodollar Rate Term
Loans over the Applicable Margin with respect to Base Rate Term Loans; provided
that, notwithstanding the foregoing, the Base Rate shall at no time be less than
2.75% per annum.  Any change in the Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted Eurodollar Rate shall be
effective on the effective day of such change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted Eurodollar Rate, as the case may be.

 

“Base Rate Term Loan” means a Term Loan bearing interest at a rate determined by
reference to the Base Rate.

 

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

 

“Borrower” as defined in the preamble hereto.

 

“Borrowing” means Term Loans of the same Type made, converted or continued on
the same date and, in the case of Eurodollar Rate Term Loans, as to which a
single Interest Period is in effect.

 

“Business Day” means any day other than a Saturday, Sunday or a day that is a
legal holiday under the laws of the State of New York or on which banking
institutions located in such State are authorized or required by law to remain
closed; provided that, with respect to all notices, determinations, fundings and
payments in connection with the Adjusted Eurodollar Rate or any Eurodollar Rate
Term Loan, such day is also a day for trading by and between banks in Dollar
deposits in the London interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in conformity with GAAP. For
purposes of Section 6.1, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.

 

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

 

“Cash Equivalents” means, as at any date of determination, any of the following:
(i) securities (a) issued or directly and unconditionally guaranteed as to
interest and principal by the United States of America or (b) issued by any
agency of the United States of America the obligations of which are backed by
the full faith and credit of the United States of America, in each case maturing
within one year after such date; (ii) direct obligations issued by any state of
the United States of America or the District of Columbia or any political
subdivision of any such State or District or any public instrumentality thereof,
in each case maturing within one year after such date and having, at the time of
the acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iii) commercial paper maturing no more than 270 days (or 90 days, in
the case of any investment in commercial paper held pursuant to Section 2.11(a),
(b) or (c) in a Deposit Account constituting Term Collateral) from the date of
acquisition thereof and having, at the time of the acquisition thereof, a rating
of at least A-1 from S&P or at least P-1 from Moody’s; (iv) certificates of
deposit, bankers’ acceptances or time deposits maturing within 180 days (or 90
days, in the case of any investments in certificates of deposit, bankers’
acceptances or time deposits held pursuant to Section 2.11(a), (b) or (c) in a

 

5

--------------------------------------------------------------------------------


 

Deposit Account constituting Term Collateral) from the date of acquisition
thereof and issued or accepted by any Lender or by any commercial bank organized
under the laws of the United States of America, or any State thereof or the
District of Columbia that (a) is at least “adequately capitalized” (as defined
in the regulations of its primary Federal banking regulator) and (b) has Tier 1
capital (as defined in such regulations) of not less than $500,000,000; and
(v) shares of any money market mutual fund that (a) complies with the criteria
set forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(b) has net assets of not less than $5,000,000,000, and (c) has the highest
rating obtainable from either S&P or Moody’s.

 

“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit E.

 

“Change of Control” means (i) any Person or “group” (within the meaning of the
Exchange Act and the rules of the SEC thereunder) (a) shall have acquired
ownership or control, directly or indirectly, beneficially or of record, of 35%
or more on a fully diluted basis of the aggregate voting power and/or aggregate
economic interest represented by the issued and outstanding Equity Interests of
Control Person or (b) shall have obtained the power (whether or not exercised)
to elect a majority of the members of the board of directors (or similar
governing body) of Control Person; (ii) prior to a Permitted Change of Control
Transaction, Griffon shall beneficially own and control, directly or indirectly,
less than 100% on a fully diluted basis of the economic and voting interest in
the Equity Interests of Holdings; (iii) Holdings shall beneficially own and
control, directly or indirectly, less than 100% on a fully diluted basis of the
economic and voting interest in the Equity Interests of Borrower; (iv) the
majority of the seats (other than vacant seats) on the board of directors (or
similar governing body) of Control Person shall cease to be occupied by Persons
who either (a) were members of the board of directors of Control Person on the
Closing Date or (b) were nominated for election by the board of directors of
Control Person, a majority of whom were directors on the Closing Date or whose
election or nomination for election was previously approved by a majority of
such directors; or (v) any “change of control” (as such term is defined in the
Revolving Credit Agreement) under the Revolving Credit Agreement shall occur.

 

“Closing Date” means the date on which the conditions specified in Section 3.1
have been satisfied (or waived in accordance with Section 10.5).

 

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit F-1.

 

“Collateral” means, collectively, all of the property (including Equity
Interests) in which Liens are purported to be granted pursuant to the Collateral
Documents as security for the Obligations.

 

6

--------------------------------------------------------------------------------


 

“Collateral Access Agreement” as defined in the Pledge and Security Agreement.

 

“Collateral Agent” means GSLP, in its capacity as collateral agent for the
Secured Parties under the Credit Documents, and its successors in such capacity
as provided in Section 9.

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a) Administrative Agent shall have received from Holdings and each of its
Domestic Subsidiaries (other than any Immaterial Subsidiary) either (i) a
counterpart of this Agreement duly executed and delivered on behalf of such
Person as a “Guarantor” (or “Borrower”, in the case of Borrower) or (ii) in the
case of any Person that becomes a Domestic Subsidiary (other than an Immaterial
Subsidiary), or a Domestic Subsidiary that ceases to be an Immaterial
Subsidiary, in each case after the Closing Date, a Counterpart Agreement duly
executed and delivered on behalf of such Person;

 

(b) Collateral Agent shall have received from Borrower, Holdings and each
Domestic Subsidiary (other than any Immaterial Subsidiary) either (i) a
counterpart of the Pledge and Security Agreement duly executed and delivered on
behalf of such Person or (ii) in the case of any Person that becomes a Domestic
Subsidiary (other than an Immaterial Subsidiary), or a Domestic Subsidiary that
ceases to be an Immaterial Subsidiary, in each case after the Closing Date, a
supplement to the Pledge and Security Agreement, in the form specified therein,
duly executed and delivered on behalf of such Person;

 

(c) in the case of any Person that becomes a Domestic Subsidiary (other than an
Immaterial Subsidiary), or a Domestic Subsidiary that ceases to be an Immaterial
Subsidiary, in each case after the Closing Date, Administrative Agent shall have
received documents and opinions of the type referred to in Sections 3.1(b),
3.1(h) and 3.1(k) with respect to such Domestic Subsidiary;

 

(d) all Equity Interests owned by or on behalf of any Credit Party shall have
been pledged pursuant to the Pledge and Security Agreement and, in the case of
Equity Interests in any first-tier Foreign Subsidiary (other than any Immaterial
Subsidiary), where the Collateral Agent so requests in connection with the
pledge of such Equity Interests, a Foreign Pledge Agreement (provided that the
Credit Parties shall not be required to pledge more than 65% of the outstanding
voting Equity Interests in any Foreign Subsidiary), and the Collateral Agent
shall, to the extent required by the Pledge and Security Agreement, have
received certificates or other instruments representing all such Equity
Interests, together with undated stock powers or other instruments of transfer
with respect thereto endorsed in blank;

 

(e) (i) all Indebtedness of Griffon and its Affiliates, Holdings, the Borrower
and each Subsidiary that is owing to any Credit Party shall be evidenced by the
Intercompany Note (and no other instrument) and (ii) such Intercompany Note
(along with any other

 

7

--------------------------------------------------------------------------------


 

promissory notes evidencing Indebtedness of any other Person in a principal
amount of $250,000 or more that is owing to any Credit Party, if any) shall have
been pledged pursuant to the Pledge and Security Agreement, and the Collateral
Agent shall have received such Intercompany Notes (and any such promissory
notes), together with undated instruments of transfer with respect thereto
endorsed in blank;

 

(f) all documents and instruments, including UCC financing statements, required
by applicable law or reasonably requested by Collateral Agent to be filed,
registered or recorded to create the Liens intended to be created by the
Collateral Documents and perfect such Liens to the extent required by, and with
the priority required by, the Collateral Documents, shall have been filed,
registered or recorded or delivered to Collateral Agent for filing, registration
or recording;

 

(g) Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to each Material Real Estate Asset duly executed and delivered by the
record owner of such Material Real Estate Asset, (ii) a policy or policies of
title insurance issued by a nationally recognized title insurance company
insuring the Lien of each Mortgage as a valid and enforceable First Priority
Lien on the Material Real Estate Asset described therein, free of any other
Liens other than Permitted Encumbrances, together with such endorsements,
coinsurance and reinsurance as the Collateral Agent may reasonably request,
(iii) if any Material Real Estate Asset is located in an area determined by the
Federal Emergency Management Agency to have special flood hazards, evidence of
such flood insurance as may be required under applicable law, including
Regulation H of the Board of Governors, and (iv) such surveys, abstracts,
appraisals, legal opinions and other documents (including an opinion of counsel
(which shall be reasonably satisfactory to the Collateral Agent) in each state
in which Material Real Estate Assets are located with respect to the
enforceability of the form(s) of Mortgages to be recorded in such state and such
other matters as the Collateral Agent may reasonably request, in each case in
form and substance reasonably satisfactory to the Collateral Agent) as the
Collateral Agent may reasonably request with respect to any such Mortgage or
Material Real Estate Asset; and

 

(h) with respect to each Deposit Account (other than (x) any Deposit Account the
funds in which are used, in the ordinary course of business, solely for the
payment of salaries and wages, workers’ compensation and similar expenses and
(y) Deposit Accounts with a balance not exceeding $25,000 individually or
$100,000 in the aggregate) and each securities account maintained by any Credit
Party with any depositary bank or securities intermediary, the Collateral Agent
shall have received a counterpart, duly executed and delivered by the applicable
Credit Party and such depositary bank or securities intermediary, as the case
may be, of a Control Agreement.

 

Collateral Agent may grant extensions of time for the creation and perfection of
security interests in or the obtaining of title insurance, legal opinions or
other deliverables with respect to particular assets or the provision of any
Guarantee by any Subsidiary (including extensions beyond the Closing Date or in
connection with assets acquired, or Subsidiaries formed or acquired, after the
Closing Date) where it determines that such action cannot be accomplished

 

8

--------------------------------------------------------------------------------


 

without undue effort or expense by the time or times at which it would otherwise
be required to be accomplished by this Agreement or the Collateral Documents.

 

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the Intellectual Property Security Agreements, the Perfection Certificate, the
Control Agreements, the Collateral Access Agreements, if any, and all other
instruments, documents and agreements delivered by or on behalf of any Credit
Party pursuant to this Agreement or any of the other Credit Documents in order
to grant to, or perfect in favor of, Collateral Agent, for the benefit of
Secured Parties, a Lien on any property of such Credit Party as security for the
Obligations.

 

“Combined Material Adverse Effect” means any change, effect, event, occurrence,
state of facts or development that, individually or in the aggregate with any
other change, effect, event, occurrence, state of facts or development, is or is
reasonably likely to be materially adverse to the financial condition or results
of operations, assets, liabilities or business of Holdings, the Acquired
Business and their respective subsidiaries, taken as a whole (the “Combined
Business”); provided that any material adverse change (including a prospective
change) to the Combined Business’s, taken as a whole, business relationship with
The Home Depot Inc., Lowe’s Companies, Inc., Wal-Mart Stores, Inc.,
Menards, Inc. or Procter & Gamble, Co. or any of their respective subsidiaries
or affiliates with whom the Combined Business and its subsidiaries, taken as a
whole, has a material business relationship as of the date hereof (collectively,
the “Combined Business Major Customers”) shall constitute the basis for a
Combined Material Adverse Effect or a material adverse change, since
September 30, 2009 (with respect to Holdings and its Subsidiaries) and
October 3, 2009 (with respect to the Acquired Business and its Subsidiaries);
provided, however, that none of the following shall be deemed in itself, or in
any combination, to constitute, and none of the following shall be taken into
account in determining whether there has been or will be, a Combined Material
Adverse Effect: (a) any adverse change, effect, event, occurrence, state of
facts or development attributable to the announcement or pendency of the
transactions contemplated by the Purchase Agreement (other than with respect to
any of the Combined Business’s and its subsidiaries’ relationships with any
Combined Business Major Customer); (b) any adverse change, effect, event,
occurrence, state of facts or development affecting the lawn and garden industry
(that does not disproportionately affect the Combined Business and its
subsidiaries, taken as a whole), the United States economy as a whole or the
capital markets in general; (c) any adverse change, event, development, or
effect arising from or relating to changes in GAAP; (d) any adverse change,
effect, event, occurrence, state of facts or development resulting from or
relating to compliance with the terms of, or the taking of any action required
by, the Purchase Agreement (other than consummation of the closing of the
transactions contemplated by the Purchase Agreement itself); or (e) any adverse
change, effect, event, occurrence, state of facts or development arising from or
relating to the commencement, continuation or escalation of a war, material
armed hostilities or other material international or national calamity or act of
terrorism directly involving the United States of America.

 

“Commitment Letter” means the second amended and restated commitment letter,
dated September 8, 2010, among GSLP, J.P. Morgan Securities LLC, JPMorgan Chase
Bank, N.A., DBSI, DBTCA, Acquisition Sub and Parent.

 

9

--------------------------------------------------------------------------------


 

“Company Intellectual Property” as defined in Section 4.7(b).

 

“Company Material Adverse Effect” means any change, effect, event, occurrence,
state of facts or development that, individually or in the aggregate with any
other change, effect, event, occurrence, state of facts or development, is or is
reasonably likely to be materially adverse to (i) the financial condition or
results of operations, assets, liabilities or business of the Acquired Business
and its subsidiaries taken as a whole, provided that any material adverse change
(including a prospective change) to the Acquired Business’s and its
subsidiaries’, taken as a whole, business relationship with The Home Depot Inc.,
Lowe’s Companies, Inc. or Wal-Mart Stores, Inc. or any of their respective
subsidiaries or affiliates with whom the Acquired Business and its subsidiaries,
taken as a whole, has a material business relationship as of the date hereof
(collectively, the “Company Major Customers”) shall constitute the basis for a
Company Material Adverse Effect or a material adverse change; provided, however,
that none of the following shall be deemed in itself, or in any combination, to
constitute, and none of the following shall be taken into account in determining
whether there has been or will be, a Company Material Adverse Effect: (a) any
adverse change, effect, event, occurrence, state of facts or development
attributable to the announcement or pendency of the transactions contemplated by
the Purchase Agreement (other than with respect to any of the Acquired
Business’s and its subsidiaries’ relationships with any Company Major Customer);
(b) any adverse change, effect, event, occurrence, state of facts or development
affecting the lawn and garden industry (that does not disproportionately affect
the Acquired Business and its subsidiaries, taken as a whole), the United States
economy as a whole or the capital markets in general; (c) any adverse change,
event, development, or effect arising from or relating to changes in GAAP;
(d) any adverse change, effect, event, occurrence, state of facts or development
resulting from or relating to compliance with the terms of, or the taking of any
action required by, the Purchase Agreement (other than consummation of the
closing of the transactions contemplated by the Purchase Agreement itself); or
(e) any adverse change, effect, event, occurrence, state of facts or development
arising from or relating to the commencement, continuation or escalation of a
war, material armed hostilities or other material international or national
calamity or act of terrorism directly involving the United States of America, or
(ii) the ability of the Acquired Business to timely consummate the transactions
contemplated by the Purchase Agreement.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit B.

 

“Consolidated Adjusted EBITDA” means, for any period, the sum of Consolidated
Net Income, plus to the extent reducing Consolidated Net Income, the sum,
without duplication, of amounts for (a) consolidated interest expense, (b) total
depreciation and amortization expense, (c) provisions for foreign, Federal,
state and local income taxes, (d) other non-Cash charges reducing Consolidated
Net Income (excluding any such non-Cash charge to the extent that it represents
an accrual or reserve for potential Cash charge in any future period or
amortization of a prepaid Cash charge that was paid in a prior period, and it
being understood that any write-down or write-off of current assets is not a
non-Cash charge), (e) Transaction Costs (if incurred prior to the date that is
90 days after the Closing Date), (f) management fees paid to Castle Harlan, Inc.
pursuant to the Acquired Business Management Agreement (if paid prior to the
Closing Date), (g) restructuring charges incurred in connection with the closing
and

 

10

--------------------------------------------------------------------------------


 

restructuring of idle facilities (excluding restructuring charges incurred in
connection with the Louisville, Kentucky facility and the internal legal entity
restructuring of Garant Inc.) and non-recurring restructuring charges incurred
in connection with consolidation of facilities of Clopay Building Products
Company; provided that (x) the aggregate amount of such charges referred to in
this clause (g) that occurred during any portion of such period prior to the
Closing Date shall not exceed $9,000,000 and (y) the aggregate amount of such
charges referred to in clause (g) for all periods ending after the Closing Date
shall not exceed $7,000,000, and (h) expenses related to the acquisition of West
Barrows Mix Pty Ltd., in aggregate amount not to exceed $2,000,000, (i) any
severance or similar one-time compensation charges in an aggregate amount not to
exceed $5,000,000 in any four Fiscal-Quarter period; provided that the aggregate
amount of such charges for all periods ending after the Closing Date shall not
exceed $10,000,000, (j) any losses that are both infrequent and unusual,
(k) fees, expenses and charges relating to any offering of Equity Interests or
Indebtedness of Holdings or its Subsidiaries or any Permitted Acquisition,
(l) stock options or other equity-based compensation charges that are non-Cash,
(m) any dividend on preferred Equity Interests (other than Disqualified
Interests) and (n) any after-tax losses attributable to Asset
Sales, Insurance/Condemnation Events, returned surplus assets of any Pension
Plan or repurchase by Borrower of Term Loans pursuant to Section 2.10(c), minus
(ii) the sum of (a) other non-Cash gains increasing Consolidated Net Income for
such period (excluding any such non-Cash gain to the extent it represents the
reversal of an accrual or reserve for potential Cash gain in any prior period),
(b) any gains that are both infrequent and unusual, (c) any after-tax gains
attributable to Asset Sales, Insurance/Condemnation Events, returned surplus
assets of any Pension Plan or repurchase by Borrower of Term Loans pursuant to
Section 2.10(c), (d) payments received from the distribution of tariffs
collected under the U.S. Continued Dumping and Subsidy Offset Act of 2000 and
(e) any payments permitted by Section 6.7(a)(ii) made by Borrower to Holdings
that do not otherwise reduce Consolidated Adjusted EBITDA.

 

“Consolidated Capital Expenditures” means, for any period, expenditures during
such period (including expenditures made by the Acquired Business prior to the
Closing Date) for any purchase or other acquisition of any asset which would be
classified as a fixed or capital asset on a consolidated balance sheet of the
Group Members prepared in accordance with GAAP.

 

“Consolidated Current Assets” means, as at any date of determination, the total
assets of a Person and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding Cash
and Cash Equivalents.

 

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of a Person and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.

 

“Consolidated Excess Cash Flow” means, for any Fiscal Year, an amount equal to:

 

(i) the sum, without duplication, of (a) Consolidated Net Income (after
adjustments for any after-tax losses or gains attributable to Asset Sales or 
Insurance/Condemnation Events) for such Fiscal Year, plus, (b) to the extent
deducted in

 

11

--------------------------------------------------------------------------------


 

determining Consolidated Net Income for such Fiscal Year, the sum, without
duplication, of amounts for non-Cash charges and losses deducted in determining
Consolidated Net Income, including for depreciation expense and amortization
expense (excluding any such non-Cash charge to the extent that it represents an
accrual or reserve for a potential Cash item in any future period or
amortization of a prepaid Cash charge that was paid in a prior period), plus
(c) the Consolidated Working Capital Adjustment, minus

 

(ii) the sum, without duplication, of (a) the amounts for such Fiscal Year paid
from Internally Generated Cash (and, in the case of clause (2) below, from
additional Cash equity contributions to Holdings from Griffon and its
Subsidiaries (other than Group Members)) of (1) scheduled repayments of
Indebtedness for borrowed money (excluding scheduled repayments of the Term
Loans and excluding repayments of Revolving Loans or other revolving extensions
of credit except to the extent any such repayment is accompanied by a permanent
reduction in related commitments) and scheduled repayments of obligations under
Capital Leases (excluding any interest expense portion thereof), (2) (x) the
scheduled repayments of the Term Loans and (y) the aggregate principal amount of
Term Loans voluntarily prepaid by Borrower pursuant to Section 2.10(a) and
(b) during such Fiscal Year and (3) the aggregate amount of Consolidated Capital
Expenditures made by Holdings and its Subsidiaries in cash during such Fiscal
Year, plus (b) to the extent recognized in determining Consolidated Net Income
for such Fiscal Year, other non-Cash gains for such Fiscal Year.  As used in
this clause (ii), “scheduled repayments of Indebtedness” do not include
mandatory prepayments or voluntary prepayments, and repurchases of Term Loans
pursuant to Section 2.10(c) shall not be taken into account in the calculation
of Consolidated Excess Cash Flow.

 

“Consolidated Interest Expense” means, for any period, total Cash interest
expense (including that portion attributable to Capital Lease Obligations in
accordance with GAAP) of Holdings and its Subsidiaries for such period with
respect to all outstanding Indebtedness of Holdings and its Subsidiaries
(including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Agreements in respect of interest rates to the extent such net costs
are allocable to such period in accordance with GAAP), calculated on a
consolidated basis for Holdings and its Subsidiaries for such period in
accordance with GAAP).

 

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of Holdings and its Subsidiaries on a consolidated basis determined in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with or acquired by any Group Member, (b) the income
(or deficit) of any Person (other than a Subsidiary of Holdings) in which any
Group Member has an ownership interest, except the income of such Person shall
be included to the extent that any such income is actually received from such
Person by such Group Member in the form of dividends or similar distributions,
(c) the income of any Subsidiary of Holdings to the extent that the declaration
or payment of dividends or similar distributions by that Subsidiary of that
income is not at the time permitted by operation of the terms of its charter or
any agreement, instrument, judgment, decree, order, statute, rule or

 

12

--------------------------------------------------------------------------------


 

governmental regulation applicable to that Subsidiary and (d) (to the extent not
included in clauses (a) through (c) above) any extraordinary gains or losses in
accordance with GAAP.

 

“Consolidated Total Debt” means, as at any date of determination, the sum of
(a) the aggregate principal amount of all Indebtedness of Holdings and its
Subsidiaries outstanding as of such date, whether or not such Indebtedness would
be reflected on a balance sheet, determined on a consolidated basis in
accordance with GAAP (and without giving effect to any election to value any
Indebtedness at “fair value” or any other accounting principal that results in
the amount of any such Indebtedness (other than zero coupon Indebtedness) as
reflected on such balance sheet as being below the stated principal amount of
such Indebtedness) and (b) Indebtedness of Holdings and its Subsidiaries of the
type referred to in clause (vi) of the definition of “Indebtedness” (other than
any such Indebtedness consisting of letters of credit that do not support
Indebtedness).

 

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets of Holdings and its Subsidiaries over
Consolidated Current Liabilities of Holdings and its Subsidiaries.

 

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.  In
calculating the Consolidated Working Capital Adjustment for any period, there
shall be excluded the effect of reclassification during such period of current
assets to long term assets and current liabilities to long term liabilities and
the effect of any Permitted Acquisition made during such period; provided that
there shall be included with respect to any Permitted Acquisition made during
such period an amount (which may be a negative number) by which the Consolidated
Working Capital attributable to the Person or Persons acquired in such Permitted
Acquisition as of the time of such acquisition exceeds (or is less than)
Consolidated Working Capital attributable to such Person or Persons as of the
end of such period.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any agreement, instrument or other
undertaking to which that Person is a party or by which it or any of its
properties is bound.

 

“Contributing Guarantors” as defined in Section 7.2.

 

“Control Agreement” means, with respect to any Deposit Account or securities
account maintained by any Credit Party, a control agreement in form and
substance reasonably satisfactory to Collateral Agent, duly executed and
delivered by Collateral Agent, such Credit Party and the depositary bank or the
securities intermediary, as the case may be, with which such account is
maintained.

 

“Control Person” means (i) prior to a Permitted Change of Control Transaction,
Griffon, and (ii) thereafter, Holdings.

 

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

13

--------------------------------------------------------------------------------


 

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

 

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit G.

 

“Covenant Defeasance”, with respect to any Senior Notes, as defined under the
Senior Notes Indenture under which such Senior Notes were issued.

 

“Credit Document” means any of this Agreement, the Notes, if any, the
Intercreditor Agreement, the Collateral Documents and all other documents,
certificates, instruments, fee letters or agreements executed and delivered by
or on behalf of any Credit Party for the benefit of any Agent or any Lender in
connection herewith prior to, on or after the date hereof.

 

“Credit Parties” means Borrower and the Guarantors.

 

“DBSI” means Deutsche Bank Securities Inc.

 

“DBTCA” means Deutsche Bank Trust Company Americas.

 

“Default” means a condition or event that (a)  constitutes an Event of Default
or (b)  after notice or lapse of time or both (unless cured or waived), would
constitute an Event of Default.

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part,
(iii) provides for the scheduled payments or dividends in cash, or (iv) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Maturity Date.

 

“Dollar Equivalent” means, on any date of determination, with respect to any
amount in any currency other than Dollars, the equivalent in Dollars of such
amount, determined using the Exchange Rate with respect to such currency in
effect for such amount on such date.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

14

--------------------------------------------------------------------------------


 

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

 

“Eligible Assignee” means any Person other than a natural Person that is (i) a
Lender, an Affiliate of any Lender or a Related Fund (any two or more Related
Funds being treated as a single Eligible Assignee for all purposes hereof), or
(ii) a commercial bank, insurance company, investment or mutual fund or other
entity that is an “accredited investor” (as defined in Regulation D under the
Securities Act) and which extends credit or buys loans in the ordinary course of
business; provided neither Griffon, Parent, any Credit Party nor any Affiliate
thereof (other than GSLP and any Affiliate thereof, except Griffon, Parent,
Holdings or any of their respective Subsidiaries) shall be an Eligible Assignee.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA, which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Holdings, any of its Subsidiaries or any
of their respective ERISA Affiliates.

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

 

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to Holdings or any of its Subsidiaries or any Facility.

 

“Equity Contribution” means a cash equity contribution (direct or indirect) from
Griffon to Holdings in an aggregate amount equal to the excess of $196,000,000
over the aggregate amount of  unrestricted freely available Cash-on-hand of
Holdings and its Subsidiaries as of the Closing Date (before giving effect to
the Acquisition); provided that any Equity Interests issued in respect thereof
should be common Equity Interests of Holdings.

 

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

 

15

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member.  Any former ERISA Affiliate of Holdings or any of
its Subsidiaries shall continue to be considered an ERISA Affiliate of Holdings
or any such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of Holdings or such Subsidiary and
with respect to liabilities arising after such period for which Holdings or such
Subsidiary could be liable under the Internal Revenue Code or ERISA.

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 430(j) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Holdings, any of its
Subsidiaries or any of their respective Affiliates pursuant to Section 4063 or
4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which constitutes
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Holdings, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (viii) the
occurrence of an act or omission which could give rise to the imposition on
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates of
fines, penalties, taxes or related charges under Chapter 43 of the Internal
Revenue Code or under Section 409, Section 502(c), (i) or (l), or Section 4071
of ERISA in respect of any Employee Benefit Plan; (ix) the assertion of a
material claim (other than routine claims for benefits) against any Employee
Benefit Plan other than a

 

16

--------------------------------------------------------------------------------


 

Multiemployer Plan or the assets thereof, or against Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates in connection with any
Employee Benefit Plan; (x) receipt from the Internal Revenue Service of notice
of the failure of any Pension Plan (or any other Employee Benefit Plan intended
to be qualified under Section 401(a) of the Internal Revenue Code) to qualify
under Section 401(a) of the Internal Revenue Code, or the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; or (xi) the imposition on Holdings,
any of its Subsidiaries or any of their respective ERISA Affiliates of a lien
pursuant to Section 430(k) of the Internal Revenue Code or ERISA or a violation
of Section 436 of the Internal Revenue Code.

 

“Eurodollar Rate Term Loan” means a Term Loan bearing interest at a rate
determined by reference to the Adjusted Eurodollar Rate.

 

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Exchange Rate” means, on any day, with respect to Dollars in relation to any
Alternative Currency, the rate at which Dollars may be exchanged into such
currency, as set forth on such day on the applicable Reuters World Currency
Page.  In the event such rate does not appear on the applicable Reuters World
Currency Page, the Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates, or such other method,
as may be determined by the Borrower (subject to the approval of Administrative
Agent, not to be unreasonably withheld), and such determination shall be
conclusive and binding, absent manifest error.

 

“Existing Debt Agreements” means all agreements, undertakings, instruments and
other documents in effect immediately prior to the Closing Date under which
Holdings or any of its Subsidiaries has any Indebtedness (other than
Indebtedness set forth on Schedule 6.1), including (i) the Amended and Restated
Credit Agreement, dated as of April 7, 2006, as amended, among Ames True
Temper, Inc., Acorn Products, Inc., UnionTools, Inc. and Ames True Temper
Properties, Inc., as Borrower, ATT Holding Co., as a parent guarantor, Bank of
America, N.A., as Administrative Agent, Swingline Lender and L/C Issuer, and the
other lender parties thereto, (ii) the Existing Revolving Credit Agreement and
(iii) the Senior Notes Indentures.

 

“Existing Revolving Credit Agreement” means the Credit Agreement, dated as of
June 24, 2008, among Clopay Building Products Company, Inc., Clopay Plastic
Products Company, Inc., as borrowers, JPMorgan Chase Bank, N.A., as
Administrative Agent and the other lender parties thereto.

 

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Holdings or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

 

“Fair Share Contribution Amount” as defined in Section 7.2.

 

17

--------------------------------------------------------------------------------


 

“Fair Share” as defined in Section 7.2.

 

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (i) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Administrative Agent on such day on such transactions as
determined by Administrative Agent.

 

“Financial Officer Certification” means, with respect to any consolidated 
financial statements of any Person, the certification of the chief financial
officer of such Person that such financial statements fairly present, in all
material respects, the consolidated financial position of such Person and its
Subsidiaries as of the dates indicated and the consolidated results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements), subject to changes resulting from audit
and normal year-end adjustments and the absence of footnotes.

 

“Financial Plan” as defined in Section 5.1(g).

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is perfected and
has priority over all other Liens to which such Collateral is subject, other
than any Permitted Encumbrances.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
(or, in the case of certain Subsidiaries, about) September 30 of each calendar
year.

 

“Floating Rate Notes” means the Senior Floating Rate Notes due 2012, issued by
the Acquired Company, pursuant to the Floating Rate Notes Indenture.

 

“Floating Rate Notes Indenture” means the Indenture for Senior Floating Notes
due 2012, dated January 14, 2005, among the Acquired Company, as Issuer, ATT
Holding Co., as Guarantor and The Bank of New York, as Trustee, and the
Supplemental Indenture to the Indenture dated January 14, 2005, dated as of
December 17, 2007 and among the Acquired Company, Ames U.S. Holding Corp., Ames
Holdings, Inc., Ames True Temper Properties, Inc., ATT Holding Co. and The Bank
of New York, as Trustee.

 

“Floating Rate Supplemental Indenture” means a Supplemental Indenture to the
Floating Rates Indenture to be entered into on or prior to the Closing Date
among the Acquired Company, Ames U.S. Holding Corp., Ames Holdings, Inc., Ames
True Temper Properties, Inc., ATT Holding Co. and The Bank of New York, as
Trustee, which Supplemental Indenture shall be substantially the same, in form
and substance, as the form of Supplemental

 

18

--------------------------------------------------------------------------------


 

Indenture previously delivered to Administrative Agent in connection with the
tender offer for the purchase of the Floating Rate Notes.

 

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Collateral Agent, for the benefit of Secured Parties, and located in an
area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards.

 

“Foreign Plan” means each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
U.S. law and is maintained or contributed to by Holdings or any ERISA Affiliate.

 

“Foreign Pledge Agreement” means a pledge or charge agreement granting a Lien on
Equity Interests in a Foreign Subsidiary to secure the Obligations, governed by
the law of the jurisdiction of organization of such Foreign Subsidiary and in
form and substance reasonably satisfactory to Collateral Agent.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Funding Guarantors” as defined in Section 7.2.

 

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

 

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

“Grantor” as defined in the Pledge and Security Agreement.

 

“Griffon” means Griffon Corporation, a Delaware corporation.

 

“Group Members” means, concurrently with or after the Transactions, the
collective reference to Holdings, the Borrower and their respective
Subsidiaries.

 

“GSLP” as defined in the preamble hereto.

 

19

--------------------------------------------------------------------------------


 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.  The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of Indebtedness or other obligation guaranteed
thereby (or, in the case of (i) any Guarantee the terms of which limit the
monetary exposure of the guarantor or (ii) any Guarantee of an obligation that
does not have a principal amount, the maximum monetary exposure as of such date
of the guarantor under such Guarantee (as determined, in the case of clause (i),
pursuant to such terms or, in the case of clause (ii), reasonably and in good
faith by the chief financial officer of Borrower)).

 

“Guaranteed Obligations” as defined in Section 7.1.

 

“Guarantor” means each of Holdings and each Domestic Subsidiary of Holdings
(other than Borrower) that is a party hereto as a “Guarantor” and a party to the
Pledge and Security Agreement as a “Grantor” thereunder.

 

“Guarantor Subsidiary” means each Guarantor other than Holdings.

 

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.

 

“Hazardous Materials Activity” means any past, current or proposed activity,
event or occurrence involving any Hazardous Materials, including the use,
manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

 

“Hedge Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions (including Interest Rate Agreements);
provided that no phantom stock or similar plan providing for payments only on

 

20

--------------------------------------------------------------------------------


 

account of services provided by current or former directors, officers, employees
or consultants of Holdings or its Subsidiaries shall be a Hedge Agreement.

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

 

“Historical Financial Statements” means (a) separate audited consolidated
financial statements of each of Clopay Holding Co. and its Subsidiaries (prior
to the Acquisition) and of ATT Holding Co. and its Subsidiaries, for the
immediately preceding three Fiscal Years, consisting of audited consolidated
balance sheets and the related consolidated statements of income, stockholders’
equity and cash flows for such Fiscal Years, and (b) (i) separate unaudited
consolidated quarterly financial statements of each of Clopay Holding Co. and
its Subsidiaries (prior to the Acquisition) and of ATT Holding Co. and its
Subsidiaries as of the end of and for each subsequent Fiscal Quarter, consisting
of a consolidated balance sheet and the related consolidated  statements of
income, stockholders’ equity and cash flows for the twelve-month period, ending
on such date and (ii) internal monthly “flash reports” of each of Clopay Holding
Co. and its Subsidiaries (prior to the Acquisition) and of ATT Holding Co. and
its Subsidiaries as of the end of and for each subsequent calendar month.

 

“Holdings” as defined in the preamble hereto.

 

“Increased-Cost Lenders” as defined in Section 2.19.

 

“Immaterial Subsidiary” means, as of any date, any Subsidiary with consolidated
total assets of less than $2,500,000, provided that the aggregate consolidated
assets of all Immaterial Subsidiaries may not exceed $10,000,000, collectively,
at any time (and Borrower will designate in writing to Administrative Agent from
time to time the Subsidiaries which will cease to be treated as “Immaterial
Subsidiaries” in order to comply with the foregoing limitation).

 

“Indebtedness” means, as applied to any Person, without duplication, (i) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind; (ii) all Capital Lease Obligations of such Person which
are required to be classified as liabilities under GAAP; (iii) all obligations
of such Person evidenced by bonds, debentures, notes or similar instruments;
(iv) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding trade payables, accrued expenses and current
accounts payable in each case incurred in the ordinary course of business);
(v) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (vi) all obligations, contingent
or otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty; (vii) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances; (viii) all obligations of such Person
under conditional sale or other title retention agreements relating to property
acquired by such Person; (ix) all Guarantees by such Person of

 

21

--------------------------------------------------------------------------------


 

Indebtedness of others; and (x) Disqualified Equity Interests. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the reasonable and documented costs of any investigation, study,
sampling, testing, abatement, cleanup, removal, remediation or other response
action necessary to remove, remediate, clean up or abate any Hazardous Materials
Activity), reasonable and documented expenses and disbursements of any kind or
nature whatsoever (including the reasonable and documented fees and
disbursements of counsel for Indemnitees in connection with any investigative,
administrative or judicial proceeding or hearing commenced or threatened by any
Person, whether commenced or threatened by Holdings or any of its Affiliates or
by any other Person and whether or not any such Indemnitee shall be designated
as a party or a potential party thereto, and any reasonable and documented fees
or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect, special or consequential and whether based on any federal,
state or foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on, incurred by, or asserted against any such Indemnitee, in any manner relating
to or arising out of (i) this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make Term Loans, the syndication of the credit facility provided for herein or
the use or intended use of the proceeds thereof, any amendments, waivers or
consents with respect to any provision of this Agreement or any of the other
Credit Documents, or any enforcement of any of the Credit Documents (including
any sale of, collection from, or other realization upon any of the Collateral or
the enforcement of the Obligations Guarantee)); (ii) the Commitment Letter (and
any related fee letter); or (iii) any Environmental Claim or any Hazardous
Materials Activity relating to or arising from, directly or indirectly, any past
or present activity, operation, land ownership, or practice of Holdings or any
of its Subsidiaries.

 

“Indemnitee” as defined in Section 10.3.

 

“Installment” as defined in Section 2.9.

 

“Insurance/Condemnation Event” means any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, or any disposition under a threat of such taking, of all or any
part of any assets of Borrower or any Subsidiary other than any of the foregoing
resulting in aggregate Net Insurance/Condemnation Proceeds not exceeding
$2,000,000 from a single event or a series of related events and not exceeding
$5,000,000 when aggregated with the Net Insurance/Condemnation Proceeds from all
other such events during any Fiscal Year.

 

“Intellectual Property” as defined in the Pledge and Security Agreement.

 

22

--------------------------------------------------------------------------------


 

“Intellectual Property Asset” means, at the time of determination, any interest
(fee, license or otherwise) then owned by any Credit Party in any Intellectual
Property.

 

“Intellectual Property Security Agreements” has the meaning assigned to that
term in the Pledge and Security Agreement.

 

“Intercompany Note” means a promissory note substantially in the form of
Exhibit K evidencing Indebtedness owed among Credit Parties and their
Subsidiaries.

 

“Intercreditor Agreement” means an Intercreditor Agreement dated as of the date
hereof, between the Credit Parties, Collateral Agent and the Revolving
Collateral Agent, substantially in the form of Exhibit I.

 

“Interest Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBITDA for the four-Fiscal Quarter period
then ended to (ii) Consolidated Interest Expense for such four-Fiscal Quarter
period.

 

“Interest Payment Date” means with respect to (i) any Term Loan that is a Base
Rate Term Loan, each March 31, June 30, September 30 and December 31 of each
year, commencing on the first such date to occur after the Closing Date, and the
final maturity date of such Term Loan; and (ii) any Term Loan that is a
Eurodollar Rate Term Loan, the last day of each Interest Period applicable to
such Term Loan; provided, in the case of each Interest Period of longer than
three months “Interest Payment Date” shall also include each date that is three
months, or an integral multiple thereof, after the commencement of such Interest
Period.

 

“Interest Period” means, in connection with a Eurodollar Rate Term Loan, an
interest period of one, two, three or six months (or, if available to all
Lenders, nine or twelve months), as selected by Borrower in the applicable
Funding Notice or Conversion/Continuation Notice, (i) initially, commencing on
the Closing Date or Conversion/Continuation Date thereof, as the case may be;
and (ii) thereafter, commencing on the day on which the immediately preceding
Interest Period expires; provided that (a) if an Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day unless in the case of Eurodollar Rate
Borrowings only, no further Business Day occurs in such month, in which case
such Interest Period shall expire on the immediately preceding Business Day;
(b) any Interest Period pertaining to Eurodollar Rate Borrowings that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (c), of this definition, end on the last
Business Day of a calendar month; and (c) no Interest Period shall extend beyond
the Maturity Date.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

 

23

--------------------------------------------------------------------------------


 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

“Internally Generated Cash” means, with respect to any period, any cash of
Holdings or any Subsidiary generated during such period, excluding Net Asset
Sale Proceeds, Net Insurance/Condemnation Proceeds and any cash that is
generated from an incurrence of Indebtedness, an issuance of Equity Interests or
a capital contribution.

 

“Investment” means by any Person, (i) the amount paid or committed to be paid,
or the value of property or services contributed or committed to be contributed,
by such person for or in connection with the direct or indirect redemption,
purchase or other acquisition by such Person of any stock, bonds, notes,
debentures, partnership or other ownership interests or other Securities of any
other Person or any capital contribution to any other Person, (ii) the amount of
any direct or indirect redemption, purchase or other advance, loan or extension
of credit by such Person, to any other Person, or Guarantee or other similar
obligation of such Person with respect to any Indebtedness or other obligation
of such other Person (other than trade payables in the ordinary course of
business), and (without duplication) any amount committed to be advanced, loans,
or extended by such Person to any other Person, or any amount the payment of
which is committed to be assured by a Guarantee or similar obligation by such
Person for the benefit of, such other Person and (iii) all investments
consisting of any exchange traded or over the counter derivative transaction,
including any Interest Rate Agreement and other Hedge Agreement, whether entered
into for hedging or speculative purposes or otherwise.  The amount of any
Investment of the type described in clauses (i), (ii) and (iii) shall be the
original cost of such Investment plus the cost of all additions thereto, without
any adjustments for increases or decreases in value, or write-ups, write-downs
or write-offs with respect to such Investment, and any Investment in the form of
a Guarantee shall be determined in accordance with the definition of the term
“Guarantee”.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided that in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

 

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property, other than any such leasehold interest
designated from time to time by Collateral Agent in its sole discretion as not
being required to be included in the Collateral.

 

“Lender” means each Person listed on the signature pages hereto as a Lender, and
any other Person that becomes a party hereto pursuant to an Assignment
Agreement, other than any such Person that shall have ceased to be a party
hereto pursuant to an Assignment Agreement.

 

“Leverage Ratio” means, on any date, the ratio of (i) Consolidated Total Debt as
of such date to (ii) Consolidated Adjusted EBITDA for the four-Fiscal Quarter
period ending on such date (or, if such date is not the last day of a Fiscal
Quarter, ended on the last day of the Fiscal Quarter most recently ended prior
to such date).

 

24

--------------------------------------------------------------------------------


 

“Licensed Intellectual Property” means any interest of any Credit Party as
licensee or sublicensee under any license of Intellectual Property from any
other Person, other than any such interest that has been designated from time to
time by Collateral Agent as not being required to be included in the Collateral.

 

“Licensor Consent and Estoppel” means, with respect to any Licensed Intellectual
Property, a letter, certificate or other instrument in writing from the licensor
under the related license, pursuant to which, among other things, the licensor
consents to the granting of a Lien on such Licensed Property by the applicable
Credit Party in favor of Collateral Agent pursuant to the Collateral Documents,
such Licensor Consent and Estoppel to be in form and substance acceptable to
Collateral Agent in its reasonable discretion.

 

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.

 

“Management Agreement” means the management agreement dated July 8, 1986,
between Griffon and Parent.

 

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

 

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business, operations, properties,
assets, condition (financial or otherwise) of Holdings and its Subsidiaries
taken as a whole; (ii) the validity or enforceability of any material provisions
of the Credit Document; or (iii) the Collateral, or Collateral Agent’s Liens (on
behalf of the Secured Parties) on the Collateral or the priority of such Liens
or the material rights, remedies and benefits available to, or conferred upon,
any Agent and any Lender or any Secured Party under the Credit Documents.

 

“Material Acquisition” means any acquisition, or a series of related
acquisitions, whether by purchase, merger or otherwise, of Equity Interests in,
or all or substantially all of the assets of, or all or substantially all of the
assets constituting a business unit, division or line of business of, any
Person, if the Acquisition Consideration therefor exceeds $1,000,000 in the
aggregate.  The Acquisition constitutes a Material Acquisition.

 

“Material Contract” means any contract or other arrangement to which Holdings or
any of its Subsidiaries is a party (other than the Credit Documents) for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect.

 

“Material Disposition” means any sale, transfer or other disposition, or a
series of related sales, transfers or other dispositions, of any assets, if the
gross proceeds received therefrom exceed $1,000,000 in the aggregate.

 

25

--------------------------------------------------------------------------------


 

“Material Indebtedness” means (a) Indebtedness under the Revolving Credit
Agreement and (b) any other Indebtedness (other than the Term Loans), or
obligations in respect of one or more Hedge Agreements, of one or more Group
Members in an aggregate principal amount exceeding $15,000,000. For purposes of
determining Material Indebtedness, the “principal amount” in respect of any
Hedge Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that any Group Member would be required to pay if
such Hedge Agreement were terminated at such time.

 

“Material Real Estate Asset’’ means any fee-owned Real Estate Asset having a
fair market value in excess of $100,000 as of the date of the acquisition
thereof.

 

“Maturity Date” means September 30, 2016.

 

The “Minimum Availability Condition” shall be satisfied if Administrative Agent
receives a Borrowing Base Certificate (as of a date, and in form and substance,
reasonably satisfactory to the administrative agent under the Revolving Credit
Agreement) demonstrating that, after giving effect to Transactions and all
borrowings to be made on the Closing Date and the issuance of any letters of
credit on the Closing Date under the Revolving Credit Agreement and payment of
all Transaction Expenses, the Availability plus, to the extent not already
included in the Borrowing Base, Cash of Borrower and Guarantor Subsidiaries,
which Cash is unrestricted and unencumbered (except for Liens granted under the
Revolving Credit Documents and the Credit Documents and non-consensual Permitted
Encumbrances imposed under applicable law) shall not be less than $50,000,000.
For the purposes of this definition, the terms “Borrowing Base Certificate” and
“Borrowing Base” shall have the meanings assigned to such terms in the Revolving
Credit Agreement.

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Mortgage” means a Mortgage substantially in the form of Exhibit J, as it may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

 

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Holdings and its Subsidiaries (providing a summary of such operations
consistent with disclosure that would be made by a public company registered
with the SEC) for the applicable Fiscal Quarter or Fiscal Year and for the
period from the beginning of the then current Fiscal Year to the end of such
period to which such financial statements relate.

 

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash (which term, for the purposes of this definition, shall include
Cash Equivalents) payments (including any Cash received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) received

 

26

--------------------------------------------------------------------------------


 

by Holdings or any of its Subsidiaries from such Asset Sale, minus (ii) any bona
fide costs, fees and expenses incurred in connection with such Asset Sale,
including (a) income or gains taxes payable (or reasonably and good faith
estimated to be payable) by the seller as a result of any gain recognized in
connection with such Asset Sale, (b) attorneys fees, accounting fees, investment
banking fees and consulting fees incurred in connection with such Asset Sale,
(c) payment of the outstanding principal amount of, premium or penalty, if any,
and interest on any Indebtedness (other than the Term Loans and Indebtedness
under the Revolving Credit Documents) that is secured by a Lien on the stock or
assets in question and that is required to be repaid under the terms thereof as
a result of such Asset Sale and (d) a reasonable escrow or reserve for any
indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of such
Asset Sale undertaken by Holdings or any of its Subsidiaries in connection with
such Asset Sale; provided that upon release of any such reserve, the amount
released shall be considered Net Asset Sale Proceeds.

 

“Net Insurance/Condemnation Proceeds” means, with respect to any
Insurance/Condemnation Event, an amount equal to: (i) any Cash (which term, for
the purposes of this definition, shall include Cash Equivalents) payments or
proceeds received by Holdings or any of its Subsidiaries (a) under any casualty
insurance policy in respect of a covered loss thereunder or (b) as a result of
the taking of any assets of Holdings or any of its Subsidiaries by any Person
pursuant to the power of eminent domain, condemnation or otherwise, or pursuant
to a sale of any such assets to a purchaser with such power under threat of such
a taking, minus (ii) (a) any actual and reasonable costs, fees and expenses
incurred by Holdings or any of its Subsidiaries in connection with the
adjustment or settlement of any claims of Holdings or such Subsidiary in respect
thereof, and (b) any bona fide costs, fees and expenses incurred in connection
with any sale of such assets as referred to in clause (i)(b) of this definition,
including, without limitation, income taxes payable (or reasonably and good
faith estimated to be payable) as a result of any gain recognized in connection
therewith and any attorneys fees incurred in connection with such
Insurance/Condemnation Event.

 

“Non-Public Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

 

“Non-US Lender” as defined in Section 2.17(c).

 

“Note” means a promissory note issued to any Lender pursuant to Section 2.4.

 

“Notice” means a Funding Notice, an Issuance Notice, or a Conversion/
Continuation Notice.

 

“Obligations” means all obligations of every nature of each Credit Party,
including obligations from time to time owed to Agents (including former
Agents), Arrangers, Lenders or any of them and Secured Hedge Counterparties
(other than in each case any of the Revolving Secured Parties, in their
capacities as such), under any Credit Document or Secured Hedge Agreement,
whether for principal, interest (including interest which, but for the filing of
a petition in bankruptcy with respect to such Credit Party, would have accrued
on any Obligation, whether or not a claim is allowed against such Credit Party
for such interest in the related

 

27

--------------------------------------------------------------------------------


 

bankruptcy proceeding), payments for early termination of Secured Hedge
Agreements, fees, expenses, indemnification or otherwise.

 

“Obligations Guarantee” means the guaranty of each Guarantor set forth in
Section 7.

 

“Obligee Guarantor” as defined in Section 7.7.

 

“Organizational Documents” means (i) with respect to any corporation or company,
its certificate, memorandum or articles of incorporation, organization or
association, as amended, and its by-laws, as amended, (ii) with respect to any
limited partnership, its certificate or declaration of limited partnership, as
amended, and its partnership agreement, as amended, (iii) with respect to any
general partnership, its partnership agreement, as amended, and (iv) with
respect to any limited liability company, its articles of organization, as
amended, and its operating agreement, as amended.  In the event any term or
condition of this Agreement or any other Credit Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

 

“Parent” means Clopay Corporation, a Delaware corporation.

 

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

 

“Perfection Certificate” means a certificate in form and substance reasonably
satisfactory to Collateral Agent that provides information with respect
Holdings, Borrower and each Domestic Subsidiary and their respective assets.

 

“Permitted Acquisition” means any acquisition (other than the Acquisition) by
Borrower or any Guarantor Subsidiary, whether by purchase, merger or otherwise,
of all or substantially all of the assets of, at least 51% of the Equity
Interests in, or of all or substantially all of the assets constituting a
business unit, division or line of business of, any Person; provided that:

 

(i) such acquisition shall be consummated in accordance with all applicable laws
and in conformity with all applicable governmental authorizations, except where
the failure to so comply would not reasonably be expected to have a Material
Adverse Effect;

 

(ii) in the case of the acquisition of Equity Interests, (i) at least 51% of the
Equity Interests acquired or otherwise issued by such Person or any newly formed
Subsidiary of any Credit Party in connection with such acquisition shall be
directly and beneficially

 

28

--------------------------------------------------------------------------------


 

owned by a Credit Party and (ii) the Person whose Equity Interests are acquired
shall become a Subsidiary and, unless such a Subsidiary is an Immaterial
Subsidiary, a Guarantor and shall otherwise comply with the requirements of
Section 5.13;

 

(iii) in the case of any acquisition of $10,000,000 or more (whether paid in
cash, Securities, the assumption of debt or otherwise), the Borrower shall have
delivered to Administrative Agent, at least five Business Days prior to such
proposed acquisition, a certificate evidencing compliance with Section 6.6(d),
together with a reasonably detailed description of such acquisition, including
the aggregate Acquisition Consideration for such acquisition, and any other
information reasonably required to demonstrate such compliance; and

 

(iv) such acquisition shall be consensual.

 

“Permitted Change of Control Transaction” means a “spin-off” transaction whereby
all the Equity Interests in Holdings are “spun-off” from Parent to Griffon, and
from Griffon ratably to the holders of all the Equity Interests in Griffon,
pursuant to which Holdings ceases to be an indirect Subsidiary of Griffon and
becomes a public company; provided that (i) any Indebtedness and liabilities of
Griffon, Parent or their respective Affiliates (other than the Group Members)
assumed by any Group Member in connection with such transaction must be
expressly permitted to be assumed under Sections 6.1 and 6.2, (ii) prior to and
immediately after giving effect to such transaction, (x) no Default shall have
occurred and be continuing and (y) the Credit Parties and their respective
Subsidiaries are in compliance with the covenants set forth in Section 6.11 on a
Pro Forma Basis, as of the last day of the most recently ended Fiscal Quarter
for which financial statements have been delivered pursuant to Section 5.1(a) or
(b) (or, prior to the delivery of any such financial statements, the Fiscal
Quarter ended June 30, 2010), and Borrower shall have delivered to
Administrative Agent a certificate of an Authorized Officer to the effect set
forth in clauses (x) and (y), together with reasonably detailed calculations of
the Interest Coverage Ratio and the Leverage Ratio, (iii) any potential Tax
liability incurred or assumed by any Group Member (either as a primary obligor
or as a member of Griffon’s or Parent’s consolidated group) as a result of such
spin-off transaction and/or related transactions could not reasonably be
expected to have more than an immaterial adverse effect on the Group Members
taken as a whole and (iv) any expenses related to or resulting from the
accelerated vesting of any equity-based compensation program, time-vested
management incentive program or management bonus program of Griffon, Holdings or
its Affiliates in connection with such “spin-off” transaction shall be paid
solely by Griffon or its Affiliates (other than the Group Members).

 

“Permitted Encumbrances” means:

 

(i) Liens imposed by law for taxes, assessments and governmental charges or
claims that are not yet due and payable or are being contested in compliance
with Section 5.4;

 

(ii) landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not material and not overdue by
more than 30 days or are being contested in compliance with Section 5.4;

 

29

--------------------------------------------------------------------------------


 

(iii) pledges, deposits and statutory trusts made in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations;

 

(iv) deposits to secure the performance of bids, trade contracts, governmental
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;

 

(v) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 8;

 

(vi) easements, zoning restrictions, rights-of-way, licenses, covenants, other
imperfections of title  and similar encumbrances on or other matters affecting
real property that do not materially detract from the value of the affected
property or materially interfere with the ordinary conduct of business of
Holdings or any Subsidiary of Holdings;

 

(vii) with respect to any Leasehold Property, Liens placed upon or suffered by
the landlord with respect to the underlying fee estate; and

 

(viii) other Liens or matters approved by Collateral Agent in any policy of
title insurance issued in connection with any Mortgage for a Material Real
Estate Asset;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Subordinated Debt” means unsecured Indebtedness of Borrower for
borrowed money which (a) matures no earlier than, and does not require any
scheduled principal payments prior to, the date that is six months after the
Maturity Date, (b) is not subject to any mandatory prepayment, redemption,
repurchase, sinking fund or other similar obligation prior to the date that is
six months after the Maturity Date, in each case that could require any payment
on account of principal in respect thereof prior to the date that is six months
after the Maturity Date, (c) is not guaranteed by any Group Member which is not
a Guarantor, (d) is subordinated to the Obligations on terms and conditions
reasonably satisfactory to Administrative Agent, (e) has terms and conditions
(other than interest rate, redemption premiums and subordination terms), taken
as a whole, that are not materially less favorable or more restrictive to
Borrower than the terms and conditions customary at the time for high-yield
subordinated debt securities issued in a public offering (except to the extent
otherwise approved by Administrative Agent) and (f) has terms and conditions
(other than interest rate, redemption premiums and subordination terms), taken
as a whole, that are not materially less favorable or more restrictive to
Borrower than the terms and conditions contained in this Agreement; provided
that prior to and immediately after giving effect to such transaction, no
Default shall have occurred and be continuing.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts,

 

30

--------------------------------------------------------------------------------


 

business trusts or other organizations, whether or not legal entities, and
Governmental Authorities.

 

“Platform” as defined in Section 5.1.

 

“Pledged Collateral” as defined in the Pledge and Security Agreement.

 

“Pledge and Security Agreement” means the Pledge and Security Agreement to be
executed by Collateral Agent, Borrower and each Guarantor substantially in the
form of Exhibit H, as it may be amended, restated, supplemented or otherwise
modified from time to time.

 

“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section, as the Prime Rate (currently defined as the
base rate on corporate loans posted by at least 75% of the nation’s thirty (30)
largest banks), as in effect from time to time.  The Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate actually charged
to any customer.  Any Agent or any other Lender may make commercial loans or
other loans at rates of interest at, above or below the Prime Rate.

 

“Principal Office” means, for each of Administrative Agent and Collateral Agent,
such Person’s “Principal Office” as set forth on Schedule 10.1, or such other
office of a third party or sub-agent, as appropriate, as such Person may from
time to time designate in writing to Borrower, Administrative Agent and each 
Lender.

 

“Projections” as defined in Section 4.5.

 

“Pro Forma Basis” means, for purposes of determining compliance with
Section 6.11, as of the last day of a Fiscal Quarter (the “Compliance Date”) as
a condition to any proposed action or event hereunder (the “Proposed Action”),
the calculation of such compliance on the following basis:

 

(i)            Consolidated Adjusted EBITDA for the period of four consecutive
Fiscal Quarters ended on the Compliance Date shall be determined on a pro forma
basis in accordance with Section 6.11(c) to give effect to any Material
Acquisition or Material Disposition made subsequent to the Compliance Date
(including any Material Acquisition or Material Disposition being made in
connection with the Proposed Action) as though made on the first day of such
period of four consecutive Fiscal Quarters.

 

(ii)          The Leverage Ratio as of the Compliance Date shall be determined
as if Consolidated Total Debt as of the Compliance Date were equal to
Consolidated Total Debt as of the date of and after giving effect to the
Proposed Action (including any incurrence or payment of Indebtedness in
connection therewith).

 

(iii)         Consolidated Interest Expense for the period of four consecutive
Fiscal Quarters ended on the Compliance Date shall be determined on a pro forma
basis in accordance with Section 6.11(c) to give effect to any Indebtedness as
though (i) any Indebtedness incurred pursuant to Section 6.1(a)(xii), or any
other Indebtedness incurred in connection with the Permitted Change of Control
Transaction, any Permitted Acquisition or

 

31

--------------------------------------------------------------------------------


 

Restricted Payment, in each case issued or incurred after the Compliance Date
(including any such Indebtedness being issued or incurred in connection with the
Proposed Action), had been issued or incurred on the first day of such period of
four consecutive Fiscal Quarters and (ii) any Indebtedness refinanced or repaid
after the Compliance Date (including any Indebtedness being refinanced or repaid
in connection with the Proposed Action), to the extent refinanced or repaid with
the proceeds of any Indebtedness included in the determination pursuant to
clause (i) above, had been refinanced or repaid on the first day of such period
of four consecutive Fiscal Quarters.

 

“Pro Forma Financial Statements” means the pro forma financial statements
referred to in Section 3.1(i)(ii).

 

“Pro Rata Share” of any Lender means the percentage obtained by dividing (i) the
Term Loan Exposure of that Lender by (ii) the aggregate Term Loan Exposure of
all Lenders.

 

“Public Lenders” means Lenders that do not wish to receive material non-public
information with respect to Griffon, Holdings, their respective Subsidiaries or
their respective securities.

 

“Purchase Agreement” means the stock purchase agreement dated July 19, 2010,
among CHATT Holdings LLC, a Delaware limited liability company, CHATT Holdings
Inc., a Delaware corporation, Acquisition Sub and, solely for purposes of
Section 7.09 thereof, Griffon.

 

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

 

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, amends, restates, renews or
refinances such Original Indebtedness (or any Refinancing Indebtedness in
respect thereof); provided that (a) the principal amount of such Refinancing
Indebtedness shall not exceed the principal amount of such Original Indebtedness
except by an amount no greater than accrued and unpaid interest with respect to
such Original Indebtedness and any premiums and other reasonable amounts paid
and fees and expenses incurred in connection therewith; provided that clause
(a) shall not apply to Refinancing Indebtedness in respect of the Revolving
Credit Documents; (b) the stated final maturity of such Refinancing Indebtedness
shall not be earlier, and the weighted average life to maturity of such
Refinancing Indebtedness shall not be shorter, than that of such Original
Indebtedness; (c) such Refinancing Indebtedness shall not be required to be
repaid, prepaid, redeemed, repurchased or defeased, whether on one or more fixed
dates, upon the occurrence of one or more events or at the option of any holder
thereof (except, in each case, upon the occurrence of an event of default or a
change in control or as and to the extent such repayment, prepayment,
redemption, repurchase or defeasance would have been required pursuant to the
terms of such Original Indebtedness) prior to the earlier of (i) the maturity of
such Original Indebtedness and (ii) the date six months  after the Maturity Date
as of the time of such extension, renewal or refinancing; (d) such Refinancing
Indebtedness shall not constitute an obligation (including pursuant to a
Guarantee) of any Subsidiary that shall not have been (or, in

 

32

--------------------------------------------------------------------------------


 

the case of after-acquired Subsidiaries, shall not have been required to become)
an obligor in respect of such Original Indebtedness; (e) if such Original
Indebtedness shall have been subordinated to the Obligations, such Refinancing
Indebtedness shall also be subordinated to the Obligations on terms not less
favorable in any material respect to the Lenders; (f) such Refinancing
Indebtedness shall not be secured by any Lien on any asset other than the assets
that secured such Original Indebtedness (or would have been required to secure
such Original Indebtedness pursuant to the terms thereof) or, in the event Liens
securing such Original Indebtedness shall have been contractually subordinated
to any Lien securing the Obligations, by any Lien that shall not have been
contractually subordinated to at least the same extent; and (g) in the case of
Refinancing Indebtedness in respect of the Revolving Credit Documents, (i) no
Default shall have occurred and be continuing, (ii) the borrower thereunder
shall be Borrower, (iii) such Refinancing Indebtedness and the Liens securing
such Refinancing Indebtedness are subject to the Intercreditor Agreement,
(iv) such Refinancing Indebtedness shall not have financial covenants that are
more restrictive than those under the Revolving Credit Agreement as of the
Closing Date, (v) such Refinancing Indebtedness shall not have a “Change of
Control” (or any defined term having a similar purpose) that is materially more
restrictive than the definition of Change of Control set forth herein, (vi) such
Refinancing Indebtedness is not Guaranteed by any Subsidiary which is not a
Guarantor, (vii) such Refinancing Indebtedness is an asset-based revolving
credit facility, (viii) such Refinancing Indebtedness shall not include any
restrictions or conditions on mandatory prepayments of Term Loans other than any
that were included in the Revolving Credit Agreement on the Closing Date and
(ix) the maximum commitments and principal amounts of such Refinancing
Indebtedness shall not exceed the amount permitted by Section 6.1(a)(i).

 

“Register” as defined in Section 2.4(b).

 

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.

 

“Regulation FD” means Regulation FD as promulgated by the SEC under the
Securities Act and Exchange Act as in effect from time to time.

 

“Related Agreements” means, collectively, the Purchase Agreement and the equity
commitment letter, dated July 19, 2010, between Griffon and Acquisition Sub.

 

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, partners, members, trustees, employees, controlling
persons, agents and advisors of such Person and of such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous

 

33

--------------------------------------------------------------------------------


 

Material), including the movement of any Hazardous Material through the air,
soil, surface water or groundwater.

 

“Replacement Lender” as defined in Section 2.19.

 

“Requisite Lenders” means, at any time, Lenders having or holding Term Loan
Exposure representing more than 50% of the aggregate Term Loan Exposure of all
Lenders.

 

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect (whether in cash, securities or other property), with respect to any
Equity Interests in any Group Member or  (b) any payment, direct or indirect
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of, or any other return of capital with
respect to, any such Equity Interests in any Group Member, or, prior to the
Permitted Change of Control Transaction, Griffon or any of its Subsidiaries, or
any option, warrant or other right to acquire any such Equity Interests in any
Group Member, or, prior to the Permitted Change of Control Transaction, Griffon
or any of its Subsidiaries or (c) any payments to Griffon or any of its
Affiliates (other than Group Members) in respect of fees or in respect of any
Indebtedness owing to Griffon or any of its Affiliates (other than Group
Members).

 

“Revolving Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent under the Revolving Credit Documents and, after any Permitted
Refinancing of the Revolving Credit Agreement, the collateral agent or similar
representative with respect to such Permitted Refinancing.

 

“Revolving Credit Agreement” means (a) the Revolving Credit Agreement dated as
of the date hereof among Borrower, Holdings and certain Subsidiaries of Borrower
party thereto, the lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent or (b) the agreement governing the
Refinancing Indebtedness in respect thereof.

 

“Revolving Credit Documents” means the Revolving Credit Agreement and the other
“Credit Documents” (as defined therein).

 

“Revolving Loans” means the loans under the Revolving Credit Agreement.

 

“Revolving Secured Parties” has the meaning assigned to the term “Secured
Parties” in the Revolving Credit Agreement.

 

“S&P” means Standard & Poor’s Financial Services LLC, or any successor to its
rating agency business.

 

“SEC” means the United States Securities and Exchange Commission, or any
successor thereto.

 

“Second Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is perfected and
has priority over all other Liens to which such Collateral is subject, other
than (a) First Priority Liens to which

 

34

--------------------------------------------------------------------------------


 

such Collateral is subject that are permitted hereby and are subject to the
Intercreditor Agreement and (b) any Permitted Encumbrances.

 

“Secured Hedge Agreement” means any Interest Rate Agreement entered into by
Borrower that (a) is with a counterparty that is, or was on the Closing Date, an
Agent, an Arranger or any Affiliate of any of the foregoing, whether or not such
counterparty shall have been an Agent, an Arranger or any Affiliate of any of
the foregoing at the time such Hedge Agreement was entered into, (b) is in
effect on the Closing Date with a counterparty that is a Lender or an Affiliate
of a Lender as of the Closing Date or (c) is entered into after the Closing Date
with any counterparty that is a Lender or an Affiliate of a Lender at the time
such Hedge Agreement is entered into.

 

“Secured Hedge Counterparty” each Secured Party that is a party to a Secured
Hedge Agreement.

 

“Secured Hedge Obligations” means all obligations of every nature of Borrower
under each Secured Hedge Agreement, whether for interest (including interest
that, but for the filing of a petition in bankruptcy with respect to Borrower,
would have accrued on any such obligation, whether or not a claim is allowed
against Borrower for such interest in the related bankruptcy proceeding),
payments for early termination of such Hedge Agreement, fees, expenses,
indemnification or otherwise; provided that the obligations under any Secured
Hedge Agreement shall not be included as a “Secured Hedge Obligation” unless and
until Borrower or the applicable Secured Hedge Counterparty has provided written
notice to Collateral Agent of the existence of such obligation.

 

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Senior Notes” means the 10% Senior Subordinated Notes due 2012, issued by the
Acquired Company and the Floating Rate Notes, in each case pursuant to the
applicable Senior Notes Indentures.

 

“Senior Notes Indentures” means (i) the Indenture for 10% Senior Subordinated
Notes due 2012, dated June 28, 2004, by and among the Acquired Company, as
Issuer, ATT Holding Co., as Guarantor and The Bank of New York, as Trustee, and
the Supplemental Indenture, to the Indenture dated June 28, 2004, dated as of
December 17, 2007, among Ames U.S. Holding Corp, Ames Holdings, Inc., Ames True
Temper Properties, Inc., Ames True

 

35

--------------------------------------------------------------------------------


 

Temper, Inc., ATT Holding Co. and The Bank of New York, as Trustee and (ii) the
Floating Rate Notes Indenture.

 

“Senior Notes Redemption Date” as defined in Section 3.1(e).

 

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Holdings substantially in the form of Exhibit F-2.

 

“Solvent” means, with respect to any Person, that as of the date of
determination, (a) the sum of such Person’s debt and other liabilities
(including contingent liabilities) does not exceed the present fair saleable
value of such Person’s present assets, (b) such Person’s capital is not
unreasonably small in relation to its business as contemplated on the Closing
Date and reflected in the Projections or with respect to any transaction
contemplated to be undertaken after the Closing Date, (c) such Person has not
incurred and does not intend to incur, or believe (nor should it reasonably
believe) that it will incur, debts and liabilities (including contingent
liabilities) beyond its ability to pay such debts and liabilities as they become
due (whether at maturity or otherwise), and (d) such Person is “solvent” within
the meaning given that term and similar terms under the Bankruptcy Code and
applicable laws relating to fraudulent transfers and conveyances.  For purposes
of this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under GAAP).

 

“Specified Representations” means the following: (a) the representations and
warranties made by or with respect to the Acquired Business in the Purchase
Agreement as are material to the interests of the Lenders, but only to the
extent that Acquisition Sub has the right to terminate its obligations under the
Purchase Agreement as a result of a breach of such representations in the
Purchase Agreement, (b) the representations and warranties set forth in Sections
4.1, 4.2, 4.3, 4.10, 4.14, 4.19, 4.22 and 4.24 made by or with respect to the
Acquired Business and its Subsidiaries and (c) the representations and
warranties set forth in Article III of the Pledge and Security Agreement made by
or with respect to the Acquired Business.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of the Equity Interests
entitled (without regard to the occurrence of any contingency) to vote in the
election of the Person or Persons (whether directors, managers, trustees or
other Persons performing similar functions) having the power to direct or cause
the direction of the management and policies thereof is at the time owned or
controlled, directly or indirectly, by such Person, one or more of the other
Subsidiaries of such Person or a combination thereof; provided that in
determining the percentage of ownership interests of any Person controlled by
another Person, no ownership interest in the nature of a “qualifying share” of
the former Person shall be deemed to be outstanding.

 

“Swingline Loans” means the swingline loans made under the Revolving Credit
Agreement.

 

36

--------------------------------------------------------------------------------


 

“Syndication Agents” means GSLP and DBSI, in their capacities as co-syndication
agents for the term loan facility established hereunder.

 

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed;
provided that “Tax on the overall net income” of a Person shall be construed as
a reference to a tax imposed by the jurisdiction in which that Person is
organized or in which that Person’s applicable principal office (and/or, in the
case of a Lender, its lending office) is located or in which that Person
(and/or, in the case of a Lender, its lending office) is deemed to be doing
business on all or part of the net income, profits or gains (whether worldwide,
or only insofar as such income, profits or gains are considered to arise in or
to relate to a particular jurisdiction, or otherwise) of that Person (and/or, in
the case of a Lender, its applicable lending office) or any branch profits taxes
imposed by the United States or any similar tax imposed by any other
jurisdiction described above on or measured by the net income, profits or gains
of such Person.

 

“Term Collateral” as defined in the Intercreditor Agreement.

 

“Term Loan” means a loan made by a Lender to Borrower pursuant to
Section 2.1(a).

 

“Term Loan Commitment” means, with respect to any Lender, the commitment, if
any, of such Lender to make a Term Loan hereunder in a principal amount not to
exceed the amount set forth under the heading “Term Loan Commitment” opposite
such Lender’s name set forth on Schedule 2.1 or in the applicable Assignment
Agreement, subject to any adjustment or reduction pursuant to the terms and
conditions hereof.  The aggregate amount of the Term Loan Commitments as of the
Closing Date is $375,000,000.

 

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided, at any time prior to the making of the Term Loans, the Term
Loan Exposure of any Lender shall be equal to such Lender’s Term Loan
Commitment.

 

“Terminated Lender” as defined in Section 2.19.

 

“Transaction Costs” means the fees, costs and expenses payable by Holdings,
Borrower or any of Borrower’s Subsidiaries in connection with the Transactions.

 

“Transactions” means (a) the execution, delivery and performance by each Credit
Party of the Credit Documents to which it is to be a party, the creation of the
Liens provided for in the Collateral Documents and, in the case of Borrower, the
borrowing of Term Loans and the use of the proceeds thereof in accordance with
the terms hereof, (b) the Acquisition and the other transactions contemplated by
the Purchase Agreement, (c) the execution, delivery and performance by each
Credit Party of the Revolving Credit Documents, (d) repayment in full of all
obligations under the Existing Debt Agreements, the termination of all
commitments thereunder and the releases of all Guarantees and Liens in respect
thereof and (e) the payment of the Transaction Costs.

 

37

--------------------------------------------------------------------------------


 

“Type of Term Loan” means, with respect to a Term Loan, its character as a Base
Rate Term Loan or a Eurodollar Rate Term Loan.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

 

“U.S. Lender” as defined in Section 2.17(c).

 

“Wholly-Owned”, when used in reference to a Subsidiary of any Person, means that
all the Equity Interests in such Subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another Wholly-Owned Subsidiary of such Person or any
combination thereof.

 

1.2.   Accounting Terms; GAAP.  Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time; provided that, if Borrower notifies
Administrative Agent that Borrower requests an amendment to any provision hereof
to eliminate the effect of any change occurring after the date hereof in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Requisite Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of Holdings, Borrower or
any Subsidiary at “fair value”, as defined therein.

 

1.3.   Interpretation, Etc.  Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference.  References herein to any Article, Section, Schedule or
Exhibit shall be to an Article or a Section of, or a Schedule or an Exhibit to,
this Agreement, unless otherwise specifically provided.  The use herein of the
words “include” and “including” shall be deemed to be followed by the phrase
“without limitation”.  The word “will” shall be construed to have the same
meaning and effect as the word “shall”. The words “lease” and “license” shall be
construed to include sub-lease and sub-license, as applicable. The words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all real and personal, tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law or with which affected Persons customarily comply), and all
judgments, orders, writs and decrees, of all Governmental Authorities. Unless
the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document (including this Agreement) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended,

 

38

--------------------------------------------------------------------------------


 

supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, and (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof.

 

1.4.   Classification of Term Loans and Borrowings.  For purposes of this
Agreement, Term Loans and Borrowings may be classified and referred to by Type
(e.g., a “Eurodollar Rate Term Loan” or “Eurodollar Rate Borrowing”).

 

SECTION 2.   TERM LOANS

 

2.1.   Term Loans.  (a)  Term Loan Commitments.  Subject to the terms and
conditions hereof, each Lender severally agrees to make, on the Closing Date,  a
Term Loan to Borrower in an amount equal to such Lender’s Term Loan Commitment.
Amounts borrowed pursuant to this Section 2.1(a) that are subsequently repaid or
prepaid may not be reborrowed.  Subject to Sections 2.10(a) and 2.11, all
amounts owed hereunder shall be paid in full no later than the Maturity Date. 
Each Lender’s Term Loan Commitment shall terminate immediately and without any
further action on the Closing Date upon the making of a  Term Loan by such
Lender.

 

(b)   Borrowing Mechanics for Term Loans.

 

(i)   Borrower shall deliver to Administrative Agent a fully completed and
executed Funding Notice no later than three days prior to the Closing Date, in
the case of a funding request that includes any Eurodollar Rate Borrowings, or
one Business Day prior to the Closing Date, otherwise.  Promptly upon receipt by
Administrative Agent of such Funding Notice, Administrative Agent shall notify
each Lender of the proposed borrowing.

 

(ii)   Each Lender shall make the principal amount of the Term Loan required to
be made by it hereunder available to Administrative Agent not later than
12:00 p.m. (New York City time) on the Closing Date, by wire transfer of same
day funds in Dollars, to the account of Administrative Agent most recently
designated by Administrative Agent for such purpose by notice to the Lenders. 
Upon satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall thereupon make the proceeds of the Term Loans
available to Borrower on the Closing Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Loans received by Administrative
Agent from Lenders to be credited to the account of Borrower designated in
writing by Borrower in the Funding Notice.

 

2.2.   Pro Rata Shares; Availability of Funds.  (a)  Pro Rata Shares.  All Term
Loans shall be made by Lenders proportionately to their respective Pro Rata
Shares, it being understood

 

39

--------------------------------------------------------------------------------


 

that (i) no Lender shall be responsible for any default by any other Lender in
such other Lender’s obligation to make a Term Loan requested hereunder and
(ii) no Term Loan Commitment of any Lender shall be increased or decreased as a
result of a default by any other Lender in such other Lender’s obligation to
make a Term Loan requested hereunder.

 

(b)   Availability of Funds.  Unless Administrative Agent shall have been
notified by any Lender prior to the Closing Date that such Lender does not
intend to make available to Administrative Agent the amount of such Lender’s
Term Loan requested to be made on the Closing Date, Administrative Agent may
assume that such Lender has made such amount available to Administrative Agent
on the Closing Date and Administrative Agent may, in its sole discretion, but
shall not be obligated to, make available to Borrower a corresponding amount on
the Closing Date.  If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, then such Lender and the Borrower severally
agree to pay to Administrative Agent such corresponding amount forthwith on
demand with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of such
payment to Administrative Agent, at (i) in the case of a payment to be made by
such Lender, (A) at any time prior to the third Business Day following the date
such amount is made available to the Borrower, the customary rate set by
Administrative Agent for the correction of errors among banks and
(B) thereafter, the Base Rate or (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable hereunder to Base Rate Term Loans.  If
such Lender pays such amount to Administrative Agent, then such amount shall
constitute such Lender’s Term Loan included in the applicable Borrowing. 
Nothing in this Section 2.2(b) shall be deemed to relieve any Lender from its
obligation to fulfill its Term Loan Commitment or to prejudice any rights that
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

 

2.3.   Use of Proceeds.  The Borrower shall use the proceeds of the Term Loans
to (i) fund  the Acquisition, (ii) pay Transaction Costs and (iii) pay all
principal, premium, if any, interest, fees and other amounts due or outstanding
under the Existing Debt Agreements.  Borrower agrees that no portion of the
proceeds of any Term Loan shall be used in any manner that causes such Term Loan
or the application of such proceeds to violate Regulation T, Regulation U or
Regulation X of the Board of Governors or any other regulation thereof or to
violate the Exchange Act.

 

2.4.   Evidence of Debt; Register; Lenders’ Books and Records; Notes.  (a) 
Lenders’ Evidence of Debt.  Each Lender shall maintain records evidencing the
Obligations of Borrower owing to such Lender, including the principal amounts of
the Term Loans made by such Lender and each repayment and prepayment in respect
thereof.  Such records maintained by any Lender shall be conclusive and binding
on Borrower, absent manifest error; provided that the failure to maintain any
such records, or any error therein, shall not in any manner affect any Lender’s
Term Loan Commitments or Borrower’s Obligations in respect of any applicable
Term Loans; and provided further in the event of any inconsistency between the
Register and any Lender’s records, the recordations in the Register shall
govern.

 

40

--------------------------------------------------------------------------------


 

(b)   Register.  Administrative Agent (or its agent or sub-agent appointed by
it) shall maintain at one of its offices a register for the recordation of the
names and addresses of Lenders and the principal amount of the Term Loans owing
to each Lender from time to time (the “Register”).  The Register shall be
available for inspection by Borrower or any Lender at any reasonable time and
from time to time upon reasonable prior notice.  Administrative Agent shall
record, or shall cause to be recorded, in the Register the Term Loans in
accordance with the provisions of Section 10.6, and each repayment or prepayment
in respect of the principal amount of the Term Loans, and any such recordation
shall be conclusive and binding on Borrower and each Lender, absent manifest
error; provided that failure to make any such recordation, or any error in such
recordation, shall not affect the obligation of Borrower to pay any amounts due
hereunder.  Borrower hereby designates the Person serving as Administrative
Agent to serve as Borrower’s agent solely for purposes of maintaining the
Register as provided in this Section 2.4, and Borrower hereby agrees that, to
the extent such Person serves in such capacity, such Person and its Related
Parties shall constitute “Indemnitees.”

 

(c)   Notes.  If so requested by any Lender by written notice to Borrower (with
a copy to Administrative Agent) at least two Business Days prior to the Closing
Date, or promptly following the request of any Lender at any time after the
Closing Date, Borrower shall prepare, execute and deliver to such Lender a
promissory note payable to such Lender (or, if requested by such Lender, such
Lender and its registered assigns) to evidence such Lender’s Term Loans, which
promissory note shall be in a form approved by the Administrative Agent and the
Borrower.

 

2.5.   Interest on Term Loans.  (a)  Subject to Section 2.7, each Term Loan
shall bear interest on the outstanding principal amount thereof from the date
made through repayment (whether by acceleration or otherwise) thereof as
follows:

 

(i)   if a Base Rate Term Loan, at the Base Rate plus the Applicable Margin; or

 

(ii)   if a Eurodollar Rate Term Loan, at the Adjusted Eurodollar Rate plus the
Applicable Margin.

 

(b)   The basis for determining the rate of interest with respect to any Term
Loan and the Interest Period with respect to any Eurodollar Rate Term Loan,
shall be selected by Borrower and notified to Administrative Agent and Lenders
pursuant to the applicable Funding Notice or Conversion/Continuation Notice.

 

(c)   In connection with Eurodollar Rate Term Loans there shall be no more than
five (5) Interest Periods outstanding at any time.  In the event Borrower fails
to specify between a Base Rate Term Loan or a Eurodollar Rate Term Loan in the
applicable Funding Notice or Conversion/Continuation Notice, or in the event
Borrower fails to deliver a Conversion/Continuation Notice with respect to any
Eurodollar Rate Borrowing prior to the end of the Interest Period applicable
thereto in accordance with Section 2.6, such Term Loan (if outstanding as a
Eurodollar Rate Term Loan) will be automatically converted into a Base Rate Term
Loan on the last day of the then-current Interest Period

 

41

--------------------------------------------------------------------------------


 

for such Term Loan (or if outstanding as a Base Rate Term Loan will remain as,
or (if not then outstanding) will be made as, a Base Rate Term Loan).  In the
event Borrower fails to specify an Interest Period for any Eurodollar Rate Term
Loan in the applicable Funding Notice or Conversion/Continuation Notice,
Borrower shall be deemed to have selected an Interest Period of one month. The
applicable Base Rate or Adjusted Eurodollar Rate shall be determined by
Administrative Agent, and such determination shall be conclusive and binding on
the parties hereto, absent manifest error.

 

(d)   Interest payable pursuant to Section 2.5(a) or 2.7 shall be computed (i)
in the case of Base Rate Term Loans on the basis of a 365-day or 366-day year,
as the case may be, and (ii) in the case of Eurodollar Rate Term Loans, on the
basis of a 360-day year, in each case for the actual number of days elapsed in
the period during which it accrues.  In computing interest on any Term Loan, the
date of the making of such Term Loan or the first day of an Interest Period
applicable to such Term Loan or, with respect to a Base Rate Term Loan being
converted from a Eurodollar Rate Term Loan, the date of conversion of such
Eurodollar Rate Term Loan to such Base Rate Term Loan, as the case may be, shall
be included, and the date of payment of such Term Loan or the expiration date of
an Interest Period applicable to such Term Loan or, with respect to a Base Rate
Term Loan being converted to a Eurodollar Rate Term Loan, the date of conversion
of such Base Rate Term Loan to such Eurodollar Rate Term Loan, as the case may
be, shall be excluded; provided that if a Term Loan is repaid on the same day on
which it is made, one day’s interest shall accrue on such Term Loan.

 

Except as otherwise set forth herein, accrued interest on the Term Loans shall
be payable in arrears (i) on each Interest Payment Date applicable to such Term
Loan; (ii) upon any repayment or prepayment of the Term Loans, whether voluntary
or mandatory, to the extent accrued on the amount being repaid or prepaid; and
(iii) on the Maturity Date.

 

2.6.   Conversion/Continuation.  (a)  Subject to Section 2.15 and so long as no
Default shall have occurred and then be continuing, Borrower shall have the
option:

 

(i)   to convert at any time all or any part of any Borrowing equal to
$5,000,000 and integral multiples of $1,000,000 in excess of that amount from
one Type of Term Loan to another Type of Term Loan; provided, a Eurodollar Rate
Term Loan may only be converted on the expiration of the Interest Period
applicable to such Eurodollar Rate Term Loan unless Borrower shall pay all
amounts due under Section 2.15 in connection with any such conversion; or

 

(ii)   upon the expiration of any Interest Period applicable to any Eurodollar
Rate Borrowing, to continue all or any portion of such Borrowing equal to
$5,000,000 and integral multiples of $1,000,000 in excess of that amount as a
Eurodollar Rate Borrowing.

 

In the event any Borrowing shall have been converted or continued in accordance
with this Section 2.6 in part, such conversion or continuation shall be
allocated ratably, in accordance with the Pro Rata Shares, among the Lenders
holding the Term Loans comprising such Borrowing,

 

42

--------------------------------------------------------------------------------


 

and the Term Loans comprising each part of such Borrowing resulting from such
conversion or continuation shall be considered a separate Borrowing.

 

(b)   Borrower shall deliver a Conversion/Continuation Notice to Administrative
Agent no later than 11:00 a.m. (New York City time) (i) at least one Business
Day in advance of the proposed Conversion/Continuation Date, in the case of a
conversion to a Base Rate Borrowing and (ii) at least three Business Days in
advance of the proposed Conversion/Continuation Date, in the case of a
conversion to, or a continuation of, a Eurodollar Rate Borrowing.  Except as
otherwise provided herein, a Conversion/Continuation Notice for conversion to,
or continuation of, any Eurodollar Rate Borrowing shall be irrevocable on and
after the Interest Rate Determination Date with respect to the Interest Period
requested, or deemed requested, for such Borrowing, and Borrower shall be bound
to effect a conversion or continuation in accordance therewith.  If on any day a
Term Loan is outstanding with respect to which a Funding Notice or
Conversion/Continuation Notice has not been delivered to Administrative Agent in
accordance with the terms hereof specifying the applicable basis for determining
the rate of interest, then for that day such Term Loan shall be a Base Rate Term
Loan.

 

2.7.   Default Interest.  (a)  Upon the occurrence and during the continuance of
an Event of Default, the principal amount of all Term Loans outstanding and, to
the extent permitted by applicable law, any interest payments on the Term Loans
or any fees or other amounts owed hereunder, shall thereafter bear interest
(including post-petition interest in any proceeding under the Bankruptcy Code or
other applicable bankruptcy laws) payable on demand at a rate that is 2% per
annum in excess of the interest rate otherwise payable hereunder with respect to
the applicable Term Loans (or, in the case of any such fees and other amounts,
at a rate which is 2% per annum in excess of the interest rate otherwise payable
hereunder for Base Rate Term Loans); provided, in the case of Eurodollar Rate
Term Loans, upon the expiration of the Interest Period in effect at the time any
such increase in interest rate is effective, such Eurodollar Rate Term Loans
shall thereupon become Base Rate Term Loans and shall thereafter bear interest
payable upon demand at a rate which is 2% per annum in excess of the interest
rate otherwise payable hereunder for Base Rate Term Loans.  Payment or
acceptance of the increased rates of interest provided for in this Section 2.7
is not a permitted alternative to timely payment and shall not constitute a
waiver of any Event of Default or otherwise prejudice or limit any rights or
remedies of Administrative Agent or any Lender.

 

2.8.   Fees.  (a)  Borrower agrees to pay on the Closing Date to each Lender
party hereto as a Lender on the Closing Date, as fee compensation for the
funding of such Lender’s Term Loan, a closing fee in an amount equal to 2.00% of
such Lender’s Term Loan Commitment as of the Closing Date, payable to such
Lender from the proceeds of its Term Loan as and when funded on the Closing
Date.  Such closing fee will be in all respects fully earned, due and payable on
the Closing Date and non-refundable and non-creditable thereafter.

 

(b)   In addition to any of the foregoing fees, Borrower agrees to pay to Agents
such other fees in the amounts and at the times separately agreed upon by
Borrower (or Parent or Acquisition Sub) and the applicable Agent in writing.

 

43

--------------------------------------------------------------------------------


 

(c)   Notwithstanding anything to the contrary contained herein, (i) all
prepayments of Term Loans effected with the proceeds of a substantially
concurrent issuance or incurrence of Indebtedness (including any replacement or
incremental term loan facility effected pursuant to an amendment of this
Agreement) or repriced (or effectively refinanced) through any amendment to the
Term Facility, in each case having an interest rate spread (whether designated
as “applicable rate” or otherwise, and including in such interest rate spread
any original issue discount for, and any upfront fees payable in connection
with, such Indebtedness based on an assumed four-year average life of such
Indebtedness) that is, or upon satisfaction of the specified conditions could
be, less than the Applicable Margin in respect of such Term Loans (based on the
definition of the term Applicable Margin as in effect on the Closing Date) and
(ii) all voluntary prepayments of Term Loans, in each case effected on or prior
to the first anniversary of the Closing Date, shall be accompanied by a
prepayment fee equal to 1.00% of the aggregate principal amount of such
prepayment.  Such fee shall be paid by the Borrower to the Administrative Agent,
for the account of the Lenders, on the date of such prepayment.

 

2.9.   Scheduled Payments.  The principal amounts of the Term Loans shall be
repaid in consecutive quarterly installments and at final maturity (each such
payment, including the payment due on the Maturity Date, an “Installment”) on
the four quarterly scheduled Interest Payment Dates applicable to Base Rate Term
Loans, commencing on December 31, 2010, with each such Installment (other than
the Installment due on the Maturity Date) to be in an amount equal to 1.25% of
the aggregate principal amount of the Term Loans made on the Closing Date, and
the amount of the Installment due on the Maturity Date to be in an amount equal
to the aggregate principal amount of the Term Loans outstanding on the Maturity
Date.

 

The Installments shall be reduced in connection with any voluntary or mandatory
prepayments of the Term Loans in accordance with Sections 2.10, 2.11 and 2.12,
as applicable.

 

2.10.   Voluntary Prepayments.  (a)  Subject to the conditions set forth in this
Section 2.10 and Section 2.15, at any time and from time to time, Borrower may
prepay any Borrowing on any Business Day in whole or in part; provided that each
such partial voluntary prepayment of any Borrowing shall be in an aggregate
minimum principal amount of $5,000,000 and integral multiples of $1,000,000 in
excess of that amount.

 

(b)   All such prepayments shall be made:

 

(i)   upon not less than one Business Day’s prior written or telephonic notice
in the case of a Base Rate Borrowing; and

 

(ii)   upon not less than three Business Days’ prior written or telephonic
notice in the case of a Eurodollar Rate Borrowing,

 

in each case given to Administrative Agent by 12:00 p.m. (New York City time) on
the date required and, if given by telephone, promptly confirmed by delivery of
written notice thereof to Administrative Agent (and Administrative Agent will
promptly transmit such original notice by telefacsimile or telephone to each
Lender).  Each such notice shall be irrevocable, and the

 

44

--------------------------------------------------------------------------------


 

principal amount of each Borrowing specified in such notice shall become due and
payable on the prepayment date specified therein; provided that a notice of
prepayment of Borrowings pursuant to Section 2.10(b) may state that such notice
is conditioned upon the occurrence (or non-occurrence) of one or more events
specified therein, in which case such notice may be revoked by Borrower (by
notice to the Administrative Agent on or prior to the specified date of
prepayment) if such condition is not satisfied. Any such voluntary prepayment
shall be applied as specified in Section 2.12(a).

 

(c)   Certain Permitted Term Loan Repurchases. Notwithstanding anything to the
contrary contained in this Section 2.10 or any other provision of this
Agreement, so long as no Default has occurred and is continuing or would result
therefrom, Borrower may repurchase outstanding Term Loans on the following
basis:

 

(i)   On or prior to the fourth anniversary of the Closing Date, Borrower may
conduct one or more modified Dutch auctions (each, an “Auction”) to repurchase
all or any portion of the Term Loans not to exceed $200,000,000 (excluding
accrued interest) in aggregate par value (such Term Loans, the “Offer Loans”) of
Lenders, provided that (A) Borrower delivers a notice to Administrative Agent
(for distribution to the Lenders) no later than noon (New York City time) at
least five Business Days in advance of a proposed consummation date of such
Auction indicating (1) the date on which the Auction will conclude, (2) the
maximum principal amount of Term Loans Borrower is willing to purchase in the
Auction and (3) the range of discounts to par at which Borrower would be willing
to repurchase the Offer Loans; (B) the maximum dollar amount of the Auction
shall be no less than an aggregate $5,000,000 or an integral multiple of
$5,000,000 in excess thereof; (C) Borrower shall hold the Auction open for a
minimum period of two Business Days; (D) a Lender who elects to participate in
the Auction may choose to tender all or part of such Lender’s Offer Loans; (E)
the Auction shall be made to Lenders holding the Offer Loans on a pro rata basis
in accordance with their Pro Rata Shares; (F) the proceeds of Revolving Loans
may not be used to fund any repurchase under this Section 2.10(c) (it being
understood that the existence of any borrowed or outstanding Revolving Loans at
or about the time of any such repurchase, if such Revolving Loans were not
intended to be used to fund any repurchase of the Term Loans, shall not, in and
of itself, mean that such repurchase is being funded with the proceeds of
Revolving Loans); (G) before and after giving effect to the repurchase, the
Availability (if any) plus, to the extent not already included in determining
the Availability, Cash of Borrower and Guarantor Subsidiaries, which Cash is
unrestricted and unencumbered (except for Liens granted under the Revolving
Credit Documents and the Credit Documents and non-consensual Permitted
Encumbrances imposed under applicable law) shall not be less than $50,000,000;
(H) prior to and immediately after giving effect to the repurchase, the Credit
Parties and their respective Subsidiaries are in compliance with the covenants
set forth in Section 6.11 on a Pro Forma Basis, as of the last day of the most
recently ended Fiscal Quarter for which financial statements have been delivered
pursuant to Section 5.1(a) or (b) (or, prior to the delivery of any such
financial statements, the Fiscal Quarter ended June 30, 2010); (I) the Auction
shall be conducted pursuant to such procedures set forth in Exhibit L that a
Lender must follow in order to have its Offer Loans repurchased;

 

45

--------------------------------------------------------------------------------


 

(ii)   With respect to all repurchases made by Borrower pursuant to this Section
2.10(c), (A) Borrower shall pay to the applicable assigning Lender all accrued
and unpaid interest, if any, on the repurchased Term Loans to (but not
including) the date of repurchase of such Term Loans, (B) the repurchase of such
Term Loans by Borrower shall not be taken into account in the calculation of
Consolidated Excess Cash Flow, (C) Borrower shall represent that, as of the
launch date of the related Auction and the effective date of any Assignment
Agreement, it is not in possession of any information regarding Borrower, its
Subsidiaries or its Affiliates, or Borrower’s assets, its ability to perform its
Obligations or any other matter that may be material to a decision by any Lender
to participate in any Auction or enter into any Assignment Agreement or any of
the transactions contemplated thereby and that has not previously been disclosed
to Administrative Agent and the Lenders and (D) such repurchases shall not be
deemed to be voluntary prepayments pursuant to this Section 2.10, Section 2.12
or Section 2.13 except that the amount of the Loans so repurchased shall be
applied on a pro rata basis to reduce the scheduled remaining Installments of
principal on such Term Loan; and

 

(iii)   Following repurchase by Borrower pursuant to this Section 2.10(c), the
Term Loans so repurchased shall, without further action by any Person, be deemed
cancelled for all purposes and no longer outstanding (and may not be resold by
Borrower), for all purposes of this Agreement and all other Credit Documents,
including, but not limited to (A) the making of, or the application of, any
payments to the Lenders under this Agreement or any other Credit Document, (B)
the making of any request, demand, authorization, direction, notice, consent or
waiver under this Agreement or any other Credit Document or (C) the
determination of Requisite Lenders, or for any similar or related purpose, under
this Agreement or any other Credit Document.  In connection with any Term Loans
repurchased and cancelled pursuant to this Section 2.10(c), Administrative Agent
is authorized to make appropriate entries in the Register to reflect any such
cancellation.  Any payment made by Borrower in connection with a repurchase
permitted by this Section 2.10(c) shall not be subject to the provisions of
either Section 2.13(a) or Section 2.14.  Failure by Borrower to make any payment
to a Lender required by an agreement permitted by this Section 2.10(c) shall not
constitute an Event of Default under Section 8.1(a).

 

2.11.   Mandatory Prepayments.  (a)   Asset Sales.  Subject to Section 2.11(e),
no later than the fifth Business Day following the date of receipt by Holdings
or any of its Subsidiaries of any Net Asset Sale Proceeds in respect of any
Asset Sale, Borrower shall prepay the Term Loans in an aggregate amount equal to
such Net Asset Sale Proceeds; provided that (i) so long as no Default shall have
occurred and be continuing, and (ii) to the extent that aggregate Net Asset Sale
Proceeds from the Closing Date through the applicable date of determination do
not exceed $150,000,000, Borrower may, prior to the date of the required
prepayment, deliver to Administrative Agent a certificate of an Authorized
Officer of Borrower to the effect that Borrower intends to, directly or through
one or more of its Subsidiaries, invest such Net Asset Sale Proceeds (or a
portion thereof specified in such certificate) within 365 days of receipt
thereof in long-term productive assets of the general type used in the business
of Borrower and its Subsidiaries and (unless such Asset Sale was made by a
Subsidiary that is not a Credit Party and such reinvestment is made by such
Subsidiary) that constitute Term Collateral, and certifying that no Default has
occurred and is continuing, in which case Borrower may so

 

46

--------------------------------------------------------------------------------


 

reinvest such Net Asset Sale Proceeds within such period; provided further, (x)
to the extent any such Net Asset Sale Proceeds shall be received in respect of
assets owned by a Credit Party, such Net Asset Sale Proceeds may be reinvested
only in assets owned by one or more Credit Parties (other than, in each case,
Equity Interests in Foreign Subsidiaries, except to the extent such Net Asset
Sale Proceeds shall have resulted from the sale of Equity Interests in one or
more Foreign Subsidiaries), (y) any such Net Asset Sale Proceeds that are not so
reinvested by the end of such period shall be applied to prepay the Term
Borrowings upon the expiration of such period and (z) all Net Asset Sale
Proceeds received after Net Asset Sale Proceeds exceeding $150,000,000 have been
reinvested pursuant to this clause (ii) may not be so reinvested and shall be
applied to prepay the Term Loans. Any amount referred to in any such certificate
shall, pending prepayment or reinvestment as provided in such certificate or
application to prepay the Term Loan, be held as Cash or Cash Equivalents in a
Deposit Account of Borrower that is subject to a Control Agreement in favor of
the Collateral Agent and constitutes Term Collateral.

 

(b)   Insurance/Condemnation Events.  Subject to Section 2.11(e), no later than
the fifth Business Day following the date of receipt by Holdings or any of its
Subsidiaries, or Administrative Agent as loss payee, of any Net
Insurance/Condemnation Proceeds in respect of any Insurance/Condemnation Event,
Borrower shall prepay the Term Loans in an aggregate amount equal to such Net
Insurance/Condemnation Proceeds; provided that so long as no Default shall have
occurred and be continuing, Borrower may, prior to the date of the required
prepayment, deliver to Administrative Agent a certificate of an Authorized
Officer of Borrower to the effect that Borrower intends to, directly or through
one or more of its Subsidiaries, invest such Net Insurance/Condemnation Proceeds
(or a portion thereof specified in such certificate) within 365 days of receipt
thereof in long term productive assets of the general type used in the business
of Holdings and its Subsidiaries and (unless such Net Insurance/Condemnation
Proceeds were received in respect of assets owned by Subsidiary that is not a
Credit Party and such reinvestment is made by such Subsidiary) that constitute
Term Collateral (including through the repair, restoration or replacement of the
damaged, destroyed or condemned assets), and certifying that no Default has
occurred and is continuing, in which case Borrower may so reinvest such Net
Insurance/Condemnation Proceeds within such period (it being understood that any
such Net Insurance/Condemnation Proceeds may be applied to reimburse the cost of
repair, restoration or replacement of the damaged, destroyed or condemned assets
following the applicable Insurance/Condemnation Event but prior to the receipt
by Holdings or any of its Subsidiaries of the related Net Insurance/Condemnation
Proceeds); provided further, (x) to the extent any such Insurance/Condemnation
Proceeds shall be received in respect of assets owned by a Credit Party, such
Net Insurance/Condemnation Proceeds may be reinvested only in assets owned by
one or more Credit Parties (other than Equity Interests in Foreign Subsidiaries)
and (y) any such Net Insurance/Condemnation Proceeds that are not so reinvested
by the end of such period shall be applied to prepay the Term Loans promptly
upon the expiration of such period. Any amount referred to in any such
certificate shall pending prepayment or reinvestment as provided in such
certificate or application to prepay the Term Loan, be held as Cash or Cash
Equivalents in a Deposit Account of Borrower that is subject to a Control
Agreement in favor of the Collateral Agent and constitutes Term Collateral.

 

47

--------------------------------------------------------------------------------


 

(c)   Issuance of Debt.  On the date of receipt by Holdings or any of its
Subsidiaries of any Cash (which term, for the purposes of this Section 2.11(c),
shall include Cash Equivalents) proceeds from the incurrence of any Indebtedness
of Holdings or any of its Subsidiaries (other than with respect to any
Indebtedness permitted to be incurred pursuant to Section 6.1), Borrower shall
prepay the Term Loans in an aggregate amount equal to 100% of such proceeds, net
of underwriting discounts and commissions and other reasonable costs and
expenses associated therewith, including reasonable legal fees and expenses,
accounting fees, investment banking fees and consulting fees. Any such proceeds
shall pending prepayment be held as Cash or Cash Equivalents in a Deposit
Account of Borrower that is subject to a Control Agreement in favor of the
Collateral Agent and constitutes Term Collateral.

 

(d)   Consolidated Excess Cash Flow.  In the event that there shall be
Consolidated Excess Cash Flow for any Fiscal Year (commencing with the Fiscal
Year ending September 30, 2011), Borrower shall, no later than ninety days after
the end of such Fiscal Year, prepay the Term Loans in an aggregate amount equal
to 50% of such Consolidated Excess Cash Flow; provided, that if, as of end of
such Fiscal Year, the Leverage Ratio shall be 2.50:1.00 or less, Borrower shall
only be required to make the prepayments otherwise required hereby in an amount
equal to 25% of such Consolidated Excess Cash Flow and, provided, further, that
if, as of the end of such Fiscal Year, the Leverage Ratio shall be 2.00:1.00 or
less, Borrower shall not be required to make the prepayments otherwise required
hereby.

 

(e)   Repayments Under Revolving Credit Agreement. If any Asset Sale includes
assets constituting ABL Collateral that was pledged to secure the obligations
under the Revolving Credit Documents or any Net Insurance/Condemnation Proceeds
are received in respect of assets subject to an Insurance/Condemnation Event
including assets constituting ABL Collateral that was pledged to secure the
obligations under the Revolving Credit Documents, then a portion of the Net
Asset Sale Proceeds or Net Insurance/Condemnation Proceeds, as applicable, shall
be applied to prepay outstanding Revolving Loans and Swingline Loans, and to
cash collateralize letters of credit issued under the Revolving Credit
Agreement, in either case, in an amount equal to the net book value of the
assets constituting ABL Collateral that were sold in the Asset Sale or in
respect of which Net Insurance/Condemnation Proceeds were received. For the
purposes of determining the amount of Net Asset Sale Proceeds or Net
Insurance/Condemnation Proceeds, as applicable, to be applied to prepay the Term
Loans, or reinvested, under Section 2.11(a) or 2.11(b), such amount shall be
reduced by any such prepayments of loans, or any such cash collateralization of
letters of credit, under the Revolving Credit Agreement made in accordance with
this Section 2.11(e).

 

(f)   Prepayment Notice and Certificate.  Prior to any mandatory prepayment
pursuant to this Section 2.11, Borrower shall notify Administrative Agent of
such prepayment and deliver to Administrative Agent a certificate of an
Authorized Officer demonstrating the calculation of the amount of the applicable
net proceeds or Consolidated Excess Cash Flow, as the case may be.  Each such
notice shall specify the prepayment date and the principal amount of each
Borrowing or portion thereof to be prepaid, and may be given by telephone or in
writing (and, if given by telephone, shall

 

48

--------------------------------------------------------------------------------


 

promptly be confirmed in writing).  Promptly following receipt of any such
notice, the Administrative Agent shall advise the Lenders of the details
thereof. In the event that Borrower shall subsequently determine that the actual
amount received exceeded the amount set forth in such certificate, Borrower
shall promptly make an additional prepayment of the Term Loans, and Borrower
shall concurrently therewith deliver to Administrative Agent a certificate of an
Authorized Officer demonstrating the derivation of such excess.

 

2.12.   Application of Prepayments.  (a)  Application of Voluntary Prepayments
by Type of Term Loans.  Any prepayment pursuant to Section 2.10(a) shall be
applied to reduce the subsequent Installments to be paid pursuant to Section 2.9
in the manner specified by Borrower in the notice of prepayment relating thereto
(or, if no such manner is specified in such notice, on a pro rata basis (in
accordance with the principal amounts of such Installments, including the
Installment becoming due on the Maturity Date)).

 

(b)   Application of Mandatory Prepayments by Type of Term Loans.  Any
prepayment pursuant to Section 2.11 shall be applied to reduce the subsequent
Installments to be paid pursuant to Section 2.9 (including the Installment
becoming due on the Maturity Date) on a pro rata basis (in accordance with the
principal amounts of such Installments)).

 

(c)   Application of Prepayments of Term Loans to Base Rate Term Loans and
Eurodollar Rate Term Loans.  Any prepayment shall be applied first to Base Rate
Term Loans to the full extent thereof before application to Eurodollar Rate
Terms Loans, in each case in a manner which minimizes the amount of any payments
required to be made by Borrower pursuant to Section 2.15(c).

 

2.13.   General Provisions Regarding Payments.  (a)  All payments by Borrower of
principal, interest, fees and other Obligations shall be made by wire transfer
of same day funds in Dollars, without defense, recoupment, setoff or
counterclaim, free of any restriction or condition, to the account of
Administrative Agent most recently designated by it for such purpose and
delivered to Administrative Agent not later than 3:00 p.m. (New York City time)
on the date due at the Principal Office of Administrative Agent for the account
of Lenders; for purposes of computing interest and fees, funds received by
Administrative Agent after that time on such due date shall be deemed to have
been paid by Borrower on the next succeeding Business Day.

 

(b)   All payments in respect of the principal amount of any Term Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Term Loan on a date when interest is due and payable with respect to such
Term Loan) shall be applied to the payment of interest then due and payable
before application to principal.

 

(c)   Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto,

 

49

--------------------------------------------------------------------------------


 

including all fees payable with respect thereto, to the extent received by
Administrative Agent.

 

(d)   Notwithstanding the foregoing provisions hereof, if any Conversion/
Continuation Notice is withdrawn as to any Affected Lender or if any Affected
Lender makes Base Rate Term Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Term Loans, Administrative Agent shall give effect thereto in
apportioning payments received thereafter.

 

(e)   Subject to the proviso set forth in the definition of “Interest Period”,
whenever any payment shall be stated to be due on a day that is not a Business
Day, such payment shall be made on the next succeeding Business Day and such
extension of time shall be included in the computation of the payment of
interest hereunder.

 

(f)   Borrower hereby authorizes Administrative Agent to charge Borrower’s
accounts with Administrative Agent in order to cause timely payment to be made
to Administrative Agent of all principal, interest, fees and expenses due
hereunder (subject to sufficient funds being available in its accounts for that
purpose).

 

(g)   Administrative Agent shall deem any payment by or on behalf of Borrower
hereunder that is not made in same day funds prior to 3:00 p.m. (New York City
time) to be a non-conforming payment.  Any such payment shall not be deemed to
have been received by Administrative Agent until the later of (i) the time such
funds become available funds, and (ii) the applicable next Business Day. 
Administrative Agent shall give prompt telephonic notice to Borrower and each
applicable Lender (confirmed in writing) if any payment is non-conforming.  Any
non-conforming payment may constitute or become a Default in accordance with the
terms of Section 8(a).  Interest shall continue to accrue on any principal as to
which a non-conforming payment is made until such funds become available funds
(but in no event less than the period from the date of such payment to the next
succeeding applicable Business Day) at the rate determined pursuant to Section
2.7 from the date such amount was due and payable until the date such amount is
paid in full.

 

(h)   If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations shall have been accelerated pursuant to
Section 8.1, all payments or proceeds received by Administrative Agent or
Collateral Agent in respect of any of the Obligations shall be applied in
accordance with the application arrangements described in Section 5.2 of the
Pledge and Security Agreement.

 

2.14.   Ratable Sharing.  Lenders hereby agree among themselves that, except as
otherwise provided in the Collateral Documents with respect to amounts realized
from the exercise of rights with respect to Liens on the Collateral, if any
Lender shall, whether by voluntary payment (other than a voluntary prepayment of
Term Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set-off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of

 

50

--------------------------------------------------------------------------------


 

principal, interest, fees and other amounts then due and owing to such Lender
hereunder or under the other Credit Documents (collectively, the “Aggregate
Amounts Due” to such Lender) resulting in such Lender receiving payment of a
greater proportion of the Aggregate Amounts Due to such Lender than the
proportion received by any other Lender in respect of the Aggregate Amounts Due
to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify Administrative Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase (for
cash at face value) participations (which it shall be deemed to have purchased
from each seller of a participation simultaneously upon the receipt by such
seller of its portion of such payment) in the Aggregate Amounts Due to the other
Lenders so that all such recoveries of Aggregate Amounts Due shall be shared by
all Lenders in proportion to the Aggregate Amounts Due to them; provided, if all
or part of such proportionately greater payment received by such purchasing
Lender is thereafter recovered from such Lender upon the bankruptcy or
reorganization of Borrower or otherwise, those purchases shall be rescinded and
the purchase prices paid for such participations shall be returned to such
purchasing Lender ratably to the extent of such recovery, but without interest. 
Borrower expressly consents to the foregoing arrangement and agrees that any
holder of a participation so purchased may exercise any and all rights of
banker’s lien, consolidation, set-off or counterclaim with respect to any and
all monies owing by Borrower to that holder with respect thereto as fully as if
that holder were owed a Term Loan in the amount of the participation held by
that holder in accordance with Section 10.4.  The provisions of this Section
2.14 shall not be construed to apply to (a) any payment made by Borrower
pursuant to and in accordance with the express terms of this Agreement or (b)
any payment obtained by any Lender as consideration for the assignment or sale
of a participation in any of its Term Loans or other Obligations owed to it.

 

2.15.   Making or Maintaining Eurodollar Rate Term Loans.  (a)  Inability to
Determine Applicable Interest Rate.  If, on or prior to any Interest Rate
Determination Date with respect to any Interest Period for any Eurodollar Rate
Borrowing, Administrative Agent shall have determined (which determination shall
be final and conclusive and binding upon all parties hereto), on any Interest
Rate Determination Date with respect to any Eurodollar Rate Term Loans, that by
reason of circumstances affecting the London interbank market adequate and fair
means do not exist for ascertaining the interest rate applicable to such Term
Loans on the basis provided for in the definition of Adjusted Eurodollar Rate,
Administrative Agent shall on such date give notice (by telefacsimile or by
telephone confirmed in writing) to Borrower and each Lender of such
determination, whereupon (i) no Term Loans may be made as, or converted to,
Eurodollar Rate Term Loans until such time as Administrative Agent notifies
Borrower and Lenders that the circumstances giving rise to such notice no longer
exist (which notice Administrative Agent agrees to give reasonably promptly upon
a determination that such circumstances no longer exist), and (ii) any Funding
Notice or Conversion/Continuation Notice given by Borrower with respect to the
Term Loans in respect of which such determination was made shall be deemed to be
rescinded by Borrower.

 

(b)   Illegality or Impracticability of Eurodollar Rate Term Loans.  In the
event that on any date any Lender shall have reasonably determined (which
determination shall be final and conclusive and binding upon all parties hereto)
that the making, maintaining or continuation of its Eurodollar Rate Term Loans
(i) has become unlawful as a result of compliance by such Lender in good faith
with any law, treaty, governmental rule,

 

51

--------------------------------------------------------------------------------


 

regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or (ii) has
become impracticable, as a result of contingencies occurring after the date
hereof which materially and adversely affect the London interbank market or the
position of such Lender in that market, then, and in any such event, such Lender
shall be an “Affected Lender” and it shall on that day give notice (by e-mail or
by telephone confirmed in writing) to Borrower and Administrative Agent of such
determination (which notice Administrative Agent shall promptly transmit to each
other Lender).  If the Administrative Agent receives a notice from (x) any
Lender pursuant to clause (i) of the preceding sentence or (y) a notice from
Lenders constituting Requisite Lenders pursuant to clause (ii) of the preceding
sentence, then (1) the obligation of the Lenders (or, in the case of any notice
pursuant to clause (i) of the preceding sentence, such Lender) to make Term
Loans as, or to convert Term Loans to, Eurodollar Rate Term Loans shall be
suspended until such notice shall be withdrawn by each Affected Lender, (2) to
the extent such determination by the Affected Lender relates to a Eurodollar
Rate Term Loan then being requested by Borrower pursuant to a Funding Notice or
a Conversion/Continuation Notice, the Lenders (or in the case of any notice
pursuant to clause (i) of the preceding sentence, such Lender) shall make such
Term Loan as (or continue such Term Loan as or convert such Term Loan to, as the
case may be) a Base Rate Term Loan, (3) the Lenders’ (or in the case of any
notice pursuant to clause (i) of the preceding sentence, such Lender’s)
obligations to maintain their respective outstanding Eurodollar Rate Term Loans
(the “Affected Loans”) shall be terminated at the earlier to occur of the
expiration of the Interest Period then in effect with respect to the Affected
Loans or when required by law, and (4) the Affected Loans shall automatically
convert into Base Rate Term Loans on the date of such termination. 
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a Eurodollar Rate Term Loan then being
requested by Borrower pursuant to a Funding Notice or a Conversion/Continuation
Notice, Borrower shall have the option, subject to the provisions of Section
2.15(c), to rescind such Funding Notice or Conversion/Continuation Notice as to
all Lenders by giving written or telephonic notice (promptly confirmed by
delivery of written notice thereof) to Administrative Agent of such rescission
on the date on which the Affected Lender gives notice of its determination as
described above (which notice of rescission Administrative Agent shall promptly
transmit to each other Lender).  If any Affected Lender invokes this Section
2.15(b), it shall reasonably promptly notify Borrower and Administrative Agent
when the conditions giving rise to such action no longer exist.

 

(c)   Compensation for Breakage or Non-Commencement of Interest Periods. 
Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid or
payable by such Lender to lenders of funds borrowed by it to make or carry its
Eurodollar Rate Term Loans and any loss, expense or liability sustained by such
Lender in connection with the liquidation or re-employment of such funds but
excluding loss of anticipated profits) which such Lender may sustain: (i) if for
any reason (other than a default by such Lender) a borrowing of any Eurodollar
Rate Term Loan does not occur on a date specified

 

52

--------------------------------------------------------------------------------


 

therefor in a Funding Notice or a telephonic request for borrowing, or a
conversion to or continuation of any Eurodollar Rate Term Loan does not occur on
a date specified therefor in a Conversion/Continuation Notice or a telephonic
request for conversion or continuation; (ii) if any prepayment or other
principal payment of, or any conversion of, any of its Eurodollar Rate Term
Loans occurs on a date prior to the last day of an Interest Period applicable to
that Term Loan; or (iii)  if any prepayment of any of its Eurodollar Rate Term
Loans is not made on any date specified in a notice of prepayment given by
Borrower.

 

(d)   Booking of Eurodollar Rate Term Loans.  Any Lender may make, carry or
transfer Eurodollar Rate Term Loans at, to, or for the account of any of its
branch offices or the office of an Affiliate of such Lender.

 

(e)   Assumptions Concerning Funding of Eurodollar Rate Term Loans.  Calculation
of all amounts payable to a Lender under this Section 2.15 and under Section
2.16 shall be made as though such Lender had actually funded each of its
relevant Eurodollar Rate Term Loans through the purchase of a Eurodollar deposit
bearing interest at the rate obtained pursuant to clause (i) of the definition
of Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Term Loan and having a maturity comparable to the relevant Interest Period
and through the transfer of such Eurodollar deposit from an offshore office of
such Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Term Loans
in any manner it sees fit and the foregoing assumptions shall be utilized only
for the purposes of calculating amounts payable under this Section 2.15 and
under Section 2.16.

 

2.16.   Increased Costs; Capital Adequacy.  (a)  Compensation For Increased
Costs and Taxes.  Subject to the provisions of Section 2.17 (which shall be
controlling with respect to Taxes and the matters covered thereby), in the event
that any Lender shall determine (which determination shall, absent manifest
error, be final and conclusive and binding upon all parties hereto) that any
law, treaty or governmental rule, regulation or order, or any change therein or
in the interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a court or Governmental Authority, in each case that
becomes effective after the date hereof, or compliance by such Lender with any
guideline, request or directive issued or made after the date hereof by any
central bank or other governmental or quasi-governmental authority (whether or
not having the force of law): (i) subjects such Lender (or its applicable
lending office) to any additional Tax (other than any Tax on the overall net
income of such Lender) with respect to this Agreement or any of the other Credit
Documents or any of its obligations hereunder or thereunder or any payments to
such Lender (or its applicable lending office) of principal, interest, fees or
any other amount payable hereunder or thereunder; (ii) imposes, modifies or
holds applicable any reserve (including any marginal, emergency, supplemental,
special or other reserve), special deposit, compulsory loan, FDIC insurance or
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, or advances or loans by, or other credit extended by, or
any other acquisition of funds by, any office of such Lender (other than any
such reserve or other requirements with respect to Eurodollar Rate Term Loans
that are reflected in the definition of Adjusted Eurodollar Rate); or (iii)
imposes any other condition (other than with respect to a Tax matter) on or
affecting such Lender (or its applicable lending office) or its obligations
hereunder or the London interbank market; and the result of any of the foregoing
is to increase the cost to

 

53

--------------------------------------------------------------------------------


 

such Lender of agreeing to make, making or maintaining Term Loans hereunder or
to reduce any amount received or receivable by such Lender (or its applicable
lending office) with respect thereto; then, in any such case, Borrower shall pay
to such Lender, within ten Business Days of receipt of the statement referred to
in the next sentence, such additional amount or amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Lender in its sole discretion shall determine) as may be necessary to
compensate such Lender for any such increased cost or reduction in amounts
received or receivable hereunder; provided, that Borrower shall not be required
to compensate any Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
delivers the statement referred to in the next sentence; provided further that,
if the basis for such additional amount is retroactive, the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.  Such Lender shall deliver to Borrower (with a copy to Administrative
Agent) a written statement, setting forth in reasonable detail the basis for
calculating the additional amounts owed to such Lender under this Section
2.16(a), which statement shall be conclusive and binding upon all parties hereto
absent manifest error.

 

(b)   Capital Adequacy Adjustment.  In the event that any Lender shall have
determined that the adoption, effectiveness, phase-in or applicability after the
Closing Date of any law, rule or regulation (or any provision thereof) regarding
capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Term Loans or other obligations hereunder with respect to the
Term Loans to a level below that which such Lender or such controlling
corporation could have achieved but for such adoption, effectiveness, phase-in,
applicability, change or compliance (taking into consideration the policies of
such Lender or such controlling corporation with regard to capital adequacy),
then from time to time, within five Business Days after receipt by Borrower from
such Lender of the statement referred to in the next sentence, Borrower shall
pay to such Lender such additional amount or amounts as will compensate such
Lender or such controlling corporation on an after-tax basis for such reduction.
Such Lender shall deliver to Borrower (with a copy to Administrative Agent) a
written statement, setting forth in reasonable detail the basis for calculating
the additional amounts owed to Lender under this Section 2.16(b), which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.

 

2.17.   Taxes; Withholding, Etc.  (a)  Payments to Be Free and Clear.  All sums
payable by or on behalf of any Credit Party hereunder and under the other Credit
Documents shall (except to the extent required by law) be paid free and clear
of, and without any deduction or withholding on account of, any Tax (other than
a Tax on the overall net income of any Lender) imposed, levied, collected,
withheld or assessed by or within the United States of America or any political
subdivision in or of the United States of America or any other jurisdiction from
or to which a payment is made by or on behalf of any Credit Party or by any
federation or

 

54

--------------------------------------------------------------------------------


 

organization of which the United States of America or any such jurisdiction is a
member at the time of payment.

 

(b)   Withholding of Taxes.  If any Credit Party or any other Person is required
by law to make any deduction or withholding on account of any such Tax from any
sum paid or payable by any Credit Party to Administrative Agent or any Lender
under any of the Credit Documents: (i) Borrower shall notify Administrative
Agent of any such requirement or any change in any such requirement as soon as
Borrower becomes aware of it; (ii) Borrower shall pay any such Tax before the
date on which penalties attach thereto, such payment to be made (if the
liability to pay is imposed on any Credit Party) for its own account or (if that
liability is imposed on Administrative Agent or such Lender, as the case may be)
on behalf of and in the name of Administrative Agent or such Lender; (iii) the
sum payable by such Credit Party in respect of which the relevant deduction,
withholding or payment is required shall be increased to the extent necessary to
ensure that, after the making of that deduction, withholding or payment,
Administrative Agent or such Lender, as the case may be, receives on the due
date a net sum equal to what it would have received had no such deduction,
withholding or payment been required or made; and (iv) within thirty days after
paying any sum from which it is required by law to make any deduction or
withholding, and within thirty days after the due date of payment of any Tax
which it is required by clause (ii) above to pay, Borrower shall deliver to
Administrative Agent evidence satisfactory to the other affected parties of such
deduction, withholding or payment and of the remittance thereof to the relevant
taxing or other authority; provided, no such additional amount shall be required
to be paid to any Lender (other than a Lender that becomes a Lender pursuant to
Section 2.19) under clause (iii) above except to the extent that any change in
law after the date hereof (in the case of each Lender listed on the signature
pages hereof on the Closing Date) or after the Closing Date of the Assignment
Agreement pursuant to which such Lender became a Lender (in the case of each
other Lender) in any such requirement for a deduction, withholding or payment as
is mentioned therein shall result in an increase in the rate of such deduction,
withholding or payment from that in effect at the date hereof or at the date of
such Assignment Agreement, as the case may be, in respect of payments to such
Lender; provided that additional amounts shall be payable to a Lender to the
extent such Lender’s assignor was entitled to receive such additional amounts.

 

(c)   Evidence of Exemption From U.S. Withholding Tax.  Each Lender that is not
a United States Person (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code) for U.S. federal income tax purposes (a “Non-US Lender”)
shall deliver to Administrative Agent for transmission to Borrower, on or prior
to the Closing Date (in the case of each Lender listed on the signature pages
hereof on the Closing Date) or on or prior to the date of the Assignment
Agreement pursuant to which it becomes a Lender (in the case of each other
Lender), and at such other times as may be necessary in the determination of
Borrower or Administrative Agent (each in the reasonable exercise of its
discretion), (i) two original copies of Internal Revenue Service Form W-8BEN,
W-8ECI and/or W-8IMY (or, in each case, any successor forms), properly completed
and duly executed by such Lender, and such other documentation required under
the Internal Revenue Code and reasonably requested by Borrower to establish that
such Lender is not subject to deduction or withholding of United States federal
income tax with respect to

 

55

--------------------------------------------------------------------------------


 

any payments to such Lender of principal, interest, fees or other amounts
payable under any of the Credit Documents, or (ii) if such Lender is not a
“bank” or other Person described in Section 881(c)(3) of the Internal Revenue
Code, a Certificate re Non-Bank Status together with two original copies of
Internal Revenue Service Form W-8BEN (or any successor form), properly completed
and duly executed by such Lender, and such other documentation required under
the Internal Revenue Code and reasonably requested by Borrower to establish that
such Lender is not subject to deduction or withholding of United States federal
income tax with respect to any payments to such Lender of interest payable under
any of the Credit Documents.  Each Lender that is a United States person (as
such term is defined in Section 7701(a)(30) of the Internal Revenue Code) for
United States federal income tax purposes (a “U.S. Lender”) and is not an exempt
recipient within the meaning of Treasury Regulation Section 1.6049-4(c) shall
deliver to Administrative Agent and Borrower on or prior to the Closing Date
(or, if later, on or prior to the date on which such Lender becomes a party to
this Agreement) two original copies of Internal Revenue Service Form W-9 (or any
successor form), properly completed and duly executed by such Lender, certifying
that such U.S. Lender is entitled to an exemption from United States backup
withholding tax, or otherwise prove that it is entitled to such an exemption.
Each Lender required to deliver any forms, certificates or other evidence with
respect to United States federal income tax withholding matters pursuant to this
Section 2.17(c) hereby agrees, from time to time after the initial delivery by
such Lender of such forms, certificates or other evidence, whenever a lapse in
time or change in circumstances renders such forms, certificates or other
evidence obsolete or inaccurate in any material respect, that such Lender shall
promptly deliver to Administrative Agent for transmission to Borrower two new
original copies of Internal Revenue Service Form W-8BEN, W-8ECI and/or W-8IMY
(or, in each case, any successor form), or a Certificate re Non-Bank Status and
two original copies of Internal Revenue Service Form W-8BEN (or any successor
form), as the case may be, properly completed and duly executed by such Lender,
and such other documentation required under the Internal Revenue Code and
reasonably requested by Borrower to confirm or establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to payments to such Lender under the Credit Documents, or notify
Administrative Agent and Borrower of its inability to deliver any such forms,
certificates or other evidence.  Borrower shall not be required to pay any
additional amount to any Non-US Lender under Section 2.17(b)(iii) if such Lender
shall have failed (1) to deliver the forms, certificates or other evidence
referred to in the first sentence of this Section 2.17(c), or (2) to notify
Administrative Agent and Borrower of its inability to deliver any such forms,
certificates or other evidence, as the case may be; provided, if such Lender
shall have satisfied the requirements of the first sentence of this Section
2.17(c) on the Closing Date or on the date of the Assignment Agreement pursuant
to which it became a Lender, as applicable, nothing in this last sentence of
Section 2.17(c) shall relieve Borrower of its obligation to pay any additional
amounts pursuant this Section 2.17 in the event that, as a result of any change
in any applicable law, treaty or governmental rule, regulation or order, or any
change in the interpretation, administration or application thereof, such Lender
is no longer properly entitled to deliver forms, certificates or other evidence
at a subsequent date establishing the fact that such Lender is not subject to
withholding as described herein.

 

56

--------------------------------------------------------------------------------


 

2.18.   Obligation to Mitigate.  Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Term Loans becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.15, 2.16 or 2.17,
it will, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund or maintain its Term Loans, including any
Affected Loans, through another office of such Lender, or (b) take such other
measures as such Lender may deem reasonable, if as a result thereof the
circumstances which would cause such Lender to be an Affected Lender would cease
to exist or the additional amounts which would otherwise be required to be paid
to such Lender pursuant to Section 2.15, 2.16 or 2.17 would be materially
reduced and if, as determined by such Lender in its sole discretion, the making,
issuing, funding or maintaining of Term Loans through such other office or in
accordance with such other measures, as the case may be, would not otherwise
adversely affect such Term Loans or the interests of such Lender; provided, such
Lender will not be obligated to utilize such other office pursuant to this
Section 2.18 unless Borrower agrees to pay all incremental expenses incurred by
such Lender as a result of utilizing such other office as described above.  A
certificate as to the amount of any such expenses payable by Borrower pursuant
to this Section 2.18 (setting forth in reasonable detail the basis for
requesting such amount) submitted by such Lender to Borrower (with a copy to
Administrative Agent) shall be conclusive absent manifest error.

 

2.19.   Removal or Replacement of a Lender.  Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Borrower that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.15, 2.16 or 2.17, (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within two Business Days after Borrower’s request for such withdrawal; or (b) in
connection with any proposed amendment, modification, termination, waiver or
consent with respect to any of the provisions hereof as contemplated by Section
10.5(b), the consent of Requisite Lenders shall have been obtained but the
consent of one or more of such other Lenders (each a “Non-Consenting Lender”)
whose consent is required shall not have been obtained; then, with respect to
each such Increased-Cost Lender or Non-Consenting Lender (the “Terminated
Lender”), Borrower may, by giving written notice to Administrative Agent and any
Terminated Lender of its election to do so, elect to cause such Terminated
Lender (and such Terminated Lender hereby irrevocably agrees) to assign its
outstanding Term Loans, if any, in full to one or more Eligible Assignees (each
a “Replacement Lender”) in accordance with the provisions of Section 10.6 and
Borrower shall pay the fees, if any, payable thereunder in connection with any
such assignment from an Increased Cost Lender or a Non-Consenting Lender;
provided, (1) on the date of such assignment, the Replacement Lender shall pay
to Terminated Lender an amount equal to the sum of (A) an amount equal to the
principal of, and all accrued interest on, all outstanding Term Loans of the
Terminated Lender, and (B) an amount equal to all accrued, but theretofore
unpaid fees owing to such Terminated Lender pursuant to Section 2.8; (2) on the
date of such assignment, Borrower shall pay any amounts payable to such
Terminated Lender pursuant to Section 2.15, 2.16 or 2.17, or otherwise as if it
were a prepayment and (3) in the event such Terminated Lender is a
Non-Consenting Lender, each Replacement Lender shall consent, at the time of
such assignment, to each matter in respect of which such Terminated

 

57

--------------------------------------------------------------------------------


 

Lender was a Non-Consenting Lender.  Upon the prepayment of all amounts owing to
any Terminated Lender, such Terminated Lender shall no longer constitute a
“Lender” for purposes hereof; provided, any rights of such Terminated Lender to
indemnification hereunder shall survive as to such Terminated Lender.  Each
Lender agrees that if Borrower exercises its option hereunder to cause an
assignment by such Lender as a Non-Consenting Lender or Terminated Lender, such
Lender shall, promptly after receipt of written notice of such election, execute
and deliver all documentation necessary to effectuate such assignment in
accordance with Section 10.6.  In the event that a Lender does not comply with
the requirements of the immediately preceding sentence within one Business Day
after receipt of such notice, each Lender hereby authorizes and directs the
Administrative Agent to execute and deliver such documentation as may be
required to give effect to an assignment in accordance with Section 10.6 on
behalf of a Non-Consenting Lender or Terminated Lender and any such
documentation so executed by the Administrative Agent shall be effective for
purposes of documenting an assignment pursuant to Section 10.6.

 

SECTION 3.   CONDITIONS PRECEDENT

 

3.1.   Closing Date.  The obligation of each Lender to make Term Loans on the
Closing Date is subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions on or before the Closing Date:

 

(a)   Credit Documents.  Administrative Agent and Arrangers shall have received
sufficient copies of each Credit Document as Administrative Agent shall
reasonably request, executed and delivered by each applicable Credit Party and
each other party thereto.

 

(b)   Organizational Documents; Incumbency.  Administrative Agent and Arrangers
shall have received, in respect of each Credit Party, (i) sufficient copies of
each Organizational Document as Administrative Agent shall reasonably request,
and, to the extent applicable, certified as of the Closing Date or a recent date
prior thereto by the appropriate Governmental Authority; (ii) signature and
incumbency certificates of the officers of such Credit Party authorized to
execute each Credit Document to which such Credit Party is a party; (iii)
resolutions of the Board of Directors or similar governing body of such Credit
Party approving and authorizing the execution, delivery and performance of this
Agreement and the other Credit Documents to which it is a party as of the
Closing Date, certified as of the Closing Date by its secretary or an assistant
secretary as being in full force and effect without modification or amendment;
(iv) a good standing certificate from the applicable Governmental Authority of
such Credit Party’s jurisdiction of incorporation, organization or formation
dated the Closing Date or a recent date prior thereto and (v) such other
documents and certificates as Administrative Agent may reasonably request.

 

(c)   Capitalization of Holdings and Borrower.  On or before the Closing Date,
Holdings shall have received, substantially simultaneously with the initial
funding of Term Loans on the Closing Date, the Equity Contribution and shall
have contributed the proceeds therefrom to Borrower in the form of cash common
equity.

 

58

--------------------------------------------------------------------------------


 

(d)   Consummation of the Acquisition.  (1) All conditions to the Acquisition
set forth in the Purchase Agreement shall have been satisfied or the fulfillment
of any such conditions shall have been waived and (2) the Acquisition shall have
been, or substantially simultaneously with the initial funding of the Term Loans
on the Closing Date shall be, consummated in accordance with the terms of the
Purchase Agreement, in each case, without giving effect to any amendment,
supplement, modification or waiver of any term or condition of the Purchase
Agreement, or any consent under the Purchase Agreement, that in the reasonable
judgment of Administrative Agent is adverse in any material respect to the
Lenders or any Arranger in their capacities as such, unless approved by
Administrative Agent.

 

(e)   Existing Indebtedness.  On the Closing Date, Administrative Agent shall
have received evidence reasonably satisfactory to it that (i) to the extent that
any of the Senior Notes are not purchased and retired on or before the Closing
Date pursuant to a tender offers for the Senior Notes, (A) irrevocable notices
of redemption for such Senior Notes not tendered shall have been, or
substantially simultaneously with the initial funding the of the Term Loans will
be, given to the holders of such Senior Notes to redeem such Senior Notes on or
about 30 days following the Closing Date (the “Senior Notes Redemption Date”)
and (B) the conditions to achieve a Covenant Defeasance of the Senior Notes
pursuant to the Senior Notes Indentures have been, or substantially
simultaneously with the initial funding of the Term Loans will be, satisfied;
provided that, with respect to the Floating Rate Notes, a Covenant Defeasance
shall not be required if, prior to or substantially simultaneously with the
initial funding of the Term Loans, (1) the Floating Rate Supplemental Indenture
shall have become effective and (2) cash in Dollars shall have been deposited
with the trustee under the Floating Rate Notes Indenture in an amount,
reasonably estimated by the Borrower (and reasonably approved by Administrative
Agent), sufficient to satisfy the requirements of Section 8.04(a)(i) of the
Floating Rate Notes Indenture; (ii) all principal, premium, if any, interest,
fees and other amounts due or outstanding under the Existing Debt Agreements
(other than under the Senior Notes Indentures and other than with respect to any
outstanding letters of credit collateralized in a manner satisfactory to the
Administrative Agent) shall have been paid in full, the commitments to lend or
make other extensions of credit thereunder terminated and all guarantees and
security in support thereof discharged and released.  Administrative Agent shall
have received evidence reasonably satisfactory to it (i) that, immediately after
giving effect to the Transactions, none of Holdings or any of its Subsidiaries
shall have any Indebtedness other than the Indebtedness created under this
Agreement, the Indebtedness created under the Revolving Credit Agreement and the
Indebtedness set forth on Schedule 6.1 and (ii) that, immediately after giving
effect to the Transactions, there will not exist any default or any event of
default under any of the documents governing the Indebtedness set forth on
Schedule 6.1

 

(f)   Transaction Costs.  Prior to the Closing Date, Borrower shall have
delivered to Administrative Agent Borrower’s reasonable best estimate of the
Transactions Costs (other than fees payable to any Agent or Arranger).

 

(g)   Governmental Authorizations and Consents.  Each Credit Party shall have
obtained all material Governmental Authorizations and all material consents of
other

 

59

--------------------------------------------------------------------------------


 

Persons that, in each case, are required in order to consummate the transactions
contemplated by the Credit Documents and the Related Agreements and each of the
foregoing shall be in full force and effect and in form and substance reasonably
satisfactory to Administrative Agent.  All applicable waiting periods shall have
expired without any action being taken or threatened by any competent
Governmental Authority which would restrain, prevent or otherwise impose
materially adverse conditions on the transactions contemplated by the Credit
Documents or the Related Agreements or the financing thereof and no action,
request for stay, petition for review or rehearing, reconsideration, or appeal
with respect to any of the foregoing shall be pending, and the time for any
applicable agency to take action to set aside its consent on its own motion
shall have expired.

 

(h)   Collateral and Guarantee Requirement.  The Collateral and Guarantee
Requirement shall have been satisfied; provided that if, notwithstanding the use
by the Credit Parties of commercially reasonable efforts to cause the Collateral
and Guarantee Requirement to be satisfied on the Closing Date, the requirements
thereof (other than (i) the execution and delivery of this Agreement and the
Pledge and Security Agreement by the Credit Parties, (ii) the creation, pledge
and perfection of security interests in (x) the Equity Interests of Borrower and
the Domestic Subsidiaries of Holdings (to the extent required by paragraph (d)
of the definition of “Collateral and Guarantee Requirement”) and (y) the
certificated securities representing debt (to the extent required by paragraph
(e) of the definition of “Collateral and Guarantee Requirement”), (iii) the
execution and delivery of “short form” intellectual property security agreements
with respect to the Intellectual Property of the Credit Parties that is to be
perfected by filing such agreements with the United States Patent and Trademark
Office or the United States Copyright Office and (iv) the delivery of UCC
financing statements with respect to perfection of security interests in other
assets of the Credit Parties that may be perfected by the filing of a financing
statement under the UCC) are not satisfied as of the Closing Date, the
satisfaction of such requirements shall not be a condition to the availability
of the Term Loans on the Closing Date (but shall be required to be satisfied as
promptly as practicable after the Closing Date and in any event within the
period specified therefor in Schedule 3.1(h) or such later date as Collateral
Agent may agree in its reasonable discretion). Collateral Agent shall have
received a completed Perfection Certificate, dated the Closing Date and executed
by an Authorized Officer of Borrower, together with all attachments contemplated
thereby, including the results of a search of the UCC (or equivalent) filings
made with respect to the Credit Parties in the jurisdictions contemplated by the
Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to
Collateral Agent that the Liens indicated by such financing statements (or
similar documents) are permitted under Section 6.2 or have been, or
substantially contemporaneously with the initial funding of the Term Loans on
the Closing Date will be, released.

 

(i)   Financial Statements; Projections. Administrative Agent shall have
received from Holdings (i) the Historical Financial Statements, which shall be
accompanied by a Financial Officer Certification of the Borrower thereon and
which (x) in the case of the financial statements referred to in clause (a) of
the definition of “Historical Financial Statements”, shall have been delivered
not fewer than 30 Business Days prior to the

 

60

--------------------------------------------------------------------------------


 

Closing Date and (y) in the case of the financial statements referred to in
clause (b) of the definition of “Historical Financial Statements”, shall have
been delivered not fewer than 30 days after the last day of the relevant period,
and (ii) the pro forma consolidated balance sheet and related consolidated
statement of operations of Holdings and its Subsidiaries as of the end of or for
the period of twelve consecutive months ending on the last day of the most
recently ended Fiscal Quarter or calendar month for which financial statements
or “flash reports” have been delivered pursuant to clause (i) above, prepared
after giving effect to the Transactions, which pro forma financial statements
shall be in form and substance satisfactory to Administrative Agent and which
shall have been delivered concurrently with the financial statements or “flash
reports” delivered pursuant to clause (i) above.

 

(j)   Evidence of Insurance.  Collateral Agent shall have received a certificate
from the applicable Credit Party’s insurance broker or other evidence reasonably
satisfactory to it that all insurance required to be maintained pursuant to
Section 5.6 is in full force and effect, together with endorsements naming
Collateral Agent, for the benefit of Secured Parties, as additional insured and
loss payee thereunder to the extent required under Section 5.6.

 

(k)   Opinions of Counsel to Credit Parties.  Administrative Agent shall have
received originally executed copies of the favorable written opinions of Dechert
LLP, counsel for Credit Parties, addressed to Administrative Agent, Collateral
Agent and Lenders, covering such matters as Administrative Agent may reasonably
request, dated as of the Closing Date and in form and substance reasonably
satisfactory to Administrative Agent (and each Credit Party hereby instructs
such counsel to deliver such opinions to Administrative Agent).

 

(l)   Fees.  Borrower shall have paid to the Agent, the Arrangers and the
Lenders all costs, fees, expenses and amounts (including, without limitation,
legal fees and expenses) due and payable on or before the Closing Date pursuant
to the Commitment Letter or the Credit Documents.

 

(m)   Solvency Certificate.  On the Closing Date, Administrative Agent shall
have received the Solvency Certificate signed by the chief financial officer of
each Credit Party, in form, scope and substance reasonably satisfactory to
Administrative Agent, and certifying that after giving effect to the
consummation of the Acquisition and the other Transactions and any rights of
contribution, such Credit Party is and will be Solvent.

 

(n)   Closing Date Certificate.  Holdings and Borrower shall have delivered to
Administrative Agent an executed Closing Date Certificate, together with all
attachments thereto.

 

(o)   Credit Rating.  Holdings shall have been assigned a public corporate
family rating from Moody’s and a public corporate credit rating from S&P and the
Term Loans shall have been assigned a public credit rating from each of Moody’s
and S&P.

 

61

--------------------------------------------------------------------------------


 

(p)   No Litigation.  There shall not exist any action, suit, investigation,
litigation, proceeding, hearing or other legal or regulatory developments,
pending or, to the knowledge of the Borrower, threatened in any court or before
any arbitrator or Governmental Authority that singly or in the aggregate,
materially impairs the Acquisition or the other Transactions, the financing
thereof or any of the other transactions contemplated by the Credit Documents or
the Related Agreements.

 

(q)   Letter of Direction.  Administrative Agent shall have received a duly
executed letter of direction from Borrower addressed to Administrative Agent, on
behalf of itself and Lenders, directing the disbursement on the Closing Date of
the proceeds of the Term Loans to be made on such date.

 

(r)   Material Adverse Effect. Since September 30, 2009 (with respect to
Holdings and its Subsidiaries immediately prior to the Acquisition) and since
October 3, 2009 (with respect to the Acquired Business and its Subsidiaries),
there shall not have occurred any Combined Material Adverse Effect.  Since
October 3, 2009, there shall not have occurred any Company Material Adverse
Effect.

 

(s)   Representations and Warranties.  The Specified Representations shall be
true and correct on and as of the Closing Date in all material respects, and
each of the representations and warranties contained herein and in the other
Credit Documents with respect to or made by Holdings and its Subsidiaries
(excluding the Acquired Business and its Subsidiaries) shall be true and correct
in all material respects on and as of Closing Date; provided that, in each case,
such materiality qualifiers shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof.

 

(t)   PATRIOT Act, Etc. At least 10 days prior to the Closing Date, the Lenders
shall have received all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the PATRIOT Act.

 

(u)   Effectiveness of Revolving Credit Agreement. Administrative Agent shall
have received evidence reasonably satisfactory to it that (i) the Revolving
Credit Agreement has been executed and delivered by the parties thereto, (ii)
the Revolving Credit Agreement shall have become effective (with aggregate
commitments not less than $125,000,000 on the Closing Date) and (iii) the
Minimum Availability Condition is satisfied, and Administrative Agent shall have
received sufficient copies of each Revolving Credit Document as Administrative
Agent shall reasonably request, executed and delivered by each other party
thereto.

 

(v)   Funding Notice. Administrative Agent shall have received a fully executed
and delivered Funding Notice no later than one Business Day prior to the Closing
Date.

 

62

--------------------------------------------------------------------------------


 

SECTION 4.   REPRESENTATIONS AND WARRANTIES

 

In order to induce Agents and Lenders to enter into this Agreement and to make
the Term Loan to be made thereby, each Credit Party represents and warrants to
each Agent and Lender, on the Closing Date, that the following statements are
true and correct (it being understood and agreed that the representations and
warranties are deemed to be made concurrently with the consummation of the
Transactions):

 

4.1.   Organization; Powers.  Each of the Credit Parties and each of its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

 

4.2.   Authorization; Enforceability.  The Transactions are within each Credit
Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary shareholder action.  This Agreement
and each of the other Credit Documents have been duly executed and delivered by
each Credit Party party thereto and constitutes, or when executed and delivered
by such Credit Party will constitute, a legal, valid and binding obligation of
such Credit Party, enforceable against such Credit Party in accordance with its
terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

4.3.   Governmental Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except for (i) such as have been obtained
or made and are in full force and effect and (ii) filings and recordings in
respect of the Liens created pursuant to the Credit Documents and the Revolving
Credit Documents, (b) will not violate (i) in any material respect any provision
of any law or any governmental rule or regulation applicable to Holdings or any
of its Subsidiaries, (ii) any of the Organizational Documents of Holdings or any
of its Subsidiaries, or (iii) any order, judgment or decree of any court or
other agency of government binding on Holdings or any of its Subsidiaries, (c)
will not violate in any material respect or result in a material default under
any Contractual Obligation upon any Credit Party or any of its Subsidiaries or
their assets, or give rise to a right thereunder to require any payment to be
made by any such Person, or (d) except for the Liens created in favor of
Collateral Agent for the benefit of the Secured Parties pursuant to the Credit
Documents and Liens created in favor of the Revolving Collateral Agent for the
benefit of the Revolving Secured Parties under the Revolving Credit Documents,
will not result in the creation or imposition of any Lien on any asset of any
Credit Party or any of its Subsidiaries.

 

4.4.   Historical Financial Statements; Pro Forma Financial Statements; No
Material Adverse Effect.  The Historical Financial Statements were prepared in
conformity with GAAP and fairly present, in all material respects, the financial
position, on a consolidated basis, of the Persons described in such financial
statements as of the respective dates thereof and the results of

 

63

--------------------------------------------------------------------------------


 

operations and cash flows, on a consolidated basis, of the Persons described in
such financial statements for each of the periods then ended, subject, in the
case of any such unaudited financial statements, to changes resulting from audit
and normal year-end adjustments and the absence of footnotes.  As of the Closing
Date, neither Holdings nor any of its Subsidiaries has any contingent liability
or liability for Taxes, any long-term lease or any unusual forward or long-term
commitment that is not reflected in the Historical Financial Statements or the
notes thereto and that in any such case is material in relation to the business,
operations, properties, assets or financial condition of Holdings and any of its
Subsidiaries taken as a whole.

 

(a)   The Pro Forma Financial Statements (i) have been prepared by Borrower in
good faith, based on assumptions believed by Borrower on the date hereof to be
reasonable, (ii) accurately reflect in all material respects all adjustments
necessary to give effect to the Transactions and (iii) present fairly, in all
material respects, the pro forma financial position, results of operations and
cash flows of Holdings and its Subsidiaries as of the date and for the period
specified therein as if the Transactions had occurred on such date or at the
beginning of such period, as the case may be.

 

(b)   Since September 30, 2009, no event, circumstance or change has occurred
that had, or could reasonably be expected to have, a Material Adverse Effect.

 

4.5.   Projections.  The projections of Holdings and its Subsidiaries for the
period of Fiscal Year 2010 through and including Fiscal Year 2016 (the
“Projections”) were prepared in good faith based upon assumptions that were
believed by the Credit Parties to be reasonable on and as of the Closing Date
(it being understood that (a) such Projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Credit Parties, (b) no assurances can be given that such Projections will be
realized and (c) the actual results may vary from the results projected therein
and such variances may be material).

 

4.6.   No Restricted Payments.  Since September 30, 2009, neither Holdings nor
any of its Subsidiaries has directly or indirectly declared, ordered, paid or
made, or set apart any sum or property for, any Restricted Payment or agreed to
do so except as permitted pursuant to the Existing Revolving Credit Agreement.

 

4.7.   Properties.

 

(a)   As of the date of this Agreement, Schedule 4.7(a) sets forth the address
of each parcel of real property that is located in the United States and is
owned or leased by the Credit Parties.  Each of such leases and subleases is
valid and enforceable in all material respects in accordance with its terms and
is in full force and effect in all material respects (except to the extent
enforcement may be affected by laws relating to bankruptcy, reorganization,
insolvency and creditor’s rights and by the availability of injunctive relief,
specific performance and other equitable remedies), and to the Credit Parties’
knowledge, no default by any party to any such lease or sublease exists.  Each
of the Credit Parties and its Subsidiaries has good title to, or valid leasehold
interests in, all its real and personal property material to its business,
subject only to Liens permitted by Section 6.2 and except for minor defects in
title that do not materially interfere with its ability to conduct its business
as currently conducted.

 

64

--------------------------------------------------------------------------------


 

(b)   Each Credit Party and its Subsidiaries has good title to all trademarks,
trade names, copyrights, patents and other intellectual property owned by such
party and which are material to its business (“Company Intellectual Property”). 
All agreements under which a Credit Party or its Subsidiaries are licensed to
use any Intellectual Property owned by a third party are valid and in full force
and effect in all material respects.  Schedule 4.7(b) sets forth a correct and
complete list of all registrations and applications to register Company
Intellectual Property, as of the date of this Agreement, and, to the Credit
Party’s knowledge, the use of such Intellectual Property by the Credit Parties
and their Subsidiaries does not infringe upon the rights of any other Person
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

 

4.8.   Litigation and Environmental Matters.  (a)  There are no Adverse
Proceedings that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or that
involve this Agreement or the Transactions.

 

(b)   Except as set forth in Schedule 4.8 and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, no Credit Party nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Claim, (iii) has
received written notice of any claim with respect to any Environmental Claim or
(iv) has actual knowledge of any event or circumstance which is reasonably
expected to give rise to any Environmental Claim.

 

(c)   Since the date of this Agreement, there has been no change in the status
of the actions, suits and proceedings and the environmental matters disclosed in
Schedule 4.8 that, individually or in the aggregate, has resulted in, or
materially increased the likelihood of, a Material Adverse Effect.  No Default
has occurred or is continuing.

 

4.9.   Compliance with Laws and Contractual Obligations.  Each Credit Party and
its Subsidiaries is in compliance with its Organizational Documents and all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all Governmental Authorities and applicable to it or its property
and all Contractual Obligations binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

4.10.   Investment Company Status.  No Credit Party nor any of its Subsidiaries
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

 

4.11.   Taxes.  Each Credit Party and its Subsidiaries has timely filed or
caused to be filed all tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Person has set aside on its books adequate reserves or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

65

--------------------------------------------------------------------------------


 

4.12.   ERISA; Employee Benefit Plans.  (a)   No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect.  The present value of all
accumulated benefit obligations under each Pension Plan (calculated by an
independent enrolled actuary on an actuarial valuation basis in compliance with
the Code and ERISA) did not, as of the date of the most recent actuarial
valuation report required to be prepared under the Code and ERISA reflecting
such amounts, exceed by more than $50,000,000 the fair market value of the
assets of such Pension Plan, and the present value of all accumulated benefit
obligations of all underfunded Plans (calculated by an independent enrolled
actuary on an actuarial valuation basis in compliance with the Code and ERISA)
did not, as of the date of the most recent actuarial valuation report required
to be prepared under the Code and ERISA reflecting such amounts, exceed by more
than $50,000,000 the fair market value of the assets of all such underfunded
Pension Plans.

 

(b)   Except as could not reasonably be expected to have a Material Adverse
Effect, the accrued benefit obligations of each Foreign Plan (based on those
assumptions used to fund such Foreign Plan) with respect to all current and
former participants do not exceed the assets of such Foreign Plan.

 

4.13.   Disclosure.  Each Credit Party has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  None of the reports, financial statements,
certificates or other information furnished by or on behalf of any Credit Party
to the Administrative Agent or any Lender in connection with the negotiation of
this Agreement and the other Credit Documents or delivered hereunder or
thereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.  Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by Borrower to be reasonable at the time
made, not misleading; provided that, with respect to projected financial
information, the Credit Parties represent only that such information was
prepared in good faith based upon assumptions that were believed by the Credit
Parties to be reasonable at the time made, it being understood that (a) such
projected financial information is subject to significant uncertainties and
contingencies, many of which are beyond the control of the Credit Parties, (b)
no assurances can be given that such projected financial information will be
realized and (c) the actual results may vary from the results projected therein
and such variances may be material.

 

4.14.   Use of Credit.  No Credit Party nor any of its Subsidiaries owns any
Margin Stock, and no part of the proceeds of the Term Loans will be used to buy
or carry any Margin Stock.

 

4.15.   Burdensome Agreements.  Except as set forth on Schedule 4.15, to such
Credit Party’s knowledge, no Credit Party nor any of its Subsidiaries is a party
to or bound by, nor are any of the properties or assets owned by any Group
Member used in the conduct of their respective businesses affected by, any
agreement, ordinance, resolution, decree, bond, note,

 

66

--------------------------------------------------------------------------------


 

indenture, order or judgment, including, without limitation, any of the
foregoing relating to any Environmental Claim, that could reasonably be expected
to result in a Material Adverse Effect.

 

4.16.   Insurance.  Schedule 4.16 sets forth a description of all insurance
maintained by or on behalf of the Credit Parties and their Subsidiaries as of
the Closing Date.  As of the Closing Date, all premiums in respect of such
insurance have been paid.  Holdings and Borrower believes that the insurance
maintained by or on behalf of Holdings and its Subsidiaries is reasonably
adequate.

 

4.17.   Capitalization and Subsidiaries.  Schedule 4.17 sets forth (a) a correct
and complete (in all material respects) list of the name and relationship to
Holdings of each and all of Holdings’ Subsidiaries, (b) a true and complete (in
all material respects) listing of each class of each Subsidiary’s authorized
Equity Interests, of which all of such issued shares are validly issued,
outstanding, fully paid and non-assessable, and owned beneficially and of record
by the Persons identified on Schedule 4.17, and (c) the type of entity of
Holdings and each of its Subsidiaries.  All of the issued and outstanding Equity
Interests owned by any Credit Party have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and are fully paid and non assessable.

 

4.18.   Labor Matters.  Except as set forth on Schedule 4.18, (a) no collective
bargaining agreement or other labor contract to which any Credit Party or any of
its Subsidiaries is a signatory will expire during the term of this Agreement,
(b) to such Credit Party’s knowledge, no union or other labor organization is
seeking to organize, or to be recognized as bargaining representative for, a
bargaining unit of employees of any Credit Party or any of its Subsidiaries, (c)
there is no pending or, to such Credit Party’s knowledge, threatened strike,
work stoppage, material unfair labor practice claim or charge, arbitration or
other material dispute with any union or other labor organization affecting any
Credit Party or any of its Subsidiaries or its union-represented employees, in
each case the consequences of which could reasonably be expected to affect the
aggregate business (regardless of division or entity) of the Credit Parties and
their Subsidiaries, which business generated gross revenues in excess of
$50,000,000 individually or in the aggregate in the prior Fiscal Year, and (d)
there are no actions, suits, charges, demands, claims, counterclaims or
proceedings pending or, to the best of such Credit Party’s knowledge, threatened
against any Credit Party or any of its Subsidiaries, by or on behalf of, or
with, its employees, other than any such actions, suits charges, demands,
claims, counterclaims or proceedings arising in the ordinary course of business
that could not reasonably be expected to result in a Material Adverse Effect.

 

4.19.   Security Interest in Collateral.  (a)  The Pledge and Security Agreement
is effective to create in favor of Collateral Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest under the laws
of the United States in the Collateral as further described therein and proceeds
thereof.  In the case of: (i) the Pledged Collateral constituting Equity
Interests, which are securities for the purposes of the UCC and are evidenced by
certificates, when certificates representing such Pledged Collateral
constituting Equity Interests are delivered to the Collateral Agent, (ii) other
Collateral as further described in the Pledge and Security Agreement, when
financing statements and other filings specified on Schedule 4.19 in appropriate
form are filed in the offices specified on Schedule 4.19, and (iii) property
acquired after the date hereof any other action required pursuant to Section
5.13, the

 

67

--------------------------------------------------------------------------------


 

security interest created pursuant to the Pledge and Security Agreement shall
constitute valid perfected security interests under the laws of the United
States in such Collateral and the proceeds thereof (to the extent a security
interest in such Collateral can be perfected through the filing of such
financing statements, the delivery of such Pledged Collateral constituting
Equity Interests, and the taking of such actions required pursuant to Section
5.13), as security for the Obligations, in each case prior and superior in right
to any other Person (except, in the case of Collateral other than Pledged Stock,
Liens permitted by Section 6.2).

 

(b)   Each of the Mortgages is effective to create in favor of Collateral Agent,
for the benefit of the Secured Parties, a legal, valid and enforceable Lien on
the Material Real Estate Assets described therein and proceeds thereof, and when
the Mortgages are filed in the offices specified on Schedule 4.19, each such
Mortgage shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of, the Credit Parties in the Material Real Estate
Assets and the proceeds thereof, as security for the Secured Obligations, in
each case prior and superior in right to any other Person.

 

4.20.   Holdings.  Holdings is a newly formed special purpose Wholly-Owned
Subsidiary of Parent whose business and assets consist exclusively of ownership
of Equity Interests of the Borrower.

 

4.21.   Certain Fees.  No broker’s or finder’s fee or commission will be payable
with respect to the transactions contemplated by the Purchase Agreement, except
as payable to Agents, Lenders or any Affiliates of Agents.

 

4.22.   Solvency.  Each Credit Party is on the Closing Date, before and after
the consummation of the Transactions to occur on the Closing Date, Solvent.

 

4.23.   Related Agreements.  (a)  Delivery.  Holdings and Borrower have
delivered to Administrative Agent complete and correct copies of each Related
Agreement and of all exhibits and schedules thereto as of the date hereof.

 

(b)   Conditions Precedent.  On the Closing Date, (i) all of the conditions to
effecting or consummating the Acquisition set forth in the Related Agreements
have been duly satisfied or, with the consent of Administrative Agent (if
required hereunder), waived, and (ii) the Acquisition has been consummated in
accordance in all material respects with the Related Agreements and all
applicable laws.

 

4.24.   PATRIOT Act.  To the extent applicable, each Credit Party is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (ii) the
PATRIOT Act.  No part of the proceeds of the Term Loans will be used, directly
or indirectly, for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended.

 

68

--------------------------------------------------------------------------------


 

SECTION 5.   AFFIRMATIVE COVENANTS

 

Until the principal of and interest on each Term Loan and all fees, expenses and
other amounts payable hereunder shall have been paid in full, each Credit Party,
jointly and severally with all of the Credit Parties, covenants and agrees with
the Lenders that:

 

5.1.   Financial Statements and Other Information.  The Borrower will furnish to
Administrative Agent, Collateral Agent and each Lender:

 

(a)   on the date that is the earliest of (i) the date on which Holdings’ (or,
prior to a Permitted Change of Control Transaction, Griffon’s or Holdings’)
financial statements shall have been filed with the SEC, (ii) the date Holdings’
(or, prior to a Permitted Change of Control Transaction, Griffon’s or Holdings’)
financial statements are required to be filed with the SEC (without regard to
any extension of the SEC’s filing requirements) and (iii) the day which is 120
days after the end of each Fiscal Year of Holdings, (x) the audited consolidated
balance sheet and related statements of income, stockholders’ equity and cash
flows of Holdings and its Subsidiaries as of the end of and for such year,
together with segment reporting by business unit consistent with past practice,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, all reported on by Grant Thornton LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of Holdings and its Subsidiaries on a consolidated basis in
accordance with GAAP, together with a Financial Officer Certification and a
Narrative Report with respect thereto;

 

(b)   on the date that is the earliest of (i) the date on which Holdings’ (or
prior to a Permitted Change of Control Transaction, Griffon’s or Holdings’)
financial statements shall have been filed with the SEC, (ii) the date Holdings’
(or prior to a Permitted Change of Control Transaction, Griffon’s or Holdings’)
financial statements are required to be filed with the SEC (without regard to
any extension of the SEC’s filing requirements) and (iii) the day which is 60
days after the end of each of the first three quarterly periods of each Fiscal
Year of Holdings, commencing with respect to the Fiscal Quarter ending December
31, 2010, the consolidated balance sheet and related consolidated statements of
income and cash flows of Holdings and its Subsidiaries as of the end of and for
such Fiscal Quarter and the then elapsed portion of the Fiscal Year, together
with segment reporting by business unit consistent with past practice, setting
forth in each case in comparative form the figures for (or, in the case of the
balance sheet, as of the end of) the corresponding period or periods of the
previous Fiscal Year, together with a Financial Officer Certification and
Narrative Report with respect thereto;

 

(c)    within 30 days after the end of each fiscal month of Holdings (or (i) in
the case of a fiscal month which is the last fiscal month of a Fiscal Quarter of
Holdings, by the date on which the quarterly financial statements of Holdings
are due pursuant to Section 5.01(b) or (ii) in the case of the first six fiscal
months ending after the Closing Date, 45 days after the end of such fiscal month
of Holdings), commencing with respect

 

69

--------------------------------------------------------------------------------


 

to the fiscal month ended October 31, 2010, (i) the consolidated balance sheets
and related consolidated statements of operations, stockholders’ equity and cash
flows of Holdings and its Subsidiaries as of the end of and for such fiscal
month and the then elapsed portion of the Fiscal Year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous Fiscal
Year, together with a Financial Officer Certification with respect thereto;

 

(d)   concurrently with any delivery of financial statements under paragraph
(a), (b) or (c) of this Section, a Compliance Certificate duly executed and
completed, (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) commencing with the certificate for the
period ending September 30, 2010, setting forth reasonably detailed calculations
of the Interest Coverage Ratio and the Leverage Ratio and demonstrating
compliance with Section 6.11, and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the Historical Financial
Statements referred to in Section 4.4 or since the date of any such notice and,
if any such change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate and delivering one or more
statements of reconciliation for all such prior financial statements in form and
substance reasonably satisfactory to Administrative Agent;

 

(e)   concurrently with any delivery of financial statements under paragraph (a)
of this Section, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default arising as a
result of non-compliance with Article VI, including Section 6.11, if applicable
(which certificate may be limited to the extent required by accounting rules or
guidelines);

 

(f)   promptly upon receipt thereof, copies of all other reports submitted to
Holdings and its Subsidiaries by its independent certified public accountants in
connection with any annual or interim audit or review of the books of Holdings
and its Subsidiaries made by such accountants;

 

(g)   annually, as soon as available, but in any event within 45 days after the
last day of each Fiscal Year of Holdings, a consolidated plan and financial
forecast for such Fiscal Year and each Fiscal Year (or portion thereof) through
the final maturity date of the Term Loans (a “Financial Plan”), including (i) a
forecasted consolidated balance sheet and forecasted consolidated statements of
income and cash flows of Holdings and its Subsidiaries for each such Fiscal
Year, and an explanation of the assumptions on which such forecasts are based
and (ii) forecasted consolidated statements of income and cash flows of Holdings
and its Subsidiaries for each fiscal quarter of each such Fiscal Year;

 

(h)   as soon as practicable and in any event by the last day of each Fiscal
Year, a certificate from Borrower’s insurance broker(s) in form and substance
satisfactory to

 

70

--------------------------------------------------------------------------------


 

Administrative Agent outlining all material insurance coverage maintained as of
the date of such certificate by Holdings and its Subsidiaries;

 

(i)   promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that Holdings or any ERISA Affiliate may
request with respect to any Multiemployer Plan; provided that if Holdings or any
of its ERISA Affiliates have not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, Holdings and/or their ERISA
Affiliates shall promptly make a request for such documents or notices from such
administrator or sponsor and Holdings shall provide copies of such documents and
notices promptly after receipt thereof;

 

(j)   annually, at the time of delivery of annual financial statements with
respect to the preceding Fiscal Year pursuant to paragraph (a) of this Section,
a certificate of its Authorized Officer (i) either confirming that there has
been no change in such information since the date of the Perfection Certificate
delivered on the Closing Date or the date of the most recent certificate
delivered pursuant to this Section and/or identifying such changes and (ii)
certifying that all UCC financing statements (including fixtures filings, as
applicable) and all supplemental intellectual property security agreements or
other appropriate filings, recordings or registrations, have been filed of
record in each governmental, municipal or other appropriate office in each
jurisdiction identified pursuant to clause (i) above (or in such Perfection
Certificate) to the extent necessary to effect, protect and perfect the security
interests under the Collateral Documents for a period of not less than 18 months
after the date of such certificate (except as noted therein with respect to any
continuation statements to be filed within such period);

 

(k)   if applicable, promptly after the same become publicly available, copies
of all periodic and other reports, proxy statements and other materials filed by
any Group Member with the SEC, or any Governmental Authority succeeding to any
or all of the functions of SEC, or with any national securities exchange, or
distributed by any Group Member to its shareholders or to the public generally,
as the case may be;

 

(l)   as soon as reasonably practicable and in any event within ten Business
Days after the end of each calendar month, a detailed listing of all
intercompany loans made by the Credit Parties during such calendar month; and

 

(m)   promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Holdings or any of
its Subsidiaries, or compliance with the terms of this Agreement and the other
Credit Documents, as Administrative Agent, Collateral Agent or any Lender may
reasonably request.

 

Documents required to be delivered pursuant to Section 5.01(a), (b), (c) or, if
applicable (l) (to the extent any such documents are included in materials
otherwise filed with the SEC) shall be deemed to have been delivered on the date
(i) on which any of Griffon, Parent, Holdings or Borrower posts such documents
or provides a link thereto on Griffon’s, Parent’s Holdings’ or Borrower’s
website or (ii) on which such documents are posted on Griffon’s,

 

71

--------------------------------------------------------------------------------


 

Parent’s, Holdings’ or Borrower’s behalf on Intralinks/IntraAgency, SyndTrak or
another relevant website or other information platform (the “Platform”), if any,
to which each Lender and Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by Administrative Agent); provided that
the Borrower’s Authorized Officer shall notify the Administrative Agent (by
telecopier or electronic mail) of the posting of any such documents and provide
Administrative Agent with electronic mail versions of such documents.

 

Holdings, Borrower and each Lender acknowledge that certain of the Lenders may
be Public Lenders and, if documents or notices required to be delivered pursuant
to this Section 5.1 or otherwise are being distributed through the Platform, any
document or notice that Holdings or Borrower has indicated contains Non-Public
Information shall not be posted on that portion of the Platform designated for
such Public Lenders.  Each of Holdings and Borrower agrees to clearly designate
all information provided to Administrative Agent by or on behalf of Holdings or
Borrower which is suitable to make available to Public Lenders.  If Holdings or
Borrower has not indicated whether a document or notice delivered pursuant to
this Section 5.1 contains Non-Public Information, Administrative Agent reserves
the right to post such document or notice solely on that portion of the Platform
designated for Lenders who wish to receive material non-public information with
respect to Holdings, its Subsidiaries and their securities.

 

5.2.   Notices of Material Events.  The Credit Parties will furnish to
Administrative Agent, Collateral Agent and each Lender prompt written notice of
the following:

 

(a)   the occurrence of any Default;

 

(b)   the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting Holdings or any of
its Affiliates, other than disputes in the ordinary course of business or,
whether or not in the ordinary course of business, disputes involving amounts
exceeding $10,000,000 (excluding, however, any actions relating to workers’
compensation claims or negligence claims relating to use of motor vehicles, if
fully covered by insurance, subject to deductibles);

 

(c)   the occurrence of any ERISA Event, or any fact or circumstance that gives
rise to a reasonable expectation that any ERISA Event will occur, that, alone or
together with any other ERISA Events that have occurred, could reasonably be
expected to result in liability of Holdings and any of its ERISA Affiliates in
an aggregate amount exceeding $50,000,000;

 

(d)   any Lien (other than Permitted Encumbrances) or claim made or asserted
against any of the Collateral;

 

(e)   any loss, damage, or destruction to the Collateral in the amount of
$5,000,000 or more, whether or not covered by insurance;

 

(f)   any and all default notices received under or with respect to any leased
location or public warehouse where Collateral with a value in excess of
$1,000,000 is located (which shall be delivered within three Business Days after
receipt thereof);

 

72

--------------------------------------------------------------------------------


 

(g)   [Reserved];

 

(h)   the fact that a Credit Party has entered into a Hedge Agreement or an
amendment to a Hedge Agreement, together with copies of all agreements
evidencing such Hedge Agreement or amendments thereto (which shall be delivered
within three Business Days following execution and delivery thereof);

 

(i)   any change (i) in any Credit Party’s corporate name, (ii) in any Credit
Party’s corporate structure, (iii) in any Credit Party’s jurisdiction of
organization or (iv) the organizational identification number, if any, or, with
respect to any Credit Party organized under the laws of a jurisdiction that
requires such information to be set forth on the face of a UCC financing
statement, the Federal Taxpayer Identification Number of such Credit Party (and
Holdings and Borrower agree not to effect or permit any change referred to in
this clause 5.2(i) unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral as contemplated in the Collateral
Documents);

 

(j)   any fact, condition, event or occurrence governed by Environmental Law or
any Hazardous Materials Activity that, in any such case, could reasonably be
expected to form the basis of an Environmental Claim, or the assertion in
writing of any Environmental Claim, by any Person against, or with respect to
the activities of, any Group Member and any alleged violation of or
non-compliance with any Environmental Laws or any permits, licenses or
authorizations, other than any environmental claim or alleged violation that,
alone or together with any other such matters that have occurred, could
reasonably be expected to result in liability of the Group Members in an
aggregate amount exceeding $10,000,000; and

 

(k)   any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
the chief financial officer or other executive officer of Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

 

5.3.   Existence; Conduct of Business.  Each Credit Party will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.3.

 

5.4.   Payment of Obligations.  Each Credit Party will, and will cause each of
its Subsidiaries to, pay its obligations, including tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings where a claim has been
made against the relevant Credit Party, (b) such Credit Party has set aside

 

73

--------------------------------------------------------------------------------


 

on its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

 

5.5.   Maintenance of Properties.  Each Credit Party will, and will cause each
of its Subsidiaries to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted, and taking into account the prevailing industry standards and the
locations of such property.

 

5.6.   Maintenance of Insurance.  Each Credit Party will, and will cause each of
its Subsidiaries to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations; provided that Borrower may maintain
self-insurance consistent with its past practices and policies.

 

5.7.   Books and Records; Inspection Rights.  Each Credit Party will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries in all material respects are made of all
dealings and transactions in relation to its business and activities. Each
Credit Party will, and will cause each of its Subsidiaries to, permit any Agent
or any authorized representatives designated by any Lender to visit and inspect
any of the properties of any Credit Party and any of its respective
Subsidiaries, to inspect, copy and take extracts from its and their financial
and accounting records, and to discuss its and their affairs, finances and
accounts with its and their officers and independent public accountants, all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested (which, in each case, shall be
coordinated through Administrative Agent, reasonably in advance thereof);
provided that so long as no Event of Default shall have occurred and be
continuing, not more than two such visits or inspections shall be requested
during any calendar year.

 

5.8.   Lenders Meetings.  Holdings and Borrower will, upon the request of
Administrative Agent or Requisite Lenders, participate in a meeting of
Administrative Agent and Lenders once during each Fiscal Year to be held at
Borrower’s corporate offices (or at such other location as may be agreed to by
Borrower and Administrative Agent) at such time as may be agreed to by Borrower
and Administrative Agent.

 

5.9.   Compliance with Laws and Contractual Obligations.  Each Credit Party
will, and will cause each of its Subsidiaries to, comply with its Organizational
Documents and all applicable laws, statutes, regulations (including any
Environmental Laws) and orders of, and all applicable restrictions imposed by,
all Governmental Authorities and applicable to it or its property, and all
Contractual Obligations binding upon it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

5.10.   Use of Proceeds.  The proceeds of the Term Loans will only be used by
the Borrower to (i) fund the Acquisition, (ii) pay Transaction Costs and (iii)
pay all principal, premium, if any, interest, fees and other amounts due or
outstanding under the Existing Debt Agreements.  No part of the proceeds of any
Term Loan issued hereunder will be used, whether

 

74

--------------------------------------------------------------------------------


 

directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations U and X.

 

5.11.   Casualty and Condemnation.  Borrower (a) will furnish to Administrative
Agent and the Lenders prompt written notice of any casualty or other insured
damage to any material portion of the Collateral or the commencement of any
action or proceeding for the taking of any material portion of the Collateral or
interest therein under power of eminent domain or by condemnation or similar
proceeding and (b) will ensure that the Net Insurance/Condemnation Proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.

 

5.12.   Interest Rate Protection.  No later than sixty (60) days following the
Closing Date and at all times thereafter until the third anniversary of the
Closing Date, Borrower shall obtain and cause to be maintained protection
against fluctuations in interest rates pursuant to one or more Interest Rate
Agreements in form and substance reasonably satisfactory to Administrative
Agent, in order to ensure that no less than 50% of the aggregate principal
amount of the total Indebtedness for borrowed money of Holdings and its
Subsidiaries outstanding as of the Closing Date is either (i) subject to such
Interest Rate Agreements or (ii) Indebtedness that bears interest at a fixed
rate.

 

5.13.   Collateral; Further Assurances.  Each Credit Party will execute any and
all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents) that
may be required under any applicable law, or that Administrative Agent or
Collateral Agent may reasonably request, to cause the Collateral and Guarantee
Requirement to be and remain satisfied at all times and otherwise to effectuate
the provisions of the Credit Documents, all at the expense of the Credit
Parties.  Borrower will provide to Administrative Agent and Collateral Agent,
from time to time upon request, evidence reasonably satisfactory to
Administrative Agent or Collateral Agent, as applicable, as to the perfection
and priority of the Liens created or intended to be created by the Collateral
Documents.

 

5.14.   Maintenance of Ratings; Cash Management.  (a)  Unless otherwise
consented to by Administrative Agent or Requisite Lenders, the Credit Parties
shall use commercially reasonable efforts to maintain a public corporate family
rating from Moody’s with respect to Holdings, a public corporate credit rating
from S&P with respect to Holdings and a public credit rating from each of
Moody’s and S&P with respect to the Term Loans.

 

(b)   Holdings and its Subsidiaries shall establish and maintain cash management
systems reasonably acceptable to Administrative Agent and Collateral Agent.

 

75

--------------------------------------------------------------------------------


 

SECTION 6.   NEGATIVE COVENANTS

 

Until the principal of and interest on each Term Loan and all fees, expenses and
other amounts payable hereunder have been paid in full, the Credit Parties,
jointly and severally, covenant and agree with the Lenders that:

 

6.1.   Indebtedness; Guarantees.  (a)  The Credit Parties will not, and will not
permit any of their Subsidiaries to, create, incur, assume or permit to exist
any Indebtedness, except:

 

(i)   Indebtedness of any Credit Party pursuant to any Credit Document (other
than the Intercreditor Agreement);

 

(ii)   Indebtedness of Borrower to any other Group Member and of any Subsidiary
of Borrower to any other Group Member; provided that (A)  such Indebtedness
shall be evidenced by the Intercompany Note, and, if owing to a Credit Party,
shall be subject to a First Priority Lien pursuant to the Pledge and Security
Agreement, (B) such Indebtedness shall be unsecured and, if owed by a Credit
Party, subordinated in right of payment to the payment in full of the
Obligations pursuant to the terms of the Intercompany Note, (C) any payment by
any Guarantor under the Guarantee of the Obligations shall result in a pro tanto
reduction of the amount of any Indebtedness owing by such Guarantor to the
Borrower or any other Subsidiary for whose benefit such payment is made and (D)
Indebtedness of Group Members which are not Credit Parties to Group Members
which are Credit Parties must also be expressly permitted by Section 6.6(c) or
(o);

 

(iii)   Indebtedness outstanding on the date hereof and listed on Schedule
6.1(a) and, other than with respect to the Senior Notes, Refinancing
Indebtedness in respect thereof;

 

(iv)   Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens expressly permitted by Section 6.2(e) in an aggregate principal
amount (including any Indebtedness that is permitted by Section 6.1(a)(iii) that
constitutes Indebtedness of a type permitted by this Section 6.1(a)(iv)) not to
exceed $75,000,000 at any time outstanding;

 

(v)   Guarantees expressly permitted by Section 6.1(b);

 

(vi)   Indebtedness arising from the endorsement of instruments, the honoring by
a bank or other financial institution of a check, draft or similar instrument
inadvertently drawn in the ordinary course of business against insufficient
funds, or in respect of netting services, overdraft protections or otherwise in
connection with the operation of customary deposit accounts in the ordinary
course of business;

 

(vii)   Indebtedness arising from agreements providing for indemnification or
similar obligations, in each case incurred in connection with an acquisition or
other Investment expressly permitted by Section 6.6 or any disposition expressly
permitted by Section 6.4;

 

76

--------------------------------------------------------------------------------


 

(viii)   Indebtedness in the form of customary obligations under
indemnification, incentive, non-compete, consulting, deferred compensation,
earn-out (based on the income of the assets acquired after the acquisition
thereof) or other customary similar arrangements otherwise permitted hereunder;

 

(ix)   Indebtedness resulting from judgments not resulting in an Event of
Default under paragraph (k) of Section 8;

 

(x)   Indebtedness resulting from unfunded pension fund and other employee
benefit plan obligations and liabilities to the extent that they are permitted
to remain unfunded under applicable law;

 

(xi)   Indebtedness resulting from Hedge Agreements permitted hereunder;

 

(xii)   (I) Indebtedness incurred by Credit Parties that is unsecured so long
as, prior to and immediately after giving effect to the incurrence of such
Indebtedness, (A) the Credit Parties and their respective Subsidiaries are in
compliance with the covenants set forth in Section 6.11 on a Pro Forma Basis, as
of the last day of the most recently ended Fiscal Quarter for which financial
statements have been delivered pursuant to Section 5.1(a) or (b) (or, prior to
the delivery of any such financial statements, the Fiscal Quarter ended June 30,
2010), (B) no Default shall have occurred and be continuing and (C) the
aggregate amount of all unsecured Indebtedness (other than Permitted
Subordinated Debt) incurred under this clause (xii) shall not exceed
$300,000,000 at any time outstanding, and (II) without limiting any of the
forgoing, any refinancings, refundings, renewals, replacement, waivers,
amendments, amendments and restatements or extensions thereof (without
increasing, or shortening the maturity or weighted average life of, the
principal amount thereof); provided that (x) after giving effect to any such
refinancings, refundings, renewals, replacement, waivers, amendments, amendments
and restatements or extensions of Permitted Subordinated Debt, the resulting
Indebtedness shall constitute Permitted Subordinated Debt and (y) Indebtedness
incurred in reliance on (II) shall be unsecured obligations of the Credit
Parties and subject to the limitations of clause (C) above; provided further
that, prior to a Permitted Change of Control Transaction, Indebtedness incurred
in reliance on this Section 6.1(a)(xii) cannot be Indebtedness owed to Griffon
or any of its Subsidiaries other than Permitted Subordinated Indebtedness owed
to Griffon in an aggregate principal amount not exceeding $50,000,000;

 

(xiii)   unsecured or secured Indebtedness of Subsidiaries that are not Credit
Parties in an aggregate amount (including any Indebtedness that is permitted by
Section 6.1(a)(iii) that constitutes Indebtedness of a type permitted by this
Section 6.1(a)(xiii)) not to exceed $50,000,000 at any time outstanding;

 

(xiv)   any Indebtedness arising as a result of sale and leaseback transactions
specified on Schedule 6.15;

 

(xv)   any Indebtedness of any Person that becomes a Subsidiary (including in
connection with an acquisition explicitly permitted by Section 6.4 but

 

77

--------------------------------------------------------------------------------


 

excluding the Acquisition) after the date hereof or Indebtedness of any Person
that is assumed by any Subsidiary in connection with an acquisition of assets by
such Subsidiary; provided that (A) such Indebtedness exists at the time such
Person becomes a Subsidiary or such assets are acquired and is not created in
contemplation of or in connection with such Person becoming a Subsidiary or such
acquisition, as the case may be, (B) any extensions, renewals and replacements
of such Indebtedness shall not increase the original outstanding principal
amount thereof, (C) the aggregate principal amount of all such Indebtedness
shall not exceed $100,000,000 at any time outstanding and (D) no Group Member
(other than such Person that becomes a Subsidiary or the Subsidiary that so
assumes such Person’s Indebtedness) shall Guarantee or otherwise become liable
for the payment of such Indebtedness;

 

(xvi)   Indebtedness of any Subsidiaries of Holdings organized under the laws of
Canada pursuant to an asset based lending facility in an aggregate principal
amount not to exceed $20,000,000;

 

(xvii)   Indebtedness of the Credit Parties pursuant to the Revolving Credit
Documents; provided that the aggregate principal amount and commitments under
the Revolving Credit Documents shall not exceed $125,000,000 at any time
outstanding; provided further that the aggregate principal amount and
commitments under the Revolving Credit Documents may be increased to
$150,000,000 if, prior to and after giving effect to such increase and
incurrence of Indebtedness, if any, the Leverage Ratio shall not exceed 2.50 to
1.00 (determined based on the Consolidated Adjusted EBITDA for the period of
four consecutive Fiscal Quarters ending on the last day of the most recently
ended Fiscal Quarter for which financial statements have been delivered pursuant
to Section 5.1(a) or (b) (or, prior to the delivery of any such financial
statements, the Fiscal Quarter ended June 30, 2010) and after giving effect to
the adjustments described in clauses (i) and (ii) of the definition of “Pro
Forma Basis”); and

 

(xviii)   in addition to Indebtedness otherwise expressly permitted by this
Section, Indebtedness of the Group Members in an aggregate principal amount not
to exceed $30,000,000 at any time outstanding.

 

Notwithstanding anything to the contrary, none of Indebtedness incurred in
reliance on this Section 6.1(a) may be Indebtedness owed to Griffon or any of
its Subsidiaries (other than Group Members), except for Permitted Subordinated
Indebtedness in an aggregate principal amount not exceeding $50,000,000
permitted under Section 6.1(a)(xii). For purposes of determining compliance with
this Section 6.1, the Dollar Equivalent of the aggregate amount of any
Indebtedness denominated in an Alternative Currency as of the date such
Indebtedness is incurred shall be deemed to be the aggregate amount of such
Indebtedness, and any fluctuation in the applicable Exchange Rate thereafter
shall not affect compliance with this Section 6.1; provided that if any such
Indebtedness is refinanced then, to the extent such refinancing is denominated
in the same Alternative Currency and in the same principal amount and incurred
by the same borrower, the Dollar Equivalent of such refinanced Indebtedness
shall be determined using the applicable Exchange Rate as of the date such
Indebtedness so refinanced was incurred.

 

78

--------------------------------------------------------------------------------


 

(b)   Borrower will not, and will not permit any of its Subsidiaries to, assume,
endorse, be or become liable for, or Guarantee, the obligations of any other
Person (except by the endorsement of negotiable instruments for deposit or
collection in the ordinary course of business), except for:

 

(i)   Guarantees existing on the date hereof and set forth on Schedule 6.1(b);

 

(ii)   Guarantees by any Credit Party of obligations of any Credit Party
(including, without limitation, all Indebtedness of a Credit Party expressly
permitted under Section 6.1(a));

 

(iii)   Guarantees by any Foreign Subsidiary of obligations incurred pursuant to
Section 6.1(a)(xiii);

 

(iv)   Indebtedness consisting of Guarantees of loans made to officers,
directors or employees of any Group Member in an aggregate amount which shall
not exceed $4,000,000 at any time outstanding; and

 

(v)   in addition to Guarantees otherwise expressly permitted by this Section,
Guarantees of the Group Members; provided that the aggregate amount of
obligations subject to such Guarantees shall not exceed $30,000,000 at any time.

 

Notwithstanding the foregoing, any Guarantees made by any Credit Party or any
Subsidiaries of any Credit Party in reliance on Section 6.1(b)(iv) or (v) must
also be expressly permitted by Section 6.6(c) or (o).

 

6.2.   Liens.  The Credit Parties will not, and will not permit any of their
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

 

(a)   Liens created pursuant to (i) the Credit Documents and (ii) subject to the
Intercreditor Agreement, Liens on the Collateral granted under the Revolving
Credit Documents;

 

(b)   Permitted Encumbrances;

 

(c)   any Lien on any property or asset of any Group Member existing on the date
hereof and set forth on Schedule 6.2 (excluding, however, following the making
of the Term Loans hereunder on the Closing Date, Liens securing Indebtedness and
other obligations under the Existing Debt Agreements); provided that (i) no such
Lien shall extend to any other property or asset of any Group Member and (ii)
any such Lien shall secure only those obligations which it secures on the date
hereof and extensions, renewals, replacements and combinations thereof that do
not increase the outstanding principal amount thereof or commitment therefor, in
each case, as in effect on the date hereof;

 

79

--------------------------------------------------------------------------------


 

(d)   any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by any Group Member or existing on
any property or asset (other than Accounts and Inventory) of any Person that
becomes a Subsidiary after the date hereof prior to the time such Person becomes
a Subsidiary (including in connection with an acquisition explicitly permitted
by Section 6.4 but excluding the Acquisition); provided that (i) such Lien is
not created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of any Group Member and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the original
outstanding principal amount thereof;

 

(e)   Liens on fixed or capital assets acquired, constructed or improved by any
Group Member (including any Liens permitted by paragraph (c) above that are of a
type permitted by this clause (e)); provided that (i) such security interests
secure Indebtedness expressly permitted by Section 6.1 incurred to finance such
acquisition, construction or improvement, (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within six months after
such acquisition or the completion of such construction or improvement, (iii)
the Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such security
interests shall not apply to any other property or assets of any Group Member;

 

(f)   Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the UCC in effect in the relevant jurisdiction covering
only the items being collected upon;

 

(g)   Liens granted by a Subsidiary that is not a Credit Party in favor of
Borrower or another Credit Party in respect of Indebtedness owed by such
Subsidiary;

 

(h)   Liens granted by any Subsidiaries that are not Credit Parties on assets of
any Subsidiaries that are not Credit Parties to secure Indebtedness incurred
pursuant to Section 6.1(a)(xiii); provided that any such Liens on assets of
Domestic Subsidiaries shall not secure Indebtedness of Foreign Subsidiaries and
any such Liens on assets of Foreign Subsidiaries shall not secure Indebtedness
of Domestic Subsidiaries;

 

(i)   any interest or title of a lessor under any lease entered into by Borrower
or any of its Subsidiaries in the ordinary course of its business and covering
only the assets so leased, and any financing statement filed in connection with
any such lease;

 

(j)   Liens held by third parties on consigned goods incurred in the ordinary
course of business;

 

(k)   bankers’ liens and rights to setoff with respect to deposit accounts, in
each case, incurred in the ordinary course of business;

 

80

--------------------------------------------------------------------------------


 

(l)   Liens on insurance policies and the proceeds thereof securing the
financing of the insurance premiums with the providers of such insurance or
their Affiliates in respect thereof;

 

(m)   Liens on any assets that are the subject of an agreement for a disposition
thereof expressly permitted under Section 6.4 that arise due to the existence of
such agreement;

 

(n)   Liens on assets subject to the sale and leaseback transactions specified
on Schedule 6.15;

 

(o)   Liens securing Indebtedness permitted under Section 6.1(a)(xvi); provided
that such Liens only apply to assets of Subsidiaries of Holdings organized under
the laws of Canada that are obligors in respect of such Indebtedness; and

 

(p)   additional Liens not otherwise expressly permitted by this Section on any
property or asset of any Group Member securing obligations in an aggregate
amount not exceeding $22,500,000 at any time outstanding.

 

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.2 may at any time attach to any Credit Party’s (1) Accounts, other
than those permitted under clause (a) and (e) of the definition of Permitted
Encumbrance and clause (a) above and (2) Inventory, other than those permitted
under clauses (a), (b) and (e) of the definition of Permitted Encumbrance and
clause (a) above.

 

6.3.   Mergers, Consolidations, Etc.  No Credit Party will, nor will it permit
any of its Subsidiaries to, enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), except that (i) any Subsidiary of
Borrower may be merged or consolidated with or into Borrower (provided that
Borrower shall be the continuing or surviving corporation) or with or into any
Subsidiary which is a Credit Party (provided that, in the case of a merger
involving a Subsidiary which is a Credit Party and another Subsidiary which is
not a Credit Party, such Subsidiary which is a Credit Party shall be the
continuing or surviving corporation), (ii) any other Subsidiary of Borrower
which is not a Credit Party may be merged or consolidated with or into any other
Subsidiary of Borrower which is not a Credit Party, and (iii) any Credit Party
may make Permitted Acquisitions in compliance with Section 6.6(d).

 

6.4.   Dispositions.  No Credit Party will, nor will it permit any of its
Subsidiaries to, convey, sell, lease, transfer or otherwise dispose of, in one
transaction or a series of transactions, any part of its business or property,
whether now owned or hereafter acquired (including receivables and leasehold
interests) (it being understood that the foregoing does not include the issuance
by any issuer of Equity Interests), except:

 

(a)   obsolete or worn out property, tools or equipment no longer used or useful
in its business;

 

(b)   any inventory or other property sold or disposed of in the ordinary course
of business and for fair consideration;

 

81

--------------------------------------------------------------------------------


 

(c)   any Subsidiary of Borrower may sell, lease, transfer or otherwise dispose
of any or all of its property (upon voluntary liquidation or otherwise) to any
Group Member (provided that, in the case of any such transfer by a Subsidiary
that is a Credit Party, the transferee must also be a Credit Party);

 

(d)   any Equity Interests of any Subsidiary of Borrower may be sold,
transferred or otherwise disposed of to Borrower or any other Subsidiary of
Borrower (provided that, in the case of any such transfer by a Credit Party, the
transferee must also be a Credit Party);

 

(e)   any Group Member may sell, lease, transfer or otherwise dispose of its
property and assets the fair market value of which does not exceed, together
with the aggregate fair market value of all other such dispositions by Group
Members consummated after the Closing Date in reliance on this Section 6.4(e),
$250,000,000; provided (i)  any disposition of Equity Interests of any
Subsidiary of Borrower must include all Equity Interests of and other
Investments in such Subsidiary owned by the Group Members and (ii) prior to and
after giving effect to the consummation of any such disposition, (A) no Default
shall have occurred and be continuing, and (B) if the fair market value of the
property and assets subject to such disposition exceeds $50,000,000, the Credit
Parties and their respective Subsidiaries are in compliance with the covenants
set forth in Section 6.11 on a Pro Forma Basis, as of the last day of the most
recently ended Fiscal Quarter for which financial statements have been delivered
pursuant to Section 5.1(a) or (b) (or, prior to the delivery of any such
financial statements, the Fiscal Quarter ended June 30, 2010);

 

(f)   the cross-licensing or licensing of intellectual property, in the ordinary
course of business;

 

(g)   the dispositions expressly permitted by Section 6.3;

 

(h)   the leasing, occupancy or sub-leasing of real property in the ordinary
course of business that would not materially interfere with the required use of
such real property by any Group Member;

 

(i)   the sale or discount, in the ordinary course of business, of overdue
accounts receivable arising in the ordinary course of business, in connection
with the compromise or collection thereof;

 

(j)   transfers of condemned property as a result of the exercise of “eminent
domain” or other similar policies to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of properties that have been subject to a casualty to
the respective insurer of such property as part of an insurance settlement;

 

(k)   Liens expressly permitted by Section 6.2;

 

(l)   Restricted Payments expressly permitted by Section 6.7; and

 

82

--------------------------------------------------------------------------------


 

(m)   sales necessary to effect sale and leaseback transactions specified on
Schedule 6.15;

 

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (a), (c), (d), (f), (g), (i),
(j), (k) and (l) above) shall be made for fair value and for at least 75% cash
consideration.

 

6.5.   Lines of Business.  No Credit Party will, nor will it permit any of its
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Group Members on the Closing Date (after
giving effect to the Acquisition) and businesses reasonably related thereto.

 

6.6.   Investments and Acquisitions.  No Credit Party will, nor will it permit
any of its Subsidiaries to, make or suffer to exist any Investment in any Person
or purchase or otherwise acquire (in one transaction or a series of
transactions) any assets of any other Person constituting a business unit,
except:

 

(a)   Investments in Cash and Cash Equivalents, subject to Control Agreements in
favor of Administrative Agent for the benefit of the Secured Parties or
otherwise subject to a perfected security interest in favor of Administrative
Agent for the benefit of the Secured Parties to the extent required under the
Credit Documents;

 

(b)   Investments (other than Investments expressly permitted under paragraph
(a) and (b) of this Section) existing on the date hereof and set forth on
Schedule 6.6;

 

(c)   Investments by (i) Borrower in any Subsidiary which is a Credit Party or
by any Subsidiary of Borrower in any Subsidiary which is a Credit Party or in
Borrower; (ii) Holdings in Borrower; (iii) any Subsidiary that is not a Credit
Party in any Subsidiary that is not a Credit Party and (iv) any Credit Party
(other than Holdings) in a Subsidiary that is not a Credit Party not exceeding
$10,000,000 in the aggregate for all Investments by Credit Parties in
Subsidiaries that are not Credit Parties;

 

(d)   Any Permitted Acquisition if, prior to and after giving effect to such
Permitted Acquisition, (i) the Credit Parties and their respective Subsidiaries
are in compliance with the covenants set forth in Section 6.11 on a Pro Forma
Basis, as of the last day of the most recently ended Fiscal Quarter for which
financial statements have been delivered pursuant to Section 5.1(a) or (b) (or,
prior to the delivery of any such financial statements, the Fiscal Quarter ended
June 30, 2010) and (ii) no Default shall have occurred and be continuing;
provided that (x) the Acquisition Consideration (excluding consideration
consisting of (1) Equity Interests (other than Disqualified Equity Interests of
Holdings) in Griffon, or, after a Permitted Change of Control Transaction,
Holdings and (2) a direct or indirect Cash equity contribution from Griffon to
Holdings for the purpose of funding (in whole or in part) such Permitted
Acquisition) for such Permitted Acquisition (or a series of related Permitted
Acquisitions) does not exceed $100,000,000, (y) the aggregate Acquisition
Consideration (excluding consideration consisting of (1) Equity Interests (other
than Disqualified Equity Interests of Holdings) in Griffon, or, after a
Permitted Change of Control Transaction, Holdings and (2) a direct or

 

83

--------------------------------------------------------------------------------


 

indirect Cash equity contribution from Griffon to Holdings for the purpose of
funding (in whole or in part) such Permitted Acquisition) for all Permitted
Acquisitions consummated after the Closing Date in reliance on this Section
6.6(d) does not exceed $300,000,000 and (z) the portion of the fair market value
of the aggregate Acquisition Consideration (excluding consideration consisting
of Equity Interests (other than Disqualified Equity Interests) in Griffon, or,
after a Permitted Change of Control Transaction, Holdings) that is attributable
to Investments in such Persons that are not Wholly-Owned Domestic Subsidiaries
that become Guarantors at the time of such Permitted Acquisition may not exceed
$50,000,000 in the aggregate since the Closing Date, except to the extent such
Investments are treated, at the time of such Permitted Acquisition, as
Investments in such Persons pursuant to this Section 6.6 and such Investments
are permitted to be made thereunder (other than pursuant to this clause (d) and
Section 6.6(k)) at such time;

 

(e)   purchases of inventory and other property to be sold or used in the
ordinary course of business;

 

(f)   any Restricted Payments expressly permitted by Section 6.7;

 

(g)   extensions of trade credit in the ordinary course of business;

 

(h)   Investments arising in connection with the incurrence of Indebtedness
expressly permitted by Section 6.1(a);

 

(i)   Investments (including debt obligations) received in the ordinary course
of business by any Group Member in connection with the bankruptcy or
reorganization of suppliers and customers and in settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising out of
the ordinary course of business;

 

(j)   Investments of any Group Member under Hedge Agreements expressly permitted
hereunder;

 

(k)   Investments of any Person in existence at the time such Person becomes a
Subsidiary pursuant to a transaction expressly permitted by any other paragraph
of this Section (other than the Acquisition); provided that such Investment was
not made in connection with or anticipation of such Person becoming a
Subsidiary;

 

(l)   Investments resulting from pledges and deposits referred to in paragraphs
(iii) and (iv) of the definition of “Permitted Encumbrances”;

 

(m)   the forgiveness or conversion to equity of any Indebtedness expressly
permitted by Section 6.1(a)(ii) subject to the limitations in Section 6.6(c);

 

(n)   negotiable instruments and deposits held in the ordinary course of
business;

 

(o)   in addition to Investments otherwise expressly permitted by this Section,
Investments not exceeding in the aggregate $25,000,000; and

 

84

--------------------------------------------------------------------------------


 

(p)   the Acquisition.

 

6.7.   Restricted Payments.  (a)  No Credit Party will, nor will it permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except:

 

(i)   each of Holdings and Borrower may declare and pay dividends with respect
to its common stock payable solely in additional shares of its common stock;

 

(ii)   Borrower may declare and pay to Holdings (including, without limitation,
for further distribution, prior to a Permitted Change of Control Transaction, to
Parent and ultimately to Griffon) (x) dividends or other payments to pay the
Borrower’s allocated share of overhead and expenses (other than interest
expense) (provided that any expenses related to or resulting from the
accelerated vesting of any equity-based compensation program, time-vested
management incentive program or management bonus program of Griffon, Holdings or
it Affiliates in connection with a Permitted Change of Control Transaction paid
by Borrower to Holdings shall not exceed $20,000,000 in the aggregate) incurred
by Holdings in accordance with the exercise of the reasonable business judgment
of Holdings, so long as such amounts are used for such purposes within 60 days
after such amounts are paid; provided that the payments made pursuant to this
Section 6.7(a)(ii)(x) shall be limited to (A) payments by the Borrower to pay
its allocated share of (I) audit and accounting fees and expenses, including
costs of internal audit, paid or payable to any third-party provider (other than
Holdings, Parent, Griffon or any of their respective affiliates); (II) insurance
premiums, fees and expenses, including brokerage and other related fees and
expenses, paid or payable to any third-party provider (other than Holdings,
Parent, Griffon or any of their respective affiliates) and amounts paid or
payable in connection with the settlement of any insurance claim to any third
party (other than Holdings, Parent, Griffon or any of their respective
affiliates); (III) environmental fees and expenses paid or payable to any
third-party provider (other than Holdings, Parent, Griffon or any of their
respective affiliates); (IV) administration, consulting and other fees and
expenses paid or payable to any third-party provider (other than Holdings,
Parent, Griffon or any of their respective affiliates) relating to welfare
benefits, plans and arrangements, and relating to Griffon’s 401(k) plan; and (V)
legal, professional and consulting fees and expenses paid or payable to any
third-party provider (other than Holdings, Parent, Griffon or any of their
respective affiliates) (it being understood that payments by the Borrower to pay
its allocated share of the items listed in the foregoing clauses (I) through (V)
shall be permitted under this Section 6.7(a)(ii)(x) regardless of amount) and
(B) other payments not exceeding $7,500,000 in any Fiscal Year, (y) dividends or
other payments that are used to reimburse Griffon for the fair market value, as
reasonably determined by the Borrower in good faith, of any grants made to
employees of any Group Member pursuant to an equity-based compensation program,
time-vested management incentive program or management bonus program of Griffon,
Holdings or its Affiliates; provided that any such payments made pursuant to
this Section 6.7(a)(ii)(y) shall not exceed $5,000,000 in any Fiscal Year and
(z) payments to Griffon, Parent or their respective Affiliates of management
fees pursuant to and to the extent expressly contemplated by the Management
Agreement as in effect as of the Closing Date, so long as prior to and
immediately after giving effect to any such

 

85

--------------------------------------------------------------------------------


 

payments, no Default shall have occurred and be continuing; provided that
payments made pursuant to this Section 6.7(a)(ii)(z) in any Fiscal Year shall
not exceed the greater of (i) $250,000 and (ii) 7.50% of pre-tax consolidated
net income for such Fiscal Year (which, for purposes of this Section
6.7(a)(ii)(z) shall be calculated, for any Fiscal Year, as the net income of the
Group Members for such Fiscal Year plus foreign, Federal, state and local income
taxes deducted in determining net income for such Fiscal Year); provided that
any such payments made pursuant to this Section 6.7(a)(ii) must be deducted (to
the extent not already so deducted) from the Consolidated Net Income of Holdings
and its Subsidiaries;

 

(iii)   Borrower may declare and pay dividends, distributions or otherwise make
payments with respect to its Equity Interests to any Person of which Borrower is
a direct or indirect Subsidiary and with whom Borrower files a consolidated,
combined, unitary or affiliated income tax return at such time (“Consolidated
Return”) and in such amounts as shall be required by such Person to pay the tax
liability in respect of such return to the extent such liability is directly
attributable to the income of Borrower and any Subsidiaries (the “Borrower
Consolidated Group”) that file with such Person a Consolidated Return; provided
that the total amount of any dividends, distributions or payments made pursuant
to this clause for any taxable period shall not exceed the amount that the
Borrower Consolidated Group would be required to pay in respect of Federal,
state and local income Taxes for such period, determined taking into account any
available net operating loss carryovers or other tax attributes of the Borrower
Consolidated Group as if the Borrower Consolidated Group filed a separate
Consolidated Return, less the amount of any such Taxes paid directly by the
Borrower Consolidated Group.

 

(iv)   the Credit Parties may make payment of regularly scheduled interest as
and when due in respect of any Permitted Subordinated Indebtedness permitted by
Section 6.1(xii) owing to Griffon or its Subsidiaries (other than Group
Members); and

 

(v)   Borrower may declare and pay to Holdings (including, without limitation,
for further distribution, prior to a Permitted Change of Control Transaction to
Parent and ultimately to Griffon) dividends not otherwise permitted hereunder in
any Fiscal Year (commencing after the end of the Fiscal Year ending September
30, 2011); provided that (a) the aggregate amount of such payments to Holdings
pursuant to this Section 6.7(iv) during any Fiscal Year shall not exceed the
Consolidated Excess Cash Flow for the previous Fiscal Year minus the amount of
prepayment required in respect of such Consolidated Excess Cash Flow pursuant to
Section 2.11(d) (it being understood that no Restricted Payments may be made
under this clause (iv) until after Borrower makes the prepayment required by
Section 2.11(d) for the previous Fiscal Year), (b) prior to and after giving
effect to such payment, no Default shall have occurred and be continuing, (c)
after giving effect to such payment, the Leverage Ratio shall not exceed 2.75 to
1.00 (determined based on the Consolidated Adjusted EBITDA for the period of
four consecutive Fiscal Quarters ending on the last day of the most recently
ended Fiscal Quarter for which financial statements have been delivered pursuant
to Section 5.1(a) or (b) (or, prior to the delivery of any such financial
statements, the Fiscal Quarter ended June 30, 2010) and after giving effect to
the adjustments described in clause (i) of the

 

86

--------------------------------------------------------------------------------


 

definition of “Pro Forma Basis”) and (d) the Availability under the Revolving
Credit Agreement shall be at least 30% of the aggregate commitments under the
Revolving Credit Agreement for each of the most recent 30 days (or, if less, the
number of days elapsed since the Closing Date) and after giving effect thereto;

 

provided that nothing herein shall be deemed to prohibit the payment of
dividends by any Subsidiary of Borrower to Borrower, any other Subsidiary of
Borrower or, if applicable, any minority shareholder of such Subsidiary (in
accordance with the percentage of the Equity Interests of such Subsidiary owned
by such minority shareholder); provided further that no Restricted Payments may
be made to Griffon, Parent or their respective Affiliates (other than Holdings
and its Subsidiaries) following a Permitted Change of Control Transaction.

 

(b)   No Credit Party will, nor will it permit any Subsidiary to, make or agree
to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:

 

(i)   payment of Indebtedness created under the Credit Documents or the
Revolving Credit Documents or payments on Indebtedness owed by a Subsidiary of a
Credit Party to a Credit Party or by a Credit Party to any other Credit Party;

 

(ii)   payments in respect of any Hedge Agreement permitted under this Agreement
and payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness, other than payments in respect of the
Subordinated Indebtedness prohibited by the subordination provisions thereof;
provided that principal payments (including, without limitation, any payment due
at maturity or any partial or full repayment upon demand or otherwise) in
respect of Indebtedness owed to Griffon or any Subsidiary of Griffon that is not
a Group Member shall only be permitted so long as, after giving pro forma effect
to such payment, (A) no Default shall have occurred and be continuing and (B)
the Availability under the Revolving Credit Agreement shall be at least 30% of
the aggregate commitments under the Revolving Credit Agreement for each of the
most recent 30 days (or, if less, the number of days elapsed since the Closing
Date) and after giving effect thereto;

 

(iii)   refinancings of Indebtedness to the extent expressly permitted by
Section 6.1; and

 

(iv)   payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness.

 

6.8.   Transactions with Affiliates.  No Credit Party will, nor will it permit
any of its Subsidiaries to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except:

 

87

--------------------------------------------------------------------------------


 

(a)   transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to such Group Member than could be obtained on an
arm’s-length basis from a Person that is not an Affiliate;

 

(b)   transactions (i) between or among Borrower and its Wholly-Owned
Subsidiaries that are Credit Parties and not involving any other Affiliate or
(ii) between or among Wholly-Owned Foreign Subsidiaries not involving any other
Affiliate;

 

(c)   any Investments expressly permitted by Section 6.6; provided that this
Section 6.8(c) (i) shall not permit Investments in Equity Interests of Griffon
or any of its Subsidiaries (other than Group Members) and (ii) any loans,
advances or other Investments made by any Group Member to Griffon or any of its
Subsidiaries (other than Group Members) shall be made at prices and on terms and
conditions not less favorable to such Group Member than could be obtained on an
arm’s-length basis from a Person that is not an Affiliate;

 

(d)   any Restricted Payment expressly permitted by Section 6.7; and

 

(e)   any Affiliate who is a natural person may serve as an employee or director
of any Credit Party and receive reasonable compensation for his services in such
capacity.

 

6.9.   Restrictive Agreements.  No Credit Party will, nor will it permit any of
its Subsidiaries to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (i) the ability of any Group Member to create, incur or
permit to exist any Lien upon any of its property or assets, or (ii) the ability
of any Subsidiary to pay dividends or other distributions with respect to any
shares of its Equity Interests or to make or repay loans or advances to any
Group Member or to Guarantee Indebtedness of any Group Member, except:

 

(a)   restrictions and conditions imposed by law or by this Agreement or by any
Revolving Credit Document;

 

(b)   restrictions and conditions existing on the date hereof identified on
Schedule 6.9 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition);

 

(c)   customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary pending such sale; provided that such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder; and

 

(d)    (solely with respect to clause (i) above) (i) restrictions or conditions
imposed by any agreement (other than any Revolving Credit Document) relating to
secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
(ii) customary provisions in leases and other contracts restricting the
assignment thereof; and

 

(e)   (solely with respect to clause (ii) above) (i) restrictions or conditions
imposed by any agreement relating to secured Indebtedness of any Foreign
Subsidiary permitted

 

88

--------------------------------------------------------------------------------


 

by this Agreement if such restrictions or conditions apply only to the
applicable Foreign Subsidiary and (ii) customary provisions in leases and other
contracts restricting the assignment thereof.

 

6.10.   Hedge Agreements.  No Credit Party will, nor will it permit any of its
Subsidiaries to, enter into any Hedge Agreement, other than (a) Hedge Agreements
required by Section 5.12 of this Agreement or by any Revolving Credit Document
and (b) Hedge Agreements entered into in the ordinary course of business to
hedge or mitigate risks to which any Group Member is exposed in the conduct of
its business or the management of its liabilities.

 

6.11.   Financial Covenants.

 

(a)   Interest Coverage Ratio.  The Credit Parties shall not permit the Interest
Coverage Ratio as of the last day of any Fiscal Quarter, beginning with the
Fiscal Quarter ending December 31, 2010, to be less than the correlative ratio
indicated:

 

Fiscal Quarter Ending

 

Interest
Coverage Ratio

 

December 31, 2010

 

2.90:1.00

 

March 31, 2011

 

2.90:1.00

 

June 30, 2011

 

2.90:1.00

 

September 30, 2011

 

3.00:1.00

 

December 31, 2011

 

3.00:1.00

 

March 31, 2012

 

3.25:1.00

 

June 30, 2012

 

3.25:1.00

 

September 30, 2012

 

3.50:1.00

 

December 31, 2012

 

3.50:1.00

 

March 31, 2013

 

3.75:1.00

 

June 30, 2013

 

3.75:1.00

 

September 30, 2013 and thereafter

 

4.00:1.00

 

 

(b)   Leverage Ratio.  The Credit Parties shall not permit the Leverage Ratio as
of the last day of any Fiscal Quarter, beginning with the Fiscal Quarter ending
December 31, 2010, to exceed the correlative ratio indicated:

 

Fiscal Quarter

 

Leverage
Ratio

 

December 31, 2010

 

3.95:1.00

 

March 31, 2011

 

3.95:1.00

 

June 30, 2011

 

3.75:1.00

 

September 30, 2011

 

3.50:1.00

 

December 31, 2011

 

3.25:1.00

 

 

89

--------------------------------------------------------------------------------


 

Fiscal Quarter

 

Leverage
Ratio

 

March 31, 2012

 

3.25:1.00

 

June 30, 2012

 

3.00:1.00

 

September 30, 2012

 

2.75:1.00

 

December 31, 2012

 

2.75:1.00

 

March 31, 2013

 

2.50:1.00

 

June 30, 2013

 

2.50:1.00

 

September 30, 2013 and thereafter

 

2.25:1.00

 

 

(c)   Certain Calculations.  For purposes of determining compliance with the
financial covenants set forth in Section 6.11 and for any other purposes for
which the Leverage Ratio or the Interest Coverage Ratio is determined, with
respect to any period during which a Material Acquisition or Material
Disposition has occurred, Consolidated Adjusted EBITDA and the components of
Consolidated Interest Expense shall be calculated with respect to such period on
a pro forma basis to give effect thereto and to any other Material Acquisition
or Material Disposition consummated since the first day of such period
(including pro forma adjustments arising out of events that are directly
attributable thereto, are factually supportable and are expected to have a
continuing impact, in each case determined on a basis consistent with Article 11
of Regulation S-X promulgated under the Securities Act, as interpreted by the
staff of the SEC, which would include cost savings resulting from head count
reduction, closure of facilities and similar restructuring charges, which pro
forma adjustments shall be certified by the chief financial officer of Borrower)
using the historical financial statements of any assets so acquired or disposed
and the consolidated financial statements of Holdings and its Subsidiaries,
which shall be reformulated as if such Material Acquisition or Material
Disposition, and any Indebtedness incurred or repaid in connection therewith,
had been consummated or incurred or repaid at the beginning of such period (and,
in the case of any such incurred Indebtedness that bears a floating rate of
interest, the interest on such Indebtedness shall be calculated as if the rate
in effect on the date of determination had been the applicable rate for the
entire period).

 

6.12.   Stock Issuance.  No Credit Party will, nor will it permit any of its
Subsidiaries to, issue any additional shares, or any right or option to acquire
any shares or any security convertible into any shares, of the Equity Interests
of any Subsidiary, except (a) the Equity Interests of any Subsidiary in
connection with dividends in Equity Interests expressly permitted by Section
6.7, (b) the Equity Interests of any Subsidiary to Borrower or any of its
Subsidiaries, (c) the Equity Interests of Holdings (other than Disqualified
Equity Interests) issued to Griffon or Parent in consideration of the Equity
Contribution, (d) (i) prior to the Permitted Change of Control Transaction, the
Equity Interests (other than Disqualified Equity Interests) of Holdings to
Griffon and its Subsidiaries (other than any Group Member) and (ii) after the
Permitted Change of Control Transaction the Equity Interests (other Disqualified
Equity Interests) of Holdings to any Person so long as no Default shall have
occurred and be continuing; provided that no Equity Interests of a Credit Party
shall be owned by a Subsidiary that is not a Credit Party.

 

90

--------------------------------------------------------------------------------


 

6.13.   Modifications of Certain Documents.  No Credit Party will, nor will it
permit any of its Subsidiaries to, consent to any modification, amendment,
supplement or waiver of any of the provisions of (A) its charter, by-laws or
other organizational documents or any other agreement or instrument to which any
Group Member is a party or is bound, in each case, that could reasonably be
expected to have a Material Adverse Effect, (B) except as permitted by Section
6.1(a)(xii)(II), any Permitted Subordinated Debt, in each case, without the
prior consent of the Administrative Agent (with the approval of the Requisite
Lenders) or (C) the Management Agreement.

 

6.14.   Passive Holding Company Status.  Holdings will not (i) conduct, transact
or otherwise engage in, or commit to conduct, transact or otherwise engage in,
any business or operations other than those incidental to its ownership of the
Equity Interests of Borrower, (ii) incur, create, assume or suffer to exist any
Indebtedness or other liabilities or financial obligations, except (x)
nonconsensual obligations imposed by operation of law, (y) obligations pursuant
to the Credit Documents and the Revolving Credit Documents to which it is a
party and (z) obligations with respect to its Equity Interests, or (iii) own,
lease, manage or otherwise operate any properties or assets (other than Cash,
Cash Equivalents and the ownership of shares of Equity Interests of Borrower).

 

6.15.   Sale and Leaseback Transactions.  No Credit Party will, nor will it
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred, except for any
such sale of any fixed or capital assets by any Group Member that is made for
cash consideration in an amount not less than the fair value of such fixed or
capital asset and is consummated within 90 days after such Group Member acquires
or completes the construction of such fixed or capital asset.  Notwithstanding
the foregoing, no transaction or arrangement shall be restricted under this
Section 6.15 if, in connection with such transaction or arrangement, any
Indebtedness or Lien incurred is permitted to be incurred under Section 6.1 and
Section 6.2 and any sale or transfer is treated as a sale under Section 6.4(e)
and permitted thereunder.

 

6.16.   Capital Expenditures.  (a)  The Credit Parties will not, nor will they
permit any Subsidiary to, incur or make any Consolidated Capital Expenditures in
any Fiscal Year indicated below, in an aggregate amount for Holdings and its
Subsidiaries in excess of the corresponding amount set forth below opposite such
Fiscal Year.

 

Fiscal Year Ending

 

Consolidated Capital
Expenditures

 

September 30, 2010

 

$

50,000,000

 

September 30, 2011

 

$

65,000,000

 

September 30, 2012

 

$

40,000,000

 

September 30, 2013

 

$

40,000,000

 

September 30, 2014

 

$

40,000,000

 

 

91

--------------------------------------------------------------------------------


 

Fiscal Year Ending

 

Consolidated Capital
Expenditures

 

September 30, 2015

 

$

40,000,000

 

September 30, 2016

 

$

40,000,000

 

 

(b)   The amount of any Consolidated Capital Expenditures permitted to be made
in respect of any Fiscal Year (commencing with the Fiscal Year ending September
30, 2011) shall be increased by 60% of the unused amount of Consolidated Capital
Expenditures that were permitted to be made during the immediately preceding
Fiscal Year pursuant to Section 6.16(a), without giving effect to any carryover
amount.  Consolidated Capital Expenditures in any Fiscal Year shall be deemed to
use first, the amount for such Fiscal Year set forth in Section 6.16(a) and,
second, any amount carried forward to such Fiscal Year pursuant to this Section
6.16(b).

 

6.17.   Fiscal Year.  Holdings shall not permit its Fiscal Year or the Fiscal
Year of any of its Subsidiaries to end on a day other than on (or, in the case
of certain Subsidiaries, about) September 30.

 

SECTION 7.   GUARANTY

 

7.1.   Guarantee of the Obligations.  Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally
guarantee to Administrative Agent, for the ratable benefit of the Secured
Parties the due and punctual payment in full of all Obligations when the same
shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code (collectively, the “Guaranteed Obligations”).

 

7.2.   Contribution by Guarantors.  All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under the Obligations Guarantee set
forth in this Section 7.  Accordingly, in the event any payment or distribution
is made on any date by a Guarantor (a “Funding Guarantor”) under this
Obligations Guarantee such that its Aggregate Payments exceeds its Fair Share as
of such date, such Funding Guarantor shall be entitled to a contribution from
each of the other Contributing Guarantors in an amount sufficient to cause each
Contributing Guarantor’s Aggregate Payments to equal its Fair Share as of such
date.  “Fair Share” means, with respect to a Contributing Guarantor as of any
date of determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount with respect to such Contributing Guarantor to (ii) the
aggregate of the Fair Share Contribution Amounts with respect to all
Contributing Guarantors multiplied by (b) the aggregate amount paid or
distributed on or before such date by all Funding Guarantors under this
Obligations Guarantee in respect of the Obligations.  “Fair Share Contribution
Amount” means, with respect to a Contributing Guarantor as of any date of
determination, the maximum aggregate amount of the obligations of such
Contributing Guarantor under this Obligations Guarantee that would not render
its obligations hereunder or

 

92

--------------------------------------------------------------------------------


 

thereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of the Bankruptcy Code or any comparable applicable provisions of
state law; provided that solely for purposes of calculating the “Fair Share
Contribution Amount” with respect to any Contributing Guarantor for purposes of
this Section 7.2, any assets or liabilities of such Contributing Guarantor
arising by virtue of any rights to subrogation, reimbursement or indemnification
or any rights to or obligations of contribution hereunder shall not be
considered as assets or liabilities of such Contributing Guarantor.  “Aggregate
Payments” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (1) the aggregate amount of all payments and
distributions made on or before such date by such Contributing Guarantor in
respect of this Obligations Guarantee (including in respect of this Section
7.2), minus (2) the aggregate amount of all payments received on or before such
date by such Contributing Guarantor from the other Contributing Guarantors as
contributions under this Section 7.2.  The amounts payable as contributions
hereunder shall be determined as of the date on which the related payment or
distribution is made by the applicable Funding Guarantor.  The allocation among
Contributing Guarantors of their obligations as set forth in this Section 7.2
shall not be construed in any way to limit the liability of any Contributing
Guarantor hereunder.  Each Guarantor is a third party beneficiary to the
contribution agreement set forth in this Section 7.2.

 

7.3.   Payment by Guarantors.  Subject to Section 7.2, Guarantors hereby jointly
and severally agree, in furtherance of the foregoing and not in limitation of
any other right which any Secured Party may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of Borrower to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, Guarantors will upon demand
pay, or cause to be paid, in Cash, to Administrative Agent for the ratable
benefit of Secured Parties, an amount equal to the sum of the unpaid principal
amount of all Guaranteed Obligations then due as aforesaid, accrued and unpaid
interest on such Guaranteed Obligations (including interest which, but for
Borrower’s becoming the subject of a case under the Bankruptcy Code, would have
accrued on such Guaranteed Obligations, whether or not a claim is allowed
against Borrower for such interest in the related bankruptcy case) and all other
Guaranteed Obligations then owed to Beneficiaries as aforesaid.

 

7.4.   Liability of Guarantors Absolute.  Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full in Cash
of the Guaranteed Obligations.  In furtherance of the foregoing and without
limiting the generality thereof, each Guarantor agrees as follows:

 

(a)   this Obligations Guarantee is a guarantee of payment when due and not of
collectability.  This Obligations Guarantee is a primary obligation of each
Guarantor and not merely a contract of surety;

 

(b)   Administrative Agent may enforce this Obligations Guarantee upon the
occurrence and during the continuance of an Event of Default notwithstanding the

 

93

--------------------------------------------------------------------------------


 

existence of any dispute between Borrower and any Secured Party with respect to
the existence of such Event of Default;

 

(c)   the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;

 

(d)   payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been
paid.  Without limiting the generality of the foregoing, if Administrative Agent
is awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

 

(e)   any Secured Party, upon such terms as it deems appropriate, without notice
or demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Secured Party in respect hereof or the Guaranteed
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that such Secured Party may have against any such
security, in each case as such Secured Party in its discretion may determine
consistent herewith or the applicable Secured Hedge Agreement and any applicable
security agreement, including foreclosure on any such security pursuant to one
or more judicial or nonjudicial sales, whether or not every aspect of any such
sale is commercially reasonable, and even though such action operates to impair
or extinguish any right of reimbursement or subrogation or other right or remedy
of any Guarantor against any other Credit Party or any security for the
Guaranteed Obligations; and (vi) exercise any other rights available to it under
the Credit Documents or any Secured Hedge Agreements; and

 

94

--------------------------------------------------------------------------------


 

(f)   this Obligations Guarantee and the obligations of Guarantors hereunder
shall be valid and enforceable and shall not be subject to any reduction,
limitation, impairment, discharge or termination for any reason (other than
payment in full in cash of the Guaranteed Obligations), including the occurrence
of any of the following, whether or not any Guarantor shall have had notice or
knowledge of any of them: (i) any failure or omission to assert or enforce or
agreement or election not to assert or enforce, or the stay or enjoining, by
order of court, by operation of law or otherwise, of the exercise or enforcement
of, any claim or demand or any right, power or remedy (whether arising under the
Credit Documents or any Secured Hedge Agreements, at law, in equity or
otherwise) with respect to the Guaranteed Obligations or any agreement relating
thereto, or with respect to any other guarantee of or security for the payment
of the Guaranteed Obligations; (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) hereof, any of
the other Credit Documents, any of the Secured Hedge Agreements or any agreement
or instrument executed pursuant thereto, or of any other guarantee or security
for the Guaranteed Obligations, in each case whether or not in accordance with
the terms hereof or such Credit Document, such Secured Hedge Agreement or any
agreement relating to such other guaranty or security; (iii) the Guaranteed
Obligations, or any agreement relating thereto, at any time being found to be
illegal, invalid or unenforceable in any respect; (iv) the application of
payments received from any source (other than payments received pursuant to the
other Credit Documents or any of the Secured Hedge Agreements or from the
proceeds of any security for the Guaranteed Obligations, except to the extent
such security also serves as collateral for indebtedness other than the
Guaranteed Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Secured Party might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Secured
Party’s consent to the change, reorganization or termination of the corporate
structure or existence of Holdings or any of its Subsidiaries and to any
corresponding restructuring of the Guaranteed Obligations; (vi) any failure to
perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) any defenses, set-offs or
counterclaims which Borrower may allege or assert against any Secured Party in
respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury; and (viii) any other act or thing or omission, or
delay to do any other act or thing, which may or might in any manner or to any
extent vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.

 

7.5.   Waivers by Guarantors.  Each Guarantor hereby waives, to the fullest
extent permitted by law, for the benefit of Secured Parties: (a) any right to
require any Secured Party, as a condition of payment or performance by such
Guarantor, to (i) proceed against Borrower, any other guarantor (including any
other Guarantor) of the Guaranteed Obligations or any other Person, (ii) proceed
against or exhaust any security held from Borrower, any such other guarantor or
any other Person, (iii) proceed against or have resort to any balance of any
Deposit Account or credit on the books of any Secured Party in favor of any
Credit Party or any other Person, or (iv) pursue any other remedy in the power
of any Secured Party whatsoever; (b) any defense arising by reason of the
incapacity, lack of authority or any disability or other defense of

 

95

--------------------------------------------------------------------------------


 

Borrower or any other Guarantor, including any defense based on or arising out
of the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of Borrower or any other Guarantor from any cause other than
payment in full in Cash of the Guaranteed Obligations; (c) any defense based
upon any statute or rule of law which provides that the obligation of a surety
must be neither larger in amount nor in other respects more burdensome than that
of the principal; (d) any defense based upon any Secured Party’s errors or
omissions in the administration of the Guaranteed Obligations, except behavior
which amounts to bad faith; (e) (i) any principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms hereof
and any legal or equitable discharge of such Guarantor’s obligations hereunder,
(ii) the benefit of any statute of limitations affecting such Guarantor’s
liability hereunder or the enforcement hereof, (iii) any rights to set-offs,
recoupments and counterclaims, and (iv) promptness, diligence and any
requirement that any Secured Party protect, secure, perfect or insure any
security interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder, under the Credit Documents, the Secured Hedge Agreements or any
agreement or instrument related thereto, notices of any renewal, extension or
modification of the Guaranteed Obligations or any agreement related thereto,
notices of any extension of credit to Borrower or any other Credit Party and
notices of any of the matters referred to in Section 7.4 and any right to
consent to any thereof; and (g) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.

 

7.6.   Guarantors’ Rights of Subrogation, Contribution, Etc.  Until the
Guaranteed Obligations shall have been indefeasibly paid in full in Cash, each
Guarantor hereby waives to the fullest extent permitted by law any claim, right
or remedy, direct or indirect, that such Guarantor now has or may hereafter have
against Borrower or any other Guarantor or any of its assets in connection with
this Obligations Guarantee or the performance by such Guarantor of its
obligations hereunder, in each case whether such claim, right or remedy arises
in equity, under contract, by statute, under common law or otherwise and
including (a) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against Borrower with respect to
the Guaranteed Obligations, (b) any right to enforce, or to participate in, any
claim, right or remedy that any Secured Party now has or may hereafter have
against Borrower, and (c) any benefit of, and any right to participate in, any
collateral or security now or hereafter held by any Secured Party.  In addition,
until the Guaranteed Obligations shall have been indefeasibly paid in full, each
Guarantor shall withhold exercise of any right of contribution such Guarantor
may have against any other guarantor (including any other Guarantor) of the
Guaranteed Obligations, including any such right of contribution as contemplated
by Section 7.2.  Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
Borrower or against any collateral or security, and any rights of contribution
such Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights any Secured Party may have against Borrower, to all
right, title and interest any Secured Party may have in any such collateral or
security, and to any right any Secured Party may have against such other
guarantor.  If any amount shall be paid to any Guarantor on account of any such
subrogation,

 

96

--------------------------------------------------------------------------------


 

reimbursement, indemnification or contribution rights at any time when all
Guaranteed Obligations shall not have been finally and indefeasibly paid in full
in Cash, such amount shall be held in trust for Administrative Agent on behalf
of Secured Parties and shall forthwith be paid over to Administrative Agent for
the benefit of Secured Parties to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.

 

7.7.   Subordination of Other Obligations.  Any Indebtedness of Borrower or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such Indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Secured Parties and shall forthwith be paid
over to Administrative Agent for the benefit of Secured Parties to be credited
and applied against the Guaranteed Obligations in accordance with the terms of
this Agreement but without affecting, impairing or limiting in any manner the
liability of the Obligee Guarantor under any other provision hereof.

 

7.8.   Continuing Obligations Guarantee.  This Obligations Guarantee is a
continuing guarantee and shall remain in effect until all of the Guaranteed
Obligations (other than contingent indemnification obligations) shall have been
paid in full in Cash.  Each Guarantor hereby irrevocably waives any right to
revoke this Obligations Guarantee as to future transactions giving rise to any
Guaranteed Obligations.

 

7.9.   Authority of Guarantors or Borrower.  It is not necessary for any Secured
Party to inquire into the capacity or powers of any Guarantor or Borrower or the
officers, directors or any agents acting or purporting to act on behalf of any
of them.

 

7.10.   Financial Condition of Borrower.  Any Credit Extension may be made to
Borrower or continued from time to time, and any Secured Hedge Agreements may be
entered into from time to time, in each case without notice to or authorization
from any Guarantor regardless of the financial or other condition of Borrower at
the time of any such grant or continuation or at the time such Secured Hedge
Agreement is entered into, as the case may be.  No Secured Party shall have any
obligation to disclose or discuss with any Guarantor its assessment, or any
Guarantor’s assessment, of the financial condition of Borrower.  Each Guarantor
has adequate means to obtain information from Borrower on a continuing basis
concerning the financial condition of Borrower and its ability to perform its
obligations under the Credit Documents and the Secured Hedge Agreements, and
each Guarantor assumes the responsibility for being and keeping informed of the
financial condition of Borrower and of all circumstances bearing upon the risk
of nonpayment of the Guaranteed Obligations.  Each Guarantor hereby waives and
relinquishes any duty on the part of any Secured Party to disclose any matter,
fact or thing relating to the business, operations or conditions of Borrower now
known or hereafter known by any Secured Party.

 

7.11.   Bankruptcy, Etc.  (a)  So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of
Administrative Agent acting pursuant to the instructions of Requisite Lenders,
commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against Borrower or any
other Guarantor.  The obligations of Guarantors hereunder shall not be reduced,

 

97

--------------------------------------------------------------------------------


 

limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of Borrower or any
other Guarantor or by any defense which Borrower or any other Guarantor may have
by reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.

 

(b)   Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Secured Parties that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve Borrower of any portion of
such Guaranteed Obligations.  Guarantors will permit any trustee in bankruptcy,
receiver, debtor-in-possession, assignee for the benefit of creditors or similar
Person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.

 

(c)   In the event that all or any portion of the Guaranteed Obligations are
paid by Borrower, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Secured Party as a preference, fraudulent
transfer or otherwise, and any such payments which are so rescinded or recovered
shall constitute Guaranteed Obligations for all purposes hereunder.

 

7.12.   Discharge of Obligations Guarantee upon Sale of Guarantor.  If all of
the Equity Interests of any Guarantor or any of its successors in interest
hereunder shall be sold or otherwise disposed of (including by merger or
consolidation) to a Person that is not a Group Member in accordance with the
terms and conditions hereof, the Obligations Guarantee of such Guarantor or such
successor in interest, as the case may be, hereunder shall automatically be
discharged and released without any further action by any Secured Party or any
other Person effective as of the time of such Asset Sale.

 

SECTION 8.   EVENTS OF DEFAULT

 

If any one or more of the following events (“Events of Default”) shall occur:

 

(a)   the Borrower shall fail to pay any principal of any Term Loan when and as
the same shall become due and payable in accordance with the terms hereof,
whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise;

 

(b)   the Borrower shall fail to pay any interest on any Term Loan or any fee or
any other amount (other than an amount referred to in paragraph (a) of this
Section)

 

98

--------------------------------------------------------------------------------


 

payable under this Agreement or under any other Credit Document, when and as the
same shall become due and payable in accordance with the terms hereof, and such
failure shall continue unremedied for a period of five or more Business Days;

 

(c)   any representation or warranty made or deemed made by or on behalf of any
Credit Party in or in connection with this Agreement or any other Credit
Document or any amendment or modification hereof or thereof, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any other Credit Document or any amendment or
modification hereof or thereof, shall prove to have been false or misleading
when made or deemed made in any material respect;

 

(d)   any Credit Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 2.3, 5.1(a), (b), (c) or (d), 5.2 or 5.3 (with
respect to a Credit Party’s existence) or in Section 6 or any Credit Party shall
default in the performance of any of its obligations contained in Sections
4.1(d), (e) or (f), 4.7(a) or (b), 4.11 or 4.14 of the Pledge and Security
Agreement or Article VII of the Pledge and Security Agreement;

 

(e)   any Credit Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those specified in
paragraph (a), (b) or (d) of this Article) or any other Credit Document and such
failure shall continue unremedied for a period of 30 or more days after receipt
by Borrower of notice of such default from Administrative Agent or any Lender;

 

(f)   any Group Member shall fail to make any payment (whether of principal or
interest and regardless of amount and including any payment in settlement of a
Hedge Agreement) in respect of any Material Indebtedness, when and as the same
shall become due and payable, and such failure shall continue unremedied beyond
the grace period, if any, provided therefor;

 

(g)   any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this paragraph (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

 

(h)   an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Group Member, or, prior to the Permitted Change of Control
Transaction, Griffon or Parent, of its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Group
Member, or, prior to the Permitted Change of Control Transaction, Griffon

 

99

--------------------------------------------------------------------------------


 

or Parent, for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed or undischarged for a period
of 60 or more days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(i)   any Group Member, or, prior to the Permitted Change of Control
Transaction, Griffon or Parent, shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in paragraph (h) of this Section, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for it or for a substantial part of its assets, (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;

 

(j)   any Group Member or, prior to the Permitted Change of Control Transaction,
Griffon or Parent shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

 

(k)   one or more judgments for the payment of money in an aggregate amount in
excess of $15,000,000 shall be rendered against any Group Member or any
combination thereof, and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed or
vacated or, in respect with such judgment, any action shall be legally taken by
a judgment creditor to attach or levy upon any assets of any Group Member to
enforce any such judgment;

 

(l)   an ERISA Event shall have occurred that when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

 

(m)   a Change of Control shall occur;

 

(n)   any material provision of any Credit Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Credit Party
shall challenge the enforceability of any Credit Document or shall assert in
writing, or engage in any action based on any such written assertion, that any
provision of any of the Credit Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms)

 

(o)   the Obligations Guarantee contained in Section 7 shall for whatever reason
cease to be in full force and effect or any Credit Party or any Affiliate of any
Credit Party shall so assert;

 

or

 

(p)   the Liens created by the Collateral Documents shall at any time not
constitute a valid and perfected Lien on the Collateral intended to be covered
thereby (to the extent

 

100

--------------------------------------------------------------------------------


 

perfection by filing, registration, recordation or possession is required herein
or therein), free and clear of all other Liens (other than Liens expressly
permitted under Section 6.2 or under the Collateral Documents), or, except for
expiration in accordance with its terms, any of the Collateral Documents shall
for whatever reason be terminated or cease to be in full force and effect, or
any Credit Party or any Affiliate of any Credit Party shall so assert, or the
enforceability thereof shall be contested by any Credit Party or any Affiliate
of any Credit Party;

 

then, (1) upon the occurrence of any Event of Default described in clause (h) or
(i) of this Section, automatically, and (2) upon the occurrence and during the
continuance of any other Event of Default, at the request of (or with the
consent of) Requisite Lenders, upon notice to Borrower by Administrative Agent,
(A) each of the following shall immediately become due and payable, in each case
without presentment, demand, protest or other requirements of any kind, all of
which are hereby expressly waived by each Credit Party: (I) the unpaid principal
amount of and accrued interest on the Term Loans, and (II) all other Obligations
and (B) Administrative Agent may cause Collateral Agent to enforce any and all
Liens and security interests created pursuant to Collateral Documents.

 

SECTION 9.   AGENTS

 

9.1.   Appointment of Agents.  GSLP and DBSI are hereby appointed Syndication
Agents hereunder, and each Lender hereby authorizes GSLP and DBSI to act as
Syndication Agents in accordance with the terms hereof and of the other Credit
Documents.  GSLP is hereby appointed Administrative Agent and Collateral Agent
hereunder and under the other Credit Documents and each Lender hereby authorizes
GSLP to act as Administrative Agent and Collateral Agent in accordance with the
terms hereof and of the other Credit Documents.  Each Agent hereby agrees to act
in its capacity as such upon the express conditions contained herein and in the
other Credit Documents, as applicable.  The provisions of this Section 9 are
solely for the benefit of Agents and Lenders and no Credit Party shall have any
rights as a third party beneficiary of any of the provisions thereof.  In
performing its functions and duties hereunder, each Agent shall act solely as an
agent of Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Holdings or
any of its Subsidiaries.  Each Syndication Agent, without consent of or notice
to any party hereto, may assign any and all of its rights or obligations
hereunder to any of its Affiliates.  As of the Closing Date, GSLP and DBSI,
solely in their capacity as Syndication Agent, shall not have any obligations
under the Credit Documents but shall be entitled to the benefits of this Section
9.  Each Syndication Agent and any other Person appointed under the Credit
Documents to serve in an agent or similar capacity may resign from such role at
any time, with immediate effect, by giving prior written notice thereof to
Administrative Agent and Borrower.

 

9.2.   Powers and Duties.  Each Lender irrevocably authorizes each Agent to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. 
Each Agent shall have only those duties and responsibilities that are expressly
specified herein and in the other Credit Documents.  Each Agent may exercise
such powers,

 

101

--------------------------------------------------------------------------------


 

rights and remedies and perform such duties by or through its agents or
employees.  No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or any of the other Credit Documents, expressed or implied, is intended to or
shall be so construed as to impose upon any Agent any obligations in respect
hereof or of any of the other Credit Documents except as expressly set forth
herein or therein.

 

9.3.   General Immunity.  (a)  No Responsibility for Certain Matters.  No Agent
shall be responsible to any Lender for the execution, effectiveness,
genuineness, validity, enforceability, collectability or sufficiency hereof or
any other Credit Document or for any representations, warranties, recitals or
statements made herein or therein or made in any written or oral statements or
in any financial or other statements, instruments, reports or certificates or
any other documents furnished or made by any Agent to Lenders or by or on behalf
of any Credit Party to any Agent or any Lender in connection with the Credit
Documents and the transactions contemplated thereby or for the financial
condition or business affairs of any Credit Party or any other Person liable for
the payment of any Obligations, nor shall any Agent be required to ascertain or
inquire as to the performance or observance of any of the terms, conditions,
provisions, covenants or agreements contained in any of the Credit Documents or
as to the use of the proceeds of the Term Loans or as to the existence or
possible existence of any Default or to make any disclosures with respect to the
foregoing.  Anything contained herein to the contrary notwithstanding,
Administrative Agent shall not have any liability arising from confirmations of
the amount of outstanding Term Loans or the component amounts thereof.

 

(b)   Exculpatory Provisions.  No Agent nor any of its Related Parties shall be
liable to Lenders for any action taken or omitted by any Agent under or in
connection with any of the Credit Documents except to the extent caused by such
Agent’s gross negligence or willful misconduct, as determined by a final,
non-appealable judgment of a court of competent jurisdiction.  Each Agent shall
be entitled to refrain from any act or the taking of any action (including the
failure to take an action) in connection herewith or any of the other Credit
Documents or from the exercise of any power, discretion or authority vested in
it hereunder or thereunder unless and until such Agent shall have received
instructions in respect thereof from Requisite Lenders (or such other Lenders as
may be required to give such instructions under Section 10.5) and, upon receipt
of such instructions from Requisite Lenders (or such other Lenders, as the case
may be), such Agent shall be entitled to act or (where so instructed) refrain
from acting, or to exercise such power, discretion or authority, in accordance
with such instructions.  Without prejudice to the generality of the foregoing,
(i) each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any communication, instrument or document believed by it to be
genuine and correct and to have been signed or sent by the proper Person or
Persons, and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for Holdings and its
Subsidiaries), accountants, experts and other professional advisors selected by
it; and (ii) no Lender shall have any right of action whatsoever against any
Agent as a result of such Agent acting or (where so instructed) refraining from
acting hereunder or any of the other Credit Documents in accordance with the
instructions of Requisite Lenders (or such other Lenders as may be required to
give such instructions under Section 10.5).

 

102

--------------------------------------------------------------------------------


 

(c)   Delegation of Duties.  Each of Administrative Agent and Collateral Agent
may perform any and all of its duties and exercise its rights and powers under
this Agreement or under any other Credit Document by or through any one or more
sub-agents appointed by Administrative Agent or Collateral Agent, as
applicable.  Each of Administrative Agent and Collateral Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Affiliates.  The exculpatory,
indemnification and other provisions of this Section 9.3 and of Section 9.6
shall apply to any the Affiliates of each of Administrative Agent and Collateral
Agent and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent or Collateral Agent, as applicable.  All of the rights,
benefits, and privileges (including the exculpatory and indemnification
provisions) of this Section 9.3 and of Section 9.6 shall apply to any such
sub-agent and to the Affiliates of any such sub-agent, and shall apply to their
respective activities as sub-agent as if such sub-agent and Affiliates were
named herein.  Notwithstanding anything herein to the contrary, with respect to
each sub-agent appointed by Administrative Agent or Collateral Agent, as
applicable, (i) such sub-agent shall be a third party beneficiary under this
Agreement with respect to all such rights, benefits and privileges (including
exculpatory rights and rights to indemnification) and shall have all of the
rights and benefits of a third party beneficiary, including an independent right
of action to enforce such rights, benefits and privileges (including exculpatory
rights and rights to indemnification) directly, without the consent or joinder
of any other Person, against any or all of Credit Parties and the Lenders, (ii)
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to
Administrative Agent or Collateral Agent, as applicable and not to any Credit
Party, Lender or any other Person and no Credit Party, Lender or any other
Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.

 

9.4.   Agents Entitled To Act as Lender.  The agency hereby created shall in no
way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder. 
With respect to its participation in the Term Loans, each Agent shall have the
same rights and powers hereunder as any other Lender and may exercise the same
as if it were not performing the duties and functions delegated to it hereunder,
and the term “Lender” shall, unless the context clearly otherwise indicates,
include each Agent in its individual capacity.  Any Agent and its Affiliates may
accept deposits from, lend money to, own securities of, and generally engage in
any kind of banking, trust, financial advisory or other business with Holdings
or any of its Affiliates as if it were not performing the duties specified
herein, and may accept fees and other consideration from Borrower for services
in connection herewith and otherwise without having to account for the same to
Lenders.

 

9.5.   Lenders’ Representations, Warranties and Acknowledgment.  (a)  Each
Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Holdings and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of Holdings
and its Subsidiaries.  No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any

 

103

--------------------------------------------------------------------------------


 

such appraisal on behalf of Lenders or to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the making of the Term Loans or at any time or times thereafter, and no
Agent shall have any responsibility with respect to the accuracy of or the
completeness of any information provided to Lenders.

 

(b)   Each Lender, by delivering its signature page to this Agreement or an
Assignment Agreement and funding its Term Loan on the Closing Date shall be
deemed to have acknowledged receipt of, and consented to and approved, each
Credit Document and each other document required to be approved by any Agent,
Requisite Lenders or Lenders, as applicable on the Closing Date.

 

9.6.   Right to Indemnity.  Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, to the extent that such Agent shall
not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Agent in exercising its powers, rights and remedies or performing
its duties hereunder or under the other Credit Documents or otherwise in its
capacity as such Agent in any way relating to or arising out of this Agreement
or the other Credit Documents; provided, no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction.  If any indemnity furnished to
any Agent for any purpose shall, in the opinion of such Agent, be insufficient
or become impaired, such Agent may call for additional indemnity and cease, or
not commence, to do the acts indemnified against until such additional indemnity
is furnished; provided that in no event shall this sentence require any Lender
to indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
Pro Rata Share thereof; and provided further that this sentence shall not be
deemed to require any Lender to indemnify any Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement described in the proviso in the immediately preceding sentence.

 

9.7.   Successor Administrative Agent and Collateral Agent.  (a)  Administrative
Agent shall have the right to resign at any time by giving prior written notice
thereof to Lenders and Borrower and Administrative Agent may be removed at any
time with or without cause by an instrument or concurrent instruments in writing
delivered to Borrower and Administrative Agent and signed by Requisite Lenders. 
Administrative Agent shall have the right to appoint a financial institution to
act as Administrative Agent and/or Collateral Agent hereunder, subject to the
reasonable satisfaction of Borrower and the Requisite Lenders, and
Administrative Agent’s resignation shall become effective on the earliest of (i)
30 days after delivery of the notice of resignation, (ii) the acceptance of such
successor Administrative Agent by Borrower and the Requisite Lenders or (iii)
such other date, if any, agreed to by the Requisite Lenders.  Upon any such
notice of resignation or any such removal, if a successor Administrative Agent
has not already been appointed by the retiring Administrative Agent, Requisite
Lenders shall have the right, upon five Business Days’ notice to Borrower, to
appoint a successor Administrative Agent.  If neither Requisite Lenders nor
Administrative Agent have appointed a successor Administrative Agent, Requisite
Lenders shall be deemed to have succeeded to and become

 

104

--------------------------------------------------------------------------------


 

vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent; provided that, until a successor Administrative Agent is
so appointed by Requisite Lenders or Administrative Agent, any collateral
security held by Administrative Agent in its role as Collateral Agent on behalf
of the Lenders under any of the Credit Documents shall continue to be held by
the retiring Collateral Agent as nominee until such time as a successor
Collateral Agent is appointed.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent and the retiring or removed Administrative Agent shall
promptly (i) transfer to such successor Administrative Agent all sums,
Securities and other items of Collateral held under the Collateral Documents,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Administrative
Agent under the Credit Documents, and (ii) execute and deliver to such successor
Administrative Agent such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Administrative Agent of the security interests
created under the Collateral Documents, whereupon such retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder.  Except as provided above, any resignation or removal of GSLP or its
successor as Administrative Agent pursuant to this Section shall also constitute
the resignation or removal of GSLP or its successor as Collateral Agent.  After
any retiring or removed Administrative Agent’s resignation or removal hereunder
as Administrative Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent hereunder.  Any successor Administrative Agent appointed
pursuant to this Section shall, upon its acceptance of such appointment, become
the successor Collateral Agent for all purposes hereunder.

 

(b)   In addition to the foregoing, Collateral Agent may resign at any time by
giving prior written notice thereof to Lenders and the Grantors, and Collateral
Agent may be removed at any time with or without cause by an instrument or
concurrent instruments in writing delivered to the Grantors and Collateral Agent
signed by Requisite Lenders.  Administrative Agent shall have the right to
appoint a financial institution as Collateral Agent hereunder, subject to the
reasonable satisfaction of Borrower and the Requisite Lenders and Collateral
Agent’s resignation shall become effective on the earliest of (i) 30 days after
delivery of the notice of resignation, (ii) the acceptance of such successor
Collateral Agent by Borrower and the Requisite Lenders or (iii) such other date,
if any, agreed to by the Requisite Lenders.  Upon any such notice of resignation
or any such removal, Requisite Lenders shall have the right, upon five Business
Days’ notice to Administrative Agent, to appoint a successor Collateral Agent. 
Until a successor Collateral Agent is so appointed by Requisite Lenders or
Administrative Agent, any collateral security held by Collateral Agent on behalf
of the Lenders under any of the Credit Documents shall continue to be held by
the retiring Collateral Agent as nominee until such time as a successor
Collateral Agent is appointed.  Upon the acceptance of any appointment as
Collateral Agent hereunder by a successor Collateral Agent, that successor
Collateral Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Collateral
Agent under this Agreement and the Collateral Documents, and the retiring or
removed Collateral Agent under this Agreement shall promptly (i) transfer to
such successor Collateral Agent

 

105

--------------------------------------------------------------------------------


 

all sums, Securities and other items of Collateral held hereunder or under the
Collateral Documents, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Collateral Agent under this Agreement and the Collateral Documents, and (ii)
execute and deliver to such successor Collateral Agent or otherwise authorize
the filing of such amendments to financing statements, and take such other
actions, as may be necessary or appropriate in connection with the assignment to
such successor Collateral Agent of the security interests created under the
Collateral Documents, whereupon such retiring or removed Collateral Agent shall
be discharged from its duties and obligations under this Agreement and the
Collateral Documents.  After any retiring or removed Collateral Agent’s
resignation or removal hereunder as the Collateral Agent, the provisions of this
Agreement and the Collateral Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it under this Agreement or the
Collateral Documents while it was the Collateral Agent hereunder.

 

9.8.   Collateral Documents and Obligations Guarantee.  (a)  Agents under
Collateral Documents and Obligations Guarantee.  Each Secured Party hereby
further authorizes Administrative Agent or Collateral Agent, as applicable, on
behalf of and for the benefit of Secured Parties, to be the agent for and
representative of Secured Parties with respect to the Obligations Guarantee, the
Collateral and the Collateral Documents; provided that neither Administrative
Agent nor Collateral Agent shall owe any fiduciary duty, duty of loyalty, duty
of care, duty of disclosure or any other obligation whatsoever to any holder of
Obligations with respect to any Secured Hedge Agreement.  Subject to Section
10.5, without further written consent or authorization from any Secured Party,
Administrative Agent or Collateral Agent, as applicable, may execute any
documents or instruments necessary to (i) in connection with a sale or
disposition of assets permitted by this Agreement, release any Lien encumbering
any item of Collateral that is the subject of such sale or other disposition of
assets or to which Requisite Lenders (or such other Lenders as may be required
to give such consent under Section 10.5) have otherwise consented or (ii)
release any Guarantor from the Obligations Guarantee pursuant to Section 7.12 or
with respect to which Requisite Lenders (or such other Lenders as may be
required to give such consent under Section 10.5) have otherwise consented.

 

(b)   Right to Realize on Collateral and Enforce Obligations Guarantee. 
Anything contained in any of the Credit Documents to the contrary
notwithstanding, Borrower, Administrative Agent, Collateral Agent and each
Secured Party hereby agree that (i) no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce the Obligations
Guarantee, it being understood and agreed that all powers, rights and remedies
hereunder may be exercised solely by Administrative Agent, on behalf of the
Secured Parties in accordance with the terms hereof and all powers, rights and
remedies under the Collateral Documents may be exercised solely by Collateral
Agent, and (ii) in the event of a foreclosure by Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition, Collateral
Agent or any Lender may be the purchaser or licensor of any or all of such
Collateral at any such sale or other disposition and Collateral Agent, as agent
for and representative of Secured Parties (but not any Lender or Lenders in its
or their respective individual capacities unless Requisite Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at

 

106

--------------------------------------------------------------------------------


 

any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by Collateral Agent at
such sale or other disposition.

 

(c)   Rights under Secured Hedge Agreements.  No Secured Hedge Agreement will
create (or be deemed to create) in favor of any Secured Hedge Counterparty that
is a party thereto any rights in connection with the management or release of
any Collateral or of the obligations of any Guarantor under the Credit Documents
except as expressly provided in Section 10.5(c)(i) of this Agreement and Section
5.2 of the Pledge and Security Agreement.  By accepting the benefits of the
Collateral, such Secured Hedge Counterparty shall be deemed to have appointed
Collateral Agent as its agent and agreed to be bound by the Credit Documents as
a Secured Party, subject to the limitations set forth in this clause (c).

 

(d)   Release of Collateral and Guarantees, Termination of Credit Documents. 
Notwithstanding anything to the contrary contained herein or any other Credit
Document, when all Obligations (other than obligations in respect of any Secured
Hedge Agreement or contingent indemnification obligations) have been paid in
full and all Term Loan Commitments have terminated or expired, upon request of
Borrower, Administrative Agent shall (without notice to, or vote or consent of,
any Lender, or any Secured Hedge Counterparty) take such actions as shall be
required to release its security interest in all Collateral, and to release all
guarantee obligations provided for in any Credit Document, whether or not on the
date of such release there may be outstanding Obligations in respect of Secured
Hedge Agreements.  Any such release of guarantee obligations shall be deemed
subject to the provision that such guarantee obligations shall be reinstated if
after such release any portion of any payment in respect of the Obligations
guaranteed thereby shall be rescinded or must otherwise be restored or returned
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for,
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.  Notwithstanding the foregoing,
upon the request of Borrower in connection with any disposition of assets or
property of any Credit Party permitted hereunder other than to other Credit
Parties, Administrative Agent shall (without notice to, or vote or consent of,
any Lender, or any affiliate of any Lender that is a party to any Secured Hedge
Agreement) take such actions as shall be required to release its security
interest in all Collateral being disposed of in such disposition, and to release
any guarantee obligations provided for in any Credit Document of any Person
being disposed of in such disposition, to the extent necessary to permit
consummation of such disposition in accordance with the Credit Documents;
provided that Administrative Agent shall be entitled to receive and rely upon a
certificate of Borrower reasonably satisfactory to it to the effect that such
dispositions and the release of security interests and Guarantee Obligations, if
applicable, are permitted hereunder.

 

9.9.   Withholding Taxes.  To the extent required by any applicable law,
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable Taxes.  Each Lender shall severally indemnify the
Administrative Agent for any such Taxes (but

 

107

--------------------------------------------------------------------------------


 

only to the extent that a Credit Party has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Credit Parties to do so) attributable to such Lender that are paid or payable by
the Administrative Agent in connection with Credit Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  The indemnity under this Section 9.9 shall be paid within 10 days
after the Administrative Agent delivers to the applicable Lender a certificate
stating the amount of Taxes so paid or payable by the Administrative Agent. 
Such certificate shall be conclusive of the amount so paid or payable absent
manifest error.

 

SECTION 10.   MISCELLANEOUS

 

10.1.   Notices.  (a)  Notices Generally.  Any notice or other communication
herein required or permitted to be given to a Credit Party, Syndication Agent,
Collateral Agent or Administrative Agent, shall be sent to such Person’s address
as set forth on Appendix B or in the other relevant Credit Document, and in the
case of any Lender, the address as indicated on Appendix B or otherwise
indicated to Administrative Agent in writing.  Except as otherwise set forth in
paragraph (b) below, each notice hereunder shall be in writing and may be
personally served or sent by telefacsimile (except for any notices sent to
Administrative Agent) or United States mail or courier service and shall be
deemed to have been given when delivered in person or by courier service and
signed for against receipt thereof, upon receipt of telefacsimile, or three
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed; provided that no notice to any Agent shall be effective
until received by such Agent; provided further that any such notice or other
communication shall at the request of Administrative Agent be provided to any
sub-agent appointed pursuant to Section 9.3(c) hereto as designated by
Administrative Agent from time to time.

 

(b)   Electronic Communications.

 

(i)   Notices and other communications to any Agent and Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites, including the Platform) pursuant to procedures
approved by Administrative Agent; provided that the foregoing shall not apply to
notices to any Agent or any Lender pursuant to Section 2 if such Person has
notified Administrative Agent that it is incapable of receiving notices under
such Section by electronic communication.  Administrative Agent or Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.  Unless Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications

 

108

--------------------------------------------------------------------------------


 

posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(ii)   Each Credit Party understands that the distribution of material through
an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of Administrative
Agent, as determined by a final, non-appealable judgment of a court of competent
jurisdiction.

 

(iii)   The Platform and any Approved Electronic Communications are provided “as
is” and “as available”.  None of the Agents nor any of their respective Related
Parties warrants the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform, and each of the Agents and its
Related Parties expressly disclaims liability for errors or omissions in the
Platform and the Approved Electronic Communications.  No warranty of any kind,
express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by any Agent or any of its
Related Parties in connection with the Platform or the Approved Electronic
Communications.

 

(iv)   Each Credit Party and each Lender agrees that Administrative Agent may,
but shall not be obligated to, store any Approved Electronic Communications on
the Platform in accordance with Administrative Agent’s customary document
retention procedures and policies.

 

(v)   Any notice of Default may be provided by telephone if confirmed promptly
thereafter by delivery of written notice thereof.

 

(c)   Private Side Information Contacts.  Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States Federal and state securities laws, to
make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Non-Public
Information with respect to Holdings, its Subsidiaries or their securities for
purposes of United States Federal or state securities laws.  In the event that
any Public Lender has determined for itself to not access any information
disclosed through the Platform or otherwise, such Public Lender acknowledges
that (i) other Lenders may have availed themselves of such information and (ii)
neither Borrower nor Administrative Agent has any responsibility for such Public
Lender’s decision to limit the scope of the information it has obtained in
connection with this Agreement and the other Credit Documents.

 

109

--------------------------------------------------------------------------------


 

10.2.   Expenses.  Whether or not the transactions contemplated hereby shall be
consummated, Borrower agrees to pay promptly (a) all the actual and reasonable
documented costs and expenses incurred in connection with the negotiation,
preparation and execution of the Credit Documents and any consents, amendments,
waivers or other modifications thereto; (b) all the costs of furnishing all
opinions by counsel for Borrower and the other Credit Parties; (c) the actual
and reasonable documented fees, expenses and disbursements of counsel to Agents
in connection with the negotiation, preparation, execution and administration of
the Credit Documents (including exercise of any rights under Section 5.7) and
any consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by Borrower, it being agreed that Borrower shall
not be responsible for the fees and expenses of more than one counsel for both
Agents and the Lenders plus, if necessary, one local counsel per jurisdiction
plus, in the case of an actual or potential conflict of interest, one additional
counsel per group of affected parties; (d) all the actual and reasonable
documented costs and reasonable expenses of creating, perfecting, recording,
maintaining and preserving Liens in favor of Collateral Agent, for the benefit
of Secured Parties, including filing and recording fees, expenses and taxes,
stamp or documentary taxes, search fees, title insurance premiums and reasonable
fees, expenses and disbursements of counsel to each Agent and of counsel
providing any opinions that any Agent or Requisite Lenders may request in
respect of the Collateral or the Liens created pursuant to the Collateral
Documents; (e) all the actual and reasonable documented costs, fees, expenses
and disbursements of any auditors, accountants, consultants or appraisers; (f)
all actual and reasonable documented costs and expenses (including the
reasonable fees, expenses and disbursements of any appraisers, consultants,
advisors and agents employed or retained by Collateral Agent and its counsel) in
connection with the enforcement, exercise or protection of the rights of any
Agent in connection with the Credit Documents, including the rights under this
Section, in connection with the Term Loans, and custody or preservation of any
of the Collateral; (g) all other actual and reasonable documented costs and
expenses incurred by each Agent in connection with the syndication of the Term
Loans and Term Loan Commitments and the transactions contemplated by the Credit
Documents and any consents, amendments, waivers or other modifications thereto;
and (h) after the occurrence of a Default, all actual costs and expenses,
including reasonable attorneys’ fees and costs of settlement, incurred by any
Agent and Lenders in enforcing any Obligations of or in collecting any payments
due from any Credit Party hereunder or under the other Credit Documents by
reason of such Default (including in connection with the sale, lease or license
of, collection from, or other realization upon any of the Collateral or the
enforcement of the Obligations Guarantee) or in connection with any refinancing
or restructuring of the credit arrangements provided hereunder in the nature of
a “work-out” or pursuant to any insolvency or bankruptcy cases or proceedings.

 

10.3.   Indemnity.  (a)  In addition to the payment of expenses pursuant to
Section 10.2, whether or not the transactions contemplated hereby shall be
consummated, each Credit Party agrees to defend (subject to Indemnitees’
selection of counsel), indemnify, pay and hold harmless, each Agent, Arranger
and Lender and each of their respective officers, partners, members, directors,
trustees, advisors, employees, agents, sub-agents and affiliates (each, an
“Indemnitee”), from and against any and all Indemnified Liabilities; provided
that no Credit Party shall have any obligation to any Indemnitee hereunder with
respect to any Indemnified Liabilities to the extent such Indemnified
Liabilities arise from the gross negligence or willful misconduct of such
Indemnitee, in each case, as determined by a final, non-appealable judgment of a
court of competent jurisdiction.  To the extent that the undertakings to defend,
indemnify,

 

110

--------------------------------------------------------------------------------


 

pay and hold harmless set forth in this Section 10.3 may be unenforceable in
whole or in part because they are violative of any law or public policy, the
applicable Credit Party shall contribute the maximum portion that it is
permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them.

 

(b)   To the extent permitted by applicable law, no Credit Party shall assert,
and each Credit Party hereby waives, any claim against each Lender, each Agent,
Arranger and their respective Affiliates, directors, employees, attorneys,
agents or sub-agents, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, as a
result of, or in any way related to, this Agreement or any Credit Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, any Term Loan or
the use of the proceeds thereof or any act or omission or event occurring in
connection therewith, and Holdings and Borrower and each Credit Party hereby
waives, releases and agrees not to sue upon any such claim or any such damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.

 

10.4.   Set-Off.  In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default each Lender is
hereby authorized by each Credit Party at any time or from time to time subject
to the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed), without notice to any Credit Party or to any other Person
(other than Administrative Agent), any such notice being hereby expressly
waived, to set off and to appropriate and to apply any and all deposits (general
or special, including Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts) and any other
Indebtedness at any time held or owing by such Lender to or for the credit or
the account of any Credit Party against and on account of the obligations and
liabilities of any Credit Party to such Lender hereunder or under the other
Credit Documents, including all claims of any nature or description arising out
of or connected hereto, irrespective of whether or not (a) such Lender shall
have made any demand hereunder or (b) the principal of or the interest on the
Term Loans or any other amounts due hereunder shall have become due and payable
pursuant to Section 2 and although such obligations and liabilities, or any of
them, may be contingent or unmatured.  If any Lender exercises its rights of
set-off pursuant to this Section 10.4, such Lender agrees to reasonably promptly
notify Borrower thereof (provided that any failure to give such notice shall not
affect the validity of any set-off under this Section).

 

10.5.   Amendments and Waivers.  (a)  Requisite Lenders’ Consent.  Subject to
the additional requirements of Sections 10.5(b) and 10.5(c), no amendment,
modification, termination or waiver of any provision of the Credit Documents, or
consent to any departure by any Credit Party therefrom, shall in any event be
effective without the written concurrence of Requisite Lenders; provided that
Administrative Agent may, with the consent of Borrower only, amend, modify or
supplement this Agreement to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender.

 

111

--------------------------------------------------------------------------------


 

(b)   Affected Lenders’ Consent.  Without the written consent of each Lender
that would be directly affected thereby, no amendment, modification,
termination, or consent shall be effective if the effect thereof would:

 

(i)   extend the scheduled final maturity of any Term Loan or Note;

 

(ii)   waive, reduce or postpone any scheduled repayment (but not prepayment);

 

(iii)   reduce the rate of interest on any Term Loan (other than any waiver of
any increase in the interest rate applicable to any Term Loan pursuant to
Section 2.7) or any fee (including any prepayment fees) or any premium payable
hereunder;

 

(iv)   extend the scheduled time for payment of any such interest or fees;

 

(v)   reduce the principal amount of any Term Loan;

 

(vi)   amend, modify, terminate or waive any provision of this Section 10.5(b),
Section 10.5(c) or any other provision of this Agreement that expressly provides
that the consent of all Lenders is required;

 

(vii)   amend the definition of “Requisite Lenders” or “Pro Rata Share”;
provided that with the consent of Requisite Lenders, additional extensions of
credit made under this Agreement may be included in the determination of
“Requisite Lenders” or “Pro Rata Share” on substantially the same basis as the
Term Loan Commitments and the Term Loans are included on the Closing Date;

 

(viii)   release all or substantially all of the Collateral from the Liens of
the Collateral Documents or Guarantors representing all or substantially all of
the value of the Obligations Guarantee from their obligations under the
Obligations Guarantee (or limit liability of all or substantially all of the
Guarantors in respect of such Obligations Guarantee), except as expressly
provided in the Credit Documents; or

 

(ix)   consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document;

 

provided that, for the avoidance of doubt, all Lenders shall be deemed directly
affected thereby with respect to any amendment described in clauses (vi), (vii),
(viii) and (ix).

 

(c)   Other Consents.  No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

 

(i)   amend, modify or waive this Agreement or the Pledge and Security Agreement
so as to alter the ratable treatment of Obligations arising under the Credit
Documents and Obligations arising under Secured Hedge Agreements or the
definition of “Hedge Agreement,” “Obligations,” “Secured Hedge Agreement,”
“Secured Hedge Counterparty,” or “Secured Hedge Obligations” (as defined in any
applicable

 

112

--------------------------------------------------------------------------------


 

Collateral Document), in each case in a manner adverse to any Hedge Counterparty
with Obligations then outstanding without the written consent of any such Hedge
Counterparty; or

 

(ii)   amend, modify, terminate or waive any provision of Section 9 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent.

 

(d)   Execution of Amendments, Etc.  Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.  Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.  No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances.  Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

 

10.6.   Successors and Assigns; Participations.  (a)  Generally.  This Agreement
shall be binding upon the parties hereto and their respective successors and
assigns permitted hereby and shall inure to the benefit of the parties hereto,
their respective successors and assigns of Lenders.  No Credit Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Credit Party without the prior written consent of all Lenders (and any
attempted assignment or delegation without such consent shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, the participants referred to in Section
10.6(g) (to the extent provided in clause (iii) of such Section) and, to the
extent expressly contemplated hereby, Affiliates of each of the Agents,
Arrangers and Lenders and other Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)   Register.  Borrower, Administrative Agent, Collateral Agent and Lenders
shall deem and treat the Persons listed as Lenders in the Register as the
holders and owners of the corresponding Term Loan Commitments and Term Loans
listed therein for all purposes hereof, and no assignment or transfer of any
such Term Loan Commitment or Term Loan shall be effective, in each case, unless
and until recorded in the Register following receipt by Administrative Agent of
a fully executed Assignment Agreement effecting the assignment or transfer
thereof, together with the required forms and certificates regarding tax matters
and any fees payable in connection with such assignment, in each case, as
provided in Section 10.6(d).  Each assignment shall be recorded in the Register
promptly following receipt by the Administrative Agent of the fully executed
Assignment Agreement and all other necessary documents and approvals, prompt
notice thereof shall be provided to Borrower and a copy of such Assignment
Agreement shall be maintained, as applicable.  The date of such recordation of a
transfer shall be referred to herein as the “Assignment Effective Date.”  Any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any

 

113

--------------------------------------------------------------------------------


 

subsequent holder, assignee or transferee of the corresponding Term Loan
Commitments or Term Loans.  Following repurchase and cancellation by Borrower of
Term Loans pursuant to Section 2.10(c), Administrative Agent shall make
appropriate entries in the Register to reflect any such cancelation.

 

(c)   Right to Assign.  Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Term Loan Commitment or Term Loans
owing to it or other Obligations:

 

(i)   to any Person meeting the criteria of clause (i) of the definition of the
term of “Eligible Assignee” upon the giving of notice to Borrower and
Administrative Agent; and

 

(ii)   to any Person meeting the criteria of clause (ii) of the definition of
the term of “Eligible Assignee” upon giving of notice to Borrower and
Administrative Agent and (except in the case of assignments made by or to GSLP
and its Affiliates or DBTCA and its Affiliates) consented to by Borrower (which
consent shall not be (x) unreasonably withheld or delayed or (y) required at any
time an Event of Default shall have occurred and then be continuing and which
consent shall be deemed to be given unless Borrower objects thereto by written
notice to Administrative Agent within five days after having received notice
thereof)); provided further that each such assignment pursuant to this Section
10.6(c)(ii) shall be in an aggregate amount of not less than $1,000,000 (or such
lesser amount as may be agreed to by Borrower and Administrative Agent or as
shall constitute the aggregate amount of the Term Loans of the assigning Lender)
with respect to the assignment of Term Loans.

 

(d)   Mechanics.  Assignments and assumptions of Term Loans and Term Loan
Commitments by Lenders shall be effected by manual execution and delivery to
Administrative Agent of an Assignment Agreement.  Assignments made pursuant to
the foregoing provision shall be effective as of the Assignment Effective Date. 
In connection with all assignments there shall be delivered to Administrative
Agent such forms, certificates or other evidence, if any, with respect to United
States Federal income tax withholding matters as the assignee under such
Assignment Agreement may be required to deliver pursuant to Section 2.17(c),
together with payment to the Administrative Agent of a registration and
processing fee of $3,500 (except that no such registration and processing fee
shall be payable (y) in connection with an assignment by or to GSLP or any
Affiliate thereof or (z) in the case of an Assignee that is already a Lender or
is an Affiliate or Related Fund of a Lender or a Person under common management
with a Lender).

 

(e)   Representations and Warranties of Assignee.  Each Lender, upon execution
and delivery hereof or upon succeeding to an interest in the Term Loan
Commitments and Term Loans, as the case may be, represents and warrants as of
the Closing Date or as of the applicable Assignment Effective Date, as
applicable, that (i) it is an Eligible Assignee; (ii) it has experience and
expertise in the making of or investing in commitments or loans such as the
applicable Term Loan Commitments or Term Loans,

 

114

--------------------------------------------------------------------------------


 

as the case may be; and (iii) it will make or invest in, as the case may be, its
Term Loan Commitments or Term Loans for its own account in the ordinary course
and without a view to distribution of such Term Loan Commitments or Term Loans
within the meaning of the Securities Act or the Exchange Act or other Federal
securities laws (it being understood that, subject to the provisions of this
Section 10.6, the disposition of such Term Loan Commitments or Term Loans or any
interests therein shall at all times remain within its exclusive control).

 

(f)   Effect of Assignment.  Subject to the terms and conditions of this Section
10.6, as of the “Assignment Effective Date” (i) the assignee thereunder shall
have the rights and obligations of a “Lender” hereunder to the extent of its
interest in the Term Loans and Term Loan Commitments as reflected in the
Register and shall thereafter be a party hereto and a “Lender” for all purposes
hereof; (ii) the assigning Lender thereunder shall, to the extent that rights
and obligations hereunder have been assigned to the assignee, relinquish its
rights (other than any rights which survive the termination hereof under Section
10.8) and be released from its obligations hereunder (and, in the case of an
assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided that anything contained in any of the Credit
Documents to the contrary notwithstanding, such assigning Lender shall continue
to be entitled to the benefit of all indemnities hereunder as specified herein
with respect to matters arising out of the prior involvement of such assigning
Lender as a Lender hereunder); (iii) the Term Loan Commitments shall be modified
to reflect any Term Loan Commitment of such assignee and any Term Loan
Commitment of such assigning Lender, if any; and (iv) if any such assignment
occurs after the issuance of any Note hereunder, the assigning Lender shall,
upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender its applicable Notes to Administrative Agent for
cancellation, and thereupon Borrower shall issue and deliver new Notes, if so
requested by the assignee and/or assigning Lender, to such assignee and/or to
such assigning Lender, with appropriate insertions, to reflect the new
outstanding Term Loans of the assignee and/or the assigning Lender.

 

(g)   Participations.

 

(i)   Each Lender shall have the right at any time to sell one or more
participations to any Person (other than to Griffon, Parent, any Credit Party or
any Affiliates thereof, excluding GSLP and its Affiliates (other than Griffon,
Parent, Holdings or any of their respective Subsidiaries)) in all or any part of
its Term Loan Commitments, Term Loans or in any other Obligation.

 

(ii)   The holder of any such participation, other than an Affiliate of the
Lender granting such participation, shall not be entitled to require such Lender
to take or omit to take any action hereunder except with respect to any
amendment, modification, waiver or consent that is described in Section 10.5(b)
that affects such participant or requires the approval of all Lenders (it being
understood that a waiver of any Default shall not constitute a change in the
terms of such participation).

 

115

--------------------------------------------------------------------------------


 

(iii)   Borrower agrees that each participant shall be entitled to the benefits
of Sections 2.15(c), 2.16 and 2.17 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (c) of this
Section; provided, (x) a participant shall not be entitled to receive any
greater payment under Section 2.16 or 2.17 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
participant, unless the sale of the participation to such participant is made
with Borrower’s prior written consent, (y) a participant that would be a Non-US
Lender if it were a Lender shall not be entitled to the benefits of Section 2.17
unless Borrower is notified of the participation sold to such participant and
such participant agrees, for the benefit of Borrower, to comply with Section
2.17 as though it were a Lender and (z) each Lender that sells a participation
(acting solely for this purpose as an agent of the Borrower) shall maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Commitments, Term Loans or in any other Obligation (the “Participant Register”)
and no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Term
Loans or in any other Obligation) except to the extent that such disclosure is
necessary to establish that such Commitments, Term Loans or interest in any
other Obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations; provided further that, except as specifically set
forth in clauses (x), (y) and (z) of this sentence, nothing herein shall require
any notice to Borrower or any other Person in connection with the sale of any
participation.  The entries in the Participant Register shall be conclusive and
such Lender, each Credit Party and the Administrative Agent shall treat each
Person whose name is recorded in the Participant Register pursuant to the terms
hereof as the owner of such participation for all purposes of this Agreement,
notwithstanding notice to the contrary.  To the extent permitted by law, each
participant also shall be entitled to the benefits of Section 10.4 as though it
were a Lender, provided such participant agrees to be subject to Section 2.14 as
though it were a Lender.

 

(h)   Certain Other Assignments and Participations.  In addition to any other
assignment or participation permitted pursuant to this Section 10.6, any Lender
may assign, pledge and/or grant a security interest in all or any portion of its
Term Loans, the other Obligations owed by or to such Lender, and its Notes, if
any, to secure obligations of such Lender including any Federal Reserve Bank as
collateral security pursuant to Regulation A of the Board of Governors and any
operating circular issued by such Federal Reserve Bank; provided that no Lender,
as between Borrower and such Lender, shall be relieved of any of its obligations
hereunder as a result of any such assignment and pledge, and provided further
that in no event shall the applicable Federal Reserve Bank, pledgee or trustee
be considered to be a “Lender” or be entitled to require the assigning Lender to
take or omit to take any action hereunder.

 

10.7.   Independence of Covenants.  All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default if such action is taken or condition exists.

 

116

--------------------------------------------------------------------------------


 

10.8.   Survival of Representations, Warranties and Agreements.  All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of the Term Loans on the Closing
Date.  Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.15(c), 2.16, 2.17, 10.2,
10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.14,
9.3(b) and 9.6 shall survive the payment of the Terms Loans and the termination
hereof.

 

10.9.   No Waiver; Remedies Cumulative.  No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. 
The rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents or any of the Secured Hedge Agreements.  Any forbearance or
failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.

 

10.10.   Marshalling; Payments Set Aside.  Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations. 
To the extent that any Credit Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or any Agent or Lender enforces any security interests or exercises
any right of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or Federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.

 

10.11.   Severability.  In case any provision in or obligation hereunder or
under any other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

10.12.   Obligations Several; Independent Nature of Lenders’ Rights.  The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder.  Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

 

117

--------------------------------------------------------------------------------


 

10.13.   Headings.  Section headings herein are included herein for convenience
of reference only and shall not constitute a part hereof for any other purpose
or be given any substantive effect.

 

10.14.   APPLICABLE LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

10.15.   CONSENT TO JURISDICTION.  SUBJECT TO CLAUSE (E) OF THE FOLLOWING
SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO OR ANY OTHER CREDIT DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL
BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH
CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY
(A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE
OF SUCH COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF
RIGHTS UNDER ANY SECURITY AGREEMENT GOVERNED BY LAWS OTHER THAN THE LAWS OF THE
STATE OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B) WAIVES
ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN
ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS
PROVIDED IN ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN
CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE
APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT
AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS
OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER
ANY SECURITY DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.

 

10.16.   WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.  THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL

 

118

--------------------------------------------------------------------------------


 

INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE
HEREUNDER.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

 

10.17.   Confidentiality.  Each Agent and each Lender shall hold all non-public
information regarding Borrower and its Subsidiaries and their businesses
identified as such by Borrower and obtained by such Agent or such Lender
pursuant to the requirements hereof in accordance with such Agent’s and such
Lender’s customary procedures for handling confidential information of such
nature, it being understood and agreed by Borrower that, in any event, the
Administrative Agent may disclose such information to the Lenders and each Agent
and each Lender may make (i) disclosures of such information to Affiliates of
such Lender or Agent and to its and their respective Related Parties (and to
other Persons authorized by a Lender or Agent to organize, present or
disseminate such information in connection with disclosures otherwise made in
accordance with this Section 10.17), (ii) disclosures of such information
reasonably required by any bona fide or potential assignee, transferee or
participant in connection with the contemplated assignment, transfer or
participation of any Term Loans or other Obligations or any participations
therein or by any direct or indirect contractual counterparties (or the
professional advisors thereto) to any swap or derivative transaction relating to
the Credit Parties and their obligations (provided, such assignees, transferees,
participants, counterparties and advisors are advised of and agree to be bound
by either the provisions of this Section 10.17 or other provisions at least as
restrictive as this Section 10.17), (iii) disclosure to any rating agency when
required by it; provided that, prior to any disclosure, such rating agency shall
undertake in writing to preserve the confidentiality of any confidential
information relating to the Credit Parties received by it from any Agent or any
Lender, (iv) disclosures in connection with the exercise of any remedies
hereunder or under any other Credit Document, (v) disclosures in customary
“tombstone” or similar advertisements, (vi) disclosures necessary for the
obtaining of CUSIP numbers for the Term Loans and (vii) disclosures required or
requested by any governmental agency or representative thereof or by the NAIC or
pursuant to legal or judicial process; provided that unless specifically
prohibited by applicable law or court order, each Lender and each Agent shall
make reasonable efforts to notify Borrower of any request by any governmental
agency or representative thereof (other than any such request in connection with
any examination of the financial condition or other routine examination of such
Lender by such governmental agency) for disclosure of any such non-public
information prior to disclosure of such information.  In addition, each Agent
and each Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar service

 

119

--------------------------------------------------------------------------------


 

providers to the lending industry, and service providers to the Agents and the
Lenders in connection with the administration and management of this Agreement
and the other Credit Documents.

 

10.18.   Usury Savings Clause.  Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate.  If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Term Loans made hereunder shall bear interest at the Highest
Lawful Rate until the total amount of interest due hereunder equals the amount
of interest which would have been due hereunder if the stated rates of interest
set forth in this Agreement had at all times been in effect.  In addition, if
when the Term Loans made hereunder are repaid in full the total interest due
hereunder (taking into account the increase provided for above) is less than the
total amount of interest which would have been due hereunder if the stated rates
of interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Borrower shall pay to Administrative Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect.  Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws. 
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Term Loans made
hereunder or be refunded to Borrower.

 

10.19.   Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

 

10.20.   Effectiveness; Entire Agreement.  Subject to Section 3, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and there shall have been delivered to the Administrative Agent
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Agreement. 
This Agreement and the other Credit Documents constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof (but do not supersede any other provisions of the
Commitment Letter that do not by the terms of such documents terminate upon the
effectiveness of this Agreement, all of which provisions shall remain in full
force and effect (such terms, the “Surviving Terms”)). With the exception of the
Surviving Terms, all obligations of the Arrangers and their respective Related
Parties under the Commitment Letter shall terminate and be superseded by the
Credit Documents, and the Arrangers and their respective Related Parties shall
be released from all liability in connection therewith, including any claim for
injury or damages, whether consequential, special, direct, indirect, punitive or
otherwise. Borrower hereby assumes all obligations of Parent and Clopay
Acquisition Corp. under the Commitment Letter with respect to the Surviving
Terms.

 

120

--------------------------------------------------------------------------------


 

10.21.   PATRIOT Act.  Each Lender and Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies each Credit Party that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or Administrative Agent, as applicable, to identify such Credit Party in
accordance with the PATRIOT Act.

 

10.22.   Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

10.23.   No Fiduciary Duty.  Each Agent, each Lender and their respective
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Credit Parties,
their stockholders and/or their affiliates.  Each Credit Party agrees that
nothing in the Credit Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and such Credit Party, its stockholders or
its affiliates, on the other.  The Credit Parties acknowledge and agree that
(i) the transactions contemplated by the Credit Documents (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Credit
Parties, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Credit Party, its stockholders or its affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender has advised, is currently advising or will advise any
Credit Party, its stockholders or its Affiliates on other matters) or any other
obligation to any Credit Party except the obligations expressly set forth in the
Credit Documents and (y) each Lender is acting solely as principal and not as
the agent or fiduciary of any Credit Party, its management, stockholders,
creditors or any other Person.  Each Credit Party acknowledges and agrees that
it has consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto.  Each Credit
Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Credit Party, in connection with such transaction or the process leading
thereto.

 

[Remainder of page intentionally left blank]

 

121

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

 

CLOPAY AMES TRUE TEMPER HOLDING CORP.

 

 

 

 

 

 

By:

/s/ Tom Gibbons

 

 

Name:  Tom Gibbons

 

 

Title:  Treasurer

 

 

 

 

 

 

CLOPAY AMES TRUE TEMPER LLC

 

 

 

 

 

 

By:

/s/ Seth L. Kaplan

 

 

Name:  Seth K. Kaplan

 

 

Title:  Senior Vice President

 

 

 

 

 

 

CLOPAY PLASTIC PRODUCTS COMPANY, INC.

 

 

 

 

 

 

By:

/s/ Tom Gibbons

 

 

Name:  Tom Gibbons

 

 

Title:  Treasurer

 

 

 

 

 

 

CLOPAY BUILDING PRODUCTS COMPANY, INC.

 

 

 

 

 

 

By:

/s/ Tom Gibbons

 

 

Name:  Tom Gibbons

 

 

Title:  Treasurer

 

--------------------------------------------------------------------------------


 

 

CLOPAY BUILDING PRODUCTS

 

INTERNATIONAL SALES CORPORATION

 

 

 

 

 

 

 

By:

/s/ Tom Gibbons

 

 

Name:  Tom Gibbons

 

 

Title:  Vice President and Treasurer

 

 

 

 

 

 

CLOPAY TRANSPORTATION COMPANY

 

 

 

 

 

 

By:

/s/ Tom Gibbons

 

 

Name:  Tom Gibbons

 

 

Title:  Treasurer

 

 

 

 

 

 

CLOPAY ACQUISITION CORP.

 

 

 

 

 

 

By:

/s/ Seth L. Kaplan

 

 

Name:  Seth K. Kaplan

 

 

Title:  Senior Vice President

 

 

 

 

 

 

CHATT HOLDINGS INC.

 

 

 

 

 

 

By:

/s/ David Nuti

 

 

Name:  David Nuti

 

 

Title:  Vice President of Finance and CFO

 

--------------------------------------------------------------------------------


 

 

ATT HOLDING CO.

 

 

 

 

 

 

By:

/s/ David Nuti

 

 

Name:  David Nuti

 

 

Title:  Vice President of Finance and CFO

 

 

 

 

 

 

AMES TRUE TEMPER, INC.

 

 

 

 

 

 

By:

/s/ David Nuti

 

 

Name:  David Nuti

 

 

Title:  Vice President of Finance and CFO

 

 

 

 

 

 

AMES U.S. HOLDING CORP.

 

 

 

 

 

 

By:

/s/ David Nuti

 

 

Name:  David Nuti

 

 

Title:  Vice President, Treasurer and Secretary

 

 

 

 

 

 

AMES TRUE TEMPER PROPERTIES, INC.

 

 

 

 

 

 

By:

/s/ David Nuti

 

 

Name:  David Nuti

 

 

Title:  CFO and Assistant Secretary

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS LENDING PARTNERS LLC,

 

as Administrative Agent, Collateral Agent and a Lender

 

 

 

 

 

By:

/s/ Alexis Maged

 

 

Authorized Signatory

 

--------------------------------------------------------------------------------